 
Exhibit 10.1


EXECUTION COPY
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
dated as of September 28, 2007,
 
among
 
SPECTRUM BRANDS, INC.,
 
as the Borrower,
 
the Subsidiaries of the Borrower party hereto,
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
as the Administrative Agent, the Collateral Agent and an LC Issuer,
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
as the Syndication Agent,
 
and
 
the LENDERS Party Hereto
____________________
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
Joint Lead Arranger and Sole Bookrunner
 
WACHOVIA CAPITAL MARKETS LLC,
 
Joint Lead Arranger
 
BANK OF AMERICA, N.A.,
 
GENERAL ELECTRIC CAPITAL CORPORATION
 
and
 
WELLS FARGO FOOTHILL, LLC,
 
Documentation Agents



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page

 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01.  Defined Terms
1
Section 1.02.  Other Interpretive Provisions
32
Section 1.03.  Accounting Terms
32
Section 1.04.  Times of Day
33
Section 1.05.  Currency Equivalents Generally
33
Section 1.06.  Designation as Senior Debt
33

 
 
ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
Section 2.01.  Commitments
33
Section 2.02.  Borrowings, Conversions and Continuations of Revolving Loans
34
Section 2.03.  Letters of Credit
35
Section 2.04.  Swingline Loans
40
Section 2.05.  Special Agent Loans
41
Section 2.06.  Prepayments
42
Section 2.07.  Termination, Reduction and Increase of Commitments
44
Section 2.08.  Repayment of Loans
46
Section 2.09.  Interest
46
Section 2.10.  Fees
47
Section 2.11.  Computation of Interest and Fees
48
Section 2.12.  Evidence of Indebtedness
48
Section 2.13.  Payments Generally; Administrative Agent’s Clawback;
Administrative
Agent’s Authority to Request Borrowings; Miscellaneous
48
Section 2.14.  Sharing of Payments by Lenders
50
Section 2.15.  Concerning the Designated Subsidiaries
51

 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
Section 3.01.  Taxes
52
Section 3.02.  Illegality
54
Section 3.03.  Inability to Determine Rates
55
Section 3.04.  Increased Costs; Reserves on Eurodollar Rate Loans
55
Section 3.05.  Compensation for Losses
56
Section 3.06.  Mitigation Obligations; Replacement of Lenders
57
Section 3.07.  Survival
58

 
ii

--------------------------------------------------------------------------------


 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
Section 4.01.  Conditions Precedent to Effectiveness
58
Section 4.02.  Conditions Precedent to Each Credit Extension
60

 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Section 5.01.  Existence, Qualification and Power; Compliance with Laws
61
Section 5.02.  Authorization; No Contravention
61
Section 5.03.  Governmental Authorization; Other Consents
61
Section 5.04.  Binding Effect
62
Section 5.05.  Financial Statements; No Material Adverse Effect
62
Section 5.06.  Litigation
62
Section 5.07.  No Default
63
Section 5.08.  Ownership of Property
63
Section 5.09.  Environmental Compliance
63
Section 5.10.  Insurance
64
Section 5.11.  Taxes
64
Section 5.12.  ERISA Compliance
64
Section 5.13.  Subsidiaries; Equity Interests
65
Section 5.14.  Margin Regulations; Investment Company Act
65
Section 5.15.  Disclosure
65
Section 5.16.  Intellectual Property; Licenses, Etc
66
Section 5.17.  Solvency
66
Section 5.18.  Senior Debt Status
66
Section 5.19.  Certain Accounts
66

 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
Section 6.01.  Financial Statements
67
Section 6.02.  Certificates; Other Information
68
Section 6.03.  Notices
69
Section 6.04.  Nonpublic Information
69
Section 6.05.  Payment of Obligations
69
Section 6.06.  Preservation of Existence, Etc
70
Section 6.07.  Maintenance of Properties
70
Section 6.08.  Maintenance of Insurance
70
Section 6.09.  Compliance with Laws
70
Section 6.10.  Books and Records
70
Section 6.11.  Inspection Rights
71
Section 6.12.  Use of Proceeds
71
Section 6.13.  Information Regarding the ABL Collateral; Additional Subsidiaries
71
Section 6.14.  Compliance with Environmental Laws
72





iii

--------------------------------------------------------------------------------






Section 6.15.  Further Assurances
72
Section 6.16.  Certain Post-Closing Collateral Obligations
72
Section 6.17.  Collateral Reporting
72
Section 6.18.  Evaluations of the Borrowing Base and Related Assets
73

 
ARTICLE VII
 
NEGATIVE COVENANTS
 
Section 7.01.  Liens
74
Section 7.02.  Indebtedness
76
Section 7.03.  Investments
78
Section 7.04.  Fundamental Changes
81
Section 7.05.  Dispositions
81
Section 7.06.  Restricted Payments
83
Section 7.07.  Change in Nature of Business
83
Section 7.08.  Transactions with Affiliates
83
Section 7.09.  Burdensome Agreements
84
Section 7.10.  Use of Proceeds
84
Section 7.11.  Amendment of Certain Documents
84
Section 7.12.  Accounting Changes
85
Section 7.13.  Prepayments, Etc
85
Section 7.14.  Speculative Transactions
85
Section 7.15.  Senior Debt Status
85

 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
Section 8.01.  Events of Default
85
Section 8.02.  Remedies Upon Event of Default
88

 
ARTICLE IX
 
ADMINISTRATIVE AGENT
 
Section 9.01.  Appointment of Agents
88
Section 9.02.  Powers and Duties
89
Section 9.03.  General Immunity
89
Section 9.04.  Agents Entitled to Act as Lender
90
Section 9.05.  Lenders’ Representations, Warranties and Acknowledgments
90
Section 9.06.  Right to Indemnity
91
Section 9.07.  Successor Agents
91
Section 9.08.  Collateral Documents and Related Collateral Matters
92
Section 9.09.  No Arranger Duties
94

 
iv

--------------------------------------------------------------------------------


 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.01.  Amendments, Waivers, Etc
94
Section 10.02.  Notices and Other Communications
96
Section 10.03.  No Waiver; Cumulative Remedies
98
Section 10.04.  Expenses; Indemnity; Damage Waiver
98
Section 10.05.  Payments Set Aside
99
Section 10.06.  Successors and Assigns
100
Section 10.07.  Confidentiality
103
Section 10.08.  Right of Setoff
103
Section 10.09.  Counterparts; Effectiveness; Integration
104
Section 10.10.  Survival of Representations and Warranties
104
Section 10.11.  Severability
104
Section 10.12.  Replacement of Lenders
105
Section 10.13.  Governing Law; Jurisdiction; Etc
105
Section 10.14.  WAIVER OF JURY TRIAL
106
Section 10.15.  Patriot Act
107
Section 10.16.  Concerning the ABL Intercreditor Agreement
107
Section 10.17.  Joint and Several Liability of Loan Parties
107





v

--------------------------------------------------------------------------------




SCHEDULES



 
1.1(a)
Initial Designated Subsidiaries
 
1.01(b)
Specified Account Debtors
 
2.01
Commitments and Applicable Percentages
 
5.06
Litigation
 
5.09
Environmental Matters
 
5.13
Subsidiaries; Other Equity Interests
 
5.16
Intellectual Property Claims
 
7.01(b)
Existing Permitted Liens
 
7.02(h)
Existing Permitted Indebtedness
 
7.03(f)
Existing Permitted Investments
 
7.05
Certain Dispositions
 
7.08
Certain Transactions with Affiliates
 
7.09
Certain Existing Restrictions
 
10.02
Administrative Agent’s Office, Certain Addresses for Notices



EXHIBITS
 

 
A
Form of ABL Guarantee and Collateral Agreement
 
B
Form of ABL Facility Intercreditor Agreement
 
C
Form of Assignment and Assumption
 
D
Form of Borrowing Base Certificate
 
E
Form of Committed Loan Notice
 
F
Form of Compliance Certificate
 
G
Subordination Terms of Certain Intercompany Indebtedness



vi

--------------------------------------------------------------------------------

Table of Contents


This CREDIT AGREEMENT (this “Agreement”) is entered into as of September 28,
2007, among Spectrum Brands, Inc., a Wisconsin corporation (the “Borrower”); the
Subsidiaries of the Borrower party hereto; Wachovia Bank, National Association
(“Wachovia”), as the Administrative Agent, the Collateral Agent and an LC
Issuer; Goldman Sachs Credit Partners L.P. (“GSCP”), as the Syndication Agent;
and the Lenders (as defined below) from time to time party hereto.
 
The parties hereto covenant and agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“2013 New Indenture” means the Indenture, dated as of March 30, 2007, among the
Borrower, the guarantors named therein and Wells Fargo Bank, N.A. as trustee.
 
“2013 New Notes” means the Variable Rate Toggle Senior Subordinated Notes due
2013 issued pursuant to the 2013 New Indenture.
 
“2013 Original Indenture” means the Indenture, dated as of September 30, 2003,
among the Borrower, the guarantors named therein and U.S. Bank National
Association, as trustee, as heretofore supplemented (including by the Fifth
Supplemental Indenture thereto dated as of March 29, 2007).
 
“2013 Original Notes” means the 8-1/2% Senior Subordinated Notes of the Borrower
due 2013, issued pursuant to the 2013 Original Indenture.
 
“2015 Indenture” means the Indenture, dated as of February 7, 2005, among the
Borrower, the guarantors named therein and U.S. Bank National Association, as
trustee.
 
“2015 Notes” means the 7-3/8% Senior Subordinated Notes of the Borrower due
2015, issued pursuant to the 2015 Indenture.
 
“ABL Collateral” has the meaning specified in the ABL Guarantee and Collateral
Agreement.
 
“ABL Guarantee and Collateral Agreement” means the ABL Guarantee and Collateral
Agreement among the Borrower, the Subsidiary Loan Parties and the Collateral
Agent, substantially in the form of Exhibit A hereto.
 
“ABL Intercreditor Agreement” means the Intercreditor Agreement among the
Administrative Agent, the administrative agent under the Term Credit Agreement
and the Borrower, substantially in the form of Exhibit B hereto.
 
“Acceptable Bank” has the meaning specified in the definition of “Cash
Equivalents”.



--------------------------------------------------------------------------------

Table of Contents
2


 
“Accession Agreement” has the meaning specified in Section 2.07(d).
 
“account debtor” means any Person obligated on an Account.
 
“Accounts” means, as to the Borrower or any Designated Subsidiary, all present
and future rights of the Borrower or such Designated Subsidiary to payment of a
monetary obligation, whether or not earned by performance, that is not evidenced
by chattel paper or an instrument, (a) for property that has been or is to be
sold, leased, licensed, assigned or otherwise disposed of, (b) for services
rendered or to be rendered, (c) for a secondary obligation incurred or to be
incurred or (d) arising out of the use of a credit or charge card or information
contained on or for use with the card.
 
“Accounts Borrowing Base Availability” means, at any time, the Borrowing Base at
such time, minus any amount thereof attributable to Eligible Inventory.
 
“Accrued Right to Offset Accounts” means all accrued rebates, co-op allowances,
slotting fees, trade allowances and other accrued allowances or rebates.
 
“Acquisition” means any transaction or series of related transactions by the
Borrower or its Subsidiaries for the purpose of, or resulting directly or
indirectly in, (a) the acquisition of all or substantially all of the assets of
a Person, or of any business or division of a Person, (b) the acquisition of
more than 50% of the capital stock, partnership interests, membership interests
or equity of any Person, or otherwise causing any Person to become a Subsidiary
or (c) a merger or consolidation or any other combination with another Person
(other than a Person that is a Subsidiary).
 
“Administrative Agent” means Wachovia, in its capacity as the administrative
agent under this Agreement, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Syndication Agent.
 
“Agreement” means this Credit Agreement.
 

--------------------------------------------------------------------------------

Table of Contents
3
 
“Applicable Percentage” means, as to any Lender, the percentage (carried out to
the ninth decimal place) of the aggregate Commitments
represented by such Lender’s Commitment.  If the Commitments have terminated or
expired, the Applicable Percentage shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments.
 
“Applicable Rate” means (a) in the case of Eurodollar Rate Loans, 2.25% per
annum and (b) in the case of Base Rate Loans, 1.25% per annum.
 
“Approved Electronic Communications” means any notice, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein that is distributed to the Lenders and the LC Issuers by
means of electronic communications pursuant to Section 10.02(b).
 
“Arrangers” means GSCP, in its capacity as joint lead arranger and sole
bookrunner for the Facility, and Wachovia Capital Markets LLC, in its capacity
as joint lead arranger for the Facility.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required under Section 10.06(d)), and accepted by the Administrative Agent,
substantially in the form of Exhibit C or any other form approved by the
Administrative Agent.
 
“Assignment Effective Date” has the meaning specified in Section 10.06(c).
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount of the remaining lease
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP, (b) in respect of any Synthetic Lease Obligation,
the capitalized amount of the remaining lease or similar payments under the
relevant lease or other applicable agreement or instrument that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP
if such lease or other agreement or instrument were accounted for as a
Capitalized Lease and (c) all Synthetic Debt of such Person as of such date.
 
“Availability Block” means $25,000,000.
 
“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Availability Triggering Event” means that the unused availability under the
Borrowing Base shall have been less than $50,000,000 (without giving effect to
the Availability Block) for five consecutive Business Days.  An Availability
Triggering Event shall be deemed to be continuing until such time as such unused
availability is greater than $50,000,000 (without giving effect to the
Availability Block) for 60 consecutive days.
 
“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1% and
(b) the Prime Rate in effect on such day.  Any change in the Base Rate due to a
change in the Federal Funds Rate or the Prime Rate shall be effective on the
effective day of such change in the Federal Funds Rate or the Prime Rate,
respectively.

--------------------------------------------------------------------------------

Table of Contents
4
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrowing” means (a) a Revolving Borrowing, (b) a Swingline Loan or (c) a
Special Agent Loan.
 
“Borrowing Base” means, at any time, (a) the sum of (i) 85% of the Eligible
Accounts of the Borrower and the Designated Subsidiaries, minus the Dilution
Reserve, and (ii) the lesser of (A) 65% of the Value of the Eligible Inventory
of the Borrower and the Designated Subsidiaries and (B) 85% of the Net Recovery
Percentage multiplied by the Value of such Eligible Inventory, minus, without
duplication, (b) the Other Reserves (other than (except for purposes of
Section 2.06(b)(i)), the Specified Reserves) in effect at such time.  The
Borrowing Base in effect at any time shall be reasonably determined by the
Administrative Agent, based on the Borrowing Base Certificate most recently
delivered by the Borrower prior to such time pursuant to Section 2.15(a),
4.01(a)(xi) or 6.17(a), but subject to (x) any adjustments thereto as a result
of any Designated Subsidiary ceasing to be such as provided in Section 2.15(b)
or the consummation of any Disposition and (y) the Other Reserves established by
the Administrative Agent.
 
“Borrowing Base Certificate” means a certificate of the Borrower substantially
in the form of Exhibit D (with such changes thereto as may be reasonably
requested by the Administrative Agent from time to time to reflect the
components of and reserves against the Borrowing Base as provided for hereunder
from time to time).
 
“Business Day” means any day other than (a) a Saturday, Sunday or other day on
which commercial banks in New York are authorized to close under the Laws of the
State of New York or are in fact closed in the State where the Administrative
Agent’s Office is located and (b) if such day relates to a Eurodollar Rate Loan,
a day on which banks are not open for general business in London.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Collateral Account” means a blocked deposit account of the Borrower at a
commercial bank that is in the name of the Administrative Agent and under the
sole dominion and control of the Administrative Agent and in which the
Administrative Agent has a perfected security interest, all in a manner
reasonably satisfactory to the Administrative Agent.
 
“Cash Equivalents” means any of the following types of Investments:
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States, an OECD Member, any member of the
European Economic Union or any agency or instrumentality thereof having
maturities of not more than 365 days from the date of acquisition thereof;
provided that the full faith and credit of the United States of America, such
OECD Member or such member of the European Economic Union is pledged in support
thereof;



--------------------------------------------------------------------------------

Table of Contents
5


(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (each such bank, an “Acceptable Bank”)
(i) (A) is a Lender, (B) is organized under the laws of the United States, any
state thereof or the District of Columbia or is the principal banking subsidiary
of a bank holding company organized under the laws of the United States, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System or (C) is a member of the applicable central bank of any OECD
Member or any member of the European Economic Union, (ii) issues (or the parent
of which issues) commercial paper rated as described in clause (c) of this
definition and (iii) has combined capital and surplus of at least $250,000,000
(or the equivalent in the applicable currency), in each case with maturities of
not more than 365 days from the date of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States or the District of Columbia, any member state of
the European Economic Union or any OECD Member or any Acceptable Bank and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or Fitch or at
least “A-1” (or the then equivalent grade) by S&P, or guaranteed by any
industrial company with long-term unsecured debt rating (at the time of
investment) of at least Aa by Moody’s or Fitch or at least AA by S&P, in each
case with maturities of not more than 365 days from the date of acquisition
thereof;
 
(d)           investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
that are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition;
 
(e)           repurchase agreements with any Lender or any primary dealer
maturing within 365 days from the date of investment that are fully
collateralized by investment instruments that would otherwise be Cash
Equivalents; provided that the terms of such repurchase agreements comply with
the guidelines set forth in the Federal Financial Institutions Examination
Council Supervisory Policy — Repurchase Agreements of Depository Institutions
With Securities Dealers and Others, as adopted by the Comptroller of the
Currency on October 31, 1985;
 
(f)           sterling bills of exchange eligible for rediscount at the Bank of
England and accepted by an Acceptable Bank (or their dematerialized
equivalents);
 
(g)           any other debt security approved by the Required Lenders; and
 
(h)           any investment made by a Foreign Subsidiary in its jurisdiction of
organization that is of character, credit quality and maturity similar to one of
the investments described in clauses (a) through (f) above.
 
“Casualty Event” means any casualty or other insured damage to, or any taking
under any power of eminent domain or condemnation or similar proceeding of, any
assets of the Borrower or any of its Subsidiaries.



--------------------------------------------------------------------------------

Table of Contents
6


“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.
 
“Change of Control” means, an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than THLee or any group of which THLee is a member becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 40% or more of
either the aggregate ordinary voting power or the aggregate equity value
represented by the issued and outstanding Equity Interests of the Borrower;
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower ceases to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
clauses (ii) and (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c)           the occurrence of a “Change of Control” (or a similar event,
however denominated) under, and as defined in, any Indenture or any agreement,
instrument or document governing or evidencing any Material Indebtedness of the
Borrower that refinanced Indebtedness under any Indenture (in each case, after
giving effect to any applicable grace period).
 
“Closing Date” means the first date on which all of the conditions precedent set
forth in Section 4.01 are satisfied or waived in accordance with Section 10.01.



--------------------------------------------------------------------------------

Table of Contents
7


 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral Access Agreement” means an agreement, in form and substance
reasonably satisfactory to the Collateral Agent, from any lessor of premises to
any Loan Party, or any other Person to whom any ABL Collateral is consigned or
who has custody, control or possession of any ABL Collateral or is otherwise the
owner or operator of any premises on which any ABL Collateral is located, in
favor of the Collateral Agent with respect to the ABL Collateral at such
premises or otherwise in the custody, control or possession of such lessor,
consignee or other Person.
 
“Collateral Agent” means Wachovia, in its capacity as the collateral agent under
this Agreement, the ABL Guarantee and Collateral Agreement and the other
Collateral Documents, or any successor collateral agent.
 
“Collateral Documents” means, collectively, the ABL Guarantee and Collateral
Agreement, each Deposit Account Control Agreement, each Collateral Access
Agreement and each other document or agreement that creates or purports to
create a Lien in favor of the Collateral Agent, for the benefit of the Secured
Parties.
 
“Commitment” means, as to each Lender, its obligation to make Revolving Loans to
the Borrower pursuant to Section 2.01, to acquire participations in Letters of
Credit pursuant to Section 2.03, to acquire participations in Swingline Loans
pursuant to Section 2.04 and to acquire participations in Special Agent Loans
pursuant to Section 2.05, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.07 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 10.06.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or the Accession Agreement pursuant to which such Lender becomes a
party hereto, as applicable.  The initial aggregate amount of the Lenders’
Commitments is $225,000,000.
 
“Commitment Increase” has the meaning specified in Section 2.07(d).
 
“Committed Loan Notice” means a notice of (a) a Borrowing of Revolving Loans,
(b) a conversion of Revolving Loans from one Type to the other or (c) a
continuation of Eurodollar Rate Loans, delivered by the Borrower pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit E.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound,
other than the Loan Documents.



--------------------------------------------------------------------------------

Table of Contents
8


“Control” means the possession, directly or indirectly, of the power (a) to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, or
(b) to vote 10% or more of the Equity Interests having ordinary voting power for
the election of members of the board of directors or equivalent governing body
of such Person.  “Controlling” and “Controlled” have meanings correlative
thereto.
 
“Credit Extension” means the making of a Borrowing or the issuance, amendment,
renewal or extension of a Letter of Credit.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time or both, would
constitute an Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than
Eurodollar Rate Loans and Participation Fees, an interest rate per annum equal
to (i) the Base Rate, plus (ii) the Applicable Rate applicable to Base Rate
Loans, plus (iii) 2.0% per annum, (b) when used with respect to Eurodollar Rate
Loans, an interest rate per annum equal to the interest rate (including the
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum and
(c) when used with respect to Participation Fees, the aggregate rate per annum
at which Participation Fees shall otherwise accrue hereunder plus 2.0% per
annum.
 
“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Collateral Agent, among the Collateral Agent, the
applicable Loan Party with a deposit account at any bank and the bank at which
such deposit account is at any time maintained, which provides that, upon
receipt of notice from the Collateral Agent, such bank will comply with
instructions originated by the Collateral Agent directing disposition of the
funds in the deposit account without further consent of such Loan Party and has
such other terms and conditions as the Collateral Agent may require.
 
“Designated Subsidiary” means each Subsidiary set forth on Schedule 1.01(a) and
each other Subsidiary that has become a Designated Subsidiary pursuant to
Section 2.15(a), other than any Subsidiary that shall have ceased to be a
Designated Subsidiary as provided in Section 2.15(b).
 
“Dilution Reserve” means, on any date, a reserve established by the
Administrative Agent to reflect dilution with respect to the Accounts,
reasonably determined by the Administrative Agent at any time as the product of
(a) the Eligible Accounts at such time and (b) the excess, if any, of (i) the
percentage obtained by dividing (A) the aggregate amount of non-cash reductions
in Accounts of the Borrower and the Designated Subsidiaries for a period, as
reasonably determined by the Administrative Agent, preceding such time by (B)
the total net sales of the Borrower and the Designated Subsidiaries for such
period over (ii) 5.00%.



--------------------------------------------------------------------------------

Table of Contents
9


“Disposition” or “Dispose” means, with respect to any Person, the sale,
transfer, or other disposition of any assets by such Person, including any sale
and leaseback transaction (but excluding other license or lease arrangements
entered into in the ordinary course of business or that are customarily entered
into by companies in the same or similar line of business).
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Dormant Subsidiaries” means any Subsidiary so designated by the Borrower in a
certificate to the Administrative Agent as to the matters below, so long as, in
the case of each Subsidiary so designated, (a) such Subsidiary, taken together
with all other Subsidiaries so designated, does not have consolidated assets
with a fair market value in the aggregate in excess of 2.5% of the Total Assets
and (b) such Subsidiary transacts no business and has no operations other than
activities required to maintain its existence; provided that no Subsidiary may
be a Dormant Subsidiary if (i) such Subsidiary is a Designated Subsidiary or
(ii) the Borrower or any of its other Subsidiaries provides any credit support
to such Subsidiary or is liable in any respect for the liabilities of such
Subsidiary greater in the aggregate than such Subsidiary’s fair market value.
 
“Eligible Accounts” shall mean Accounts of the Borrower and the Designated
Subsidiaries that, in each case, satisfy the criteria set forth below, as
reasonably determined by the Administrative Agent:
 
(a) such Accounts arise from the actual and bona fide sale and delivery of goods
or rendition of services by the Borrower or any Designated Subsidiary in the
ordinary course of its business, which transactions are completed in accordance
with the terms and provisions contained in any documents related thereto and for
which an invoice has been rendered;
 
(b) such Accounts are neither (i) unpaid more than 60 days after the date due
nor (ii) unpaid more than 180 days after the date of the original invoice
therefor;
 
(c) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return (other than in the ordinary course of business consistent with past
practices, as disclosed to the Administrative Agent prior to the date hereof),
sale on approval or other terms under which payment by the account debtor may be
conditional or contingent;
 
(d) the chief executive office of the account debtor with respect to such
Accounts is located in the United States or Canada and such account debtor is
formed or organized under the laws of a State of the United States or a Province
of Canada (provided that, at any time promptly upon the Collateral Agent’s
reasonable request, the Borrower or the applicable Designated Subsidiary shall
execute and deliver, or cause to be executed and delivered, such other
agreements, documents and instruments as may reasonably be required by the
Collateral Agent to perfect the security interests of the Collateral Agent in
the Accounts owed by any such account debtor the chief executive office of which
is located in Canada, or which is formed or organized under the laws of a
Province of Canada, in accordance with the applicable Federal or Provincial laws
of Canada, and take or cause to be taken such other and further actions as the



--------------------------------------------------------------------------------

Table of Contents
10


Collateral Agent may reasonably request to enable the Collateral Agent as
secured party with respect thereto to collect such Accounts under the applicable
Federal or Provincial laws of Canada);
 
(e) such Accounts have been invoiced and do not consist of progress billings
(such that the obligation of the account debtors with respect to such Accounts
is conditioned upon the Borrower’s or the applicable Designated Subsidiary’s
satisfactory completion of any further performance under the agreement giving
rise thereto), bill and hold invoices or retainage invoices, except, in the case
of bill and hold invoices, if the Administrative Agent shall have received an
agreement in writing from the account debtor, in form and substance reasonably
satisfactory to the Administrative Agent, confirming the unconditional
obligation of the account debtor to take the goods related thereto and pay such
invoice;
 
(f) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (but the portion of the Accounts of such account debtor in excess of
the amount at any time and from time to time owed by the Borrower or the
applicable Designated Subsidiary to such account debtor or claimed owed by such
account debtor may be deemed Eligible Accounts);
 
(g) such Accounts are subject to a valid and perfected security interest of the
Collateral Agent as provided in the Collateral Documents (which security
interest is first in priority, except with respect to nonconsensual Liens
permitted under this Agreement that have a higher priority than such security
interest as a matter of Law), and any goods giving rise thereto are not, and
were not at the time of the sale thereof, subject to any Liens except those
permitted under this Agreement;
 
(h) the account debtor with respect to such Accounts is not an officer,
director, employee, agent or other Affiliate of any Loan Party;
 
(i) the account debtor with respect to such Accounts is not a Governmental
Authority;
 
(j) the account debtor with respect to such Accounts is not subject to any
pending or, to the knowledge of the Borrower or any Designated Subsidiary,
threatened bankruptcy, dissolution, liquidation, reorganization or similar
proceeding;
 
(k) such Accounts are not owed by an account debtor any Accounts of which are
unpaid (i) more than 60 days after the date due or (ii) more than 180 days after
the date of the original invoice therefor, in each case where such unpaid
Accounts constitute more than 50% of the total Accounts of such account debtor;
 
(l) such Accounts are not owed by an account debtor any Accounts of which are
subject to any factoring arrangements, except where such factoring arrangements
(i) are wholly non-recourse to the Borrower and its Subsidiaries or (ii) are
otherwise on terms (including, if requested by the Administrative Agent, lien
subordination arrangements) satisfactory to the Administrative Agent in its
reasonable discretion;



--------------------------------------------------------------------------------

Table of Contents
11


(m) the account debtor with respect to such Accounts is not located in a State
requiring the filing of a “Notice of Business Activities Report” or a similar
report in order to permit the Borrower or the applicable Designated Subsidiary
to seek judicial enforcement in such State of payment of such Account, unless
the Borrower or such Designated Subsidiary, as the case may be, is qualified to
do business in such State or has filed a “Notice of Business Activities Report”
or such similar report for the then current year or such failure to file and
inability to seek judicial enforcement are capable of being remedied without any
material delay or material cost.
 
Notwithstanding the foregoing, (i) all Accounts of any single account debtor and
its Affiliates that, in the aggregate, exceed the Applicable Concentration
Percentage of the total amount of all Eligible Accounts at any time of
determination shall be deemed not to be Eligible Accounts to the extent of such
excess (it being understood that the foregoing percentage limitation must be
satisfied after excluding all Accounts required to be excluded by the preceding
sentence) and (ii) without duplication of any ineligibility determinations made
pursuant to clause (f) of the preceding sentence, Eligible Accounts shall be
reduced by the aggregate amount of the Accrued Right to Offset Accounts.  For
purposes hereof, “Applicable Concentration Percentage” means (a) for the account
debtors, and their Affiliates, set forth on Schedule 1.01(b), the percentage
specified on such Schedule and (b) for any other account debtor, 20%.
 
The criteria for Eligible Accounts set forth above may be changed and any new
criteria for Eligible Accounts may be established by the Administrative Agent in
its reasonable discretion based on either (A) an event, condition or other
circumstance arising after the date hereof or (B) an event, condition or other
circumstance existing on the date hereof to the extent the Administrative Agent
had no written notice thereof from the Borrower prior to the date hereof, which
event, condition or other circumstance, in the case of clauses (A) and (B),
adversely affects, or could reasonably be expected to adversely affect, the
Accounts by an amount that is material, all as reasonably determined by the
Administrative Agent.  Any Accounts that are not Eligible Accounts shall
nevertheless be part of the ABL Collateral.
 
“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund of any Lender (any two or more Related Funds being treated as a
single Eligible Assignee for all purposes hereof) and (b) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act of
1933) and which extends credit or buys loans; provided that neither the Borrower
nor any Affiliate of the Borrower shall be an Eligible Assignee.
 
“Eligible In-Transit Inventory” means Inventory (a) that has been shipped for
receipt by the Borrower or any Designated Subsidiary within 60 days after the
date of shipment, but which has not yet been delivered to or on behalf of the
Borrower or such Designated Subsidiary, as the case may be, (b) for which the
purchase order is in the name of the Borrower or any Designated Subsidiary and
title has passed to the Borrower or such Designated Subsidiary, as the case may
be, (c) that is insured in accordance with the terms of this Agreement, (d) if
reasonably requested by the Collateral Agent, where the bailee in possession
thereof has delivered to the Collateral Agent a Collateral Access Agreement and
(e) that otherwise would qualify as Eligible Inventory.



--------------------------------------------------------------------------------

Table of Contents
12


“Eligible Inventory” means Inventory consisting of finished goods held for
resale in the ordinary course of the business of the Borrower and the Designated
Subsidiaries, raw materials for such finished goods and work-in-process
consisting of unpackaged finished batteries that, in each case, satisfy the
criteria set forth below, as reasonably determined by the Administrative
Agent.  Eligible Inventory shall not include: (a) work-in-process (other than
unpackaged finished batteries); (b) components that are not part of finished
goods; (c) spare parts for equipment; (d) packaging, display and shipping
materials; (e) supplies used or consumed in the business of the Borrower and its
Subsidiaries; (f) Inventory located at premises other than those owned by, or
leased and controlled by, the Borrower or any Designated Subsidiary, including
Inventory in transit with common carriers, except (i) Inventory located at
premises with respect to which (A) the Collateral Agent has received a
Collateral Access Agreement or (B) an appropriate Landlord Reserve has been
established and (ii) Eligible In-Transit Inventory; (g) Inventory subject to a
Lien in favor of any Person other than the Collateral Agent, except Liens
permitted under this Agreement; (h) bill and hold goods; (i) unserviceable,
obsolete or close-out Inventory; (j) Inventory that is not subject to a valid
and perfected security interest of the Collateral Agent as provided in the
Collateral Documents (which security interest is first in priority, except with
respect to nonconsensual Liens permitted under this Agreement that have a higher
priority than such security interest as a matter of Law); (k) returned, damaged,
re-worked and/or defective Inventory; (l) Inventory that is the subject of
consignment by the Borrower or any Designated Subsidiary as consignor or
consignee; and (m) Inventory located outside the United States, including
Inventory in transit with common carriers (other than Eligible In-Transit
Inventory); provided, however, that the Value of Eligible In-Transit Inventory
at any time treated as Eligible Inventory shall not exceed $10,000,000.  The
criteria for Eligible Inventory set forth above may be changed and any new
criteria for Eligible Inventory may be established by the Administrative Agent
in its reasonable discretion based on either (i) an event, condition or other
circumstance arising after the date hereof or (ii) an event, condition or other
circumstance existing on the date hereof to the extent the Administrative Agent
had no written notice thereof from the Borrower prior to the date hereof, which
event, condition or other circumstance, in the case of clauses (i) and (ii),
adversely affects, or could reasonably be expected to adversely affect, the
Inventory by an amount that is material, all as reasonably determined by the
Administrative Agent.  Any Inventory that is not Eligible Inventory shall
nevertheless be part of the ABL Collateral.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, codes, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment or natural resources, or the presence, management or release into
the environment of any pollutants, including those related to hazardous
substances or wastes, air emissions and discharges to waste or public systems,
or to health and safety matters.
 
“Environmental Liabilities” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, directives, fines, penalties,
demands, investigations, notices, notices of violation, fees, expenses and costs
(including administrative oversight costs, natural resource damages and the
costs of any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any Hazardous Materials), whether contingent or otherwise,
arising out of or relating to (a) compliance or non-compliance with any
Environmental Law, (b) the generation, use,



--------------------------------------------------------------------------------

Table of Contents
13


handling, manufacture, possession, presence, processing, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials or (d) the Release or threatened Release of any Hazardous
Materials into the environment.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“Equivalent” in Dollars of any foreign currency on any date means the equivalent
in Dollars of such foreign currency determined by using the prevailing foreign
exchange spot rate of JPMorgan Chase Bank, N.A., or another commercial bank
reasonably acceptable to the Administrative Agent, and the “Equivalent” in any
foreign currency of Dollars on any date means the equivalent in such foreign
currency of Dollars determined by using the prevailing foreign exchange spot
rate of JPMorgan Chase Bank, N.A., or such other commercial bank, for such date.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the existence with respect to any Pension Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
and, whether or not waived, the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (d) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan, or notification that a Multiemployer Plan is in reorganization or has been
terminated, within the meaning of Title IV of ERISA; (e) the filing of a notice
of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to



--------------------------------------------------------------------------------

Table of Contents
14


terminate a Pension Plan or Multiemployer Plan; (f) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) a determination that any Pension Plan is, or is expected to be, in “at-risk”
status (as defined in Section 303(i)(4)(A) of ERISA or Section 403(i)(4)(A) of
the Code); (h) the application for a minimum funding waiver with respect to a
Pension Plan; (i) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate; (j) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to the Borrower or any of
its Subsidiaries; or (k) any other event similar to those described under
clauses (a) through (j) with respect to any Foreign Plan.
 
“Eurodollar Rate” means, for any Interest Period, with respect to a Eurodollar
Rate Loan, the rate per annum (rounded upward, if necessary, to the next 1/100th
of 1%) determined by the Administrative Agent as follows:
 

 
Eurodollar Rate =
      London Interbank Offered Rate
   
1.00 - Eurodollar Reserve Percentage
 



“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate.
 
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  Eurodollar Rate Loans shall be deemed to
constitute Eurocurrency liabilities and, as such, shall be deemed subject to
reserve requirements without benefits of credits for proration, exceptions or
offsets that may be available from time to time to any Lender.  The Eurodollar
Rate for each outstanding Eurodollar Rate Loan shall be adjusted automatically
as of the effective date of any change in the Eurodollar Reserve Percentage.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Availability” means, at any time, an amount equal to (a) the lesser of
(i) the aggregate Commitments at such time and (ii) the Borrowing Base at such
time, minus (b) the aggregate amount of the Revolving Exposures at such time.
 
“Excluded Taxes” means, with respect to any Agent, any Lender, any LC Issuer or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes imposed on it (in lieu of net
income Taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or in which it otherwise does business or, in the case of any Lender,
in which its applicable Lending Office is located or in which it otherwise
 

--------------------------------------------------------------------------------

Table of Contents
15


does business, (b) any branch profits taxes imposed by the United States, (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 10.12), any United States withholding tax that is
imposed on amounts payable by the Borrower to such Foreign Lender at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or is attributable to such Foreign Lender’s failure or inability (other than as
a result of a Change in Law) to comply with Section 3.01(f), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such Tax pursuant to
Section 3.01(a) and (d) in the case of a Lender that is not a Foreign Lender,
other than an assignee pursuant to a request by the Borrower under
Section 10.12, any Tax that is imposed on amounts payable to such Lender at the
time such Lender becomes a party hereto (or designates a new Lending Office) or
is attributable to such Lender’s failure or inability (other than as a result of
a Change in Law) to comply with Section 3.01(f), except to the extent that such
Lender (or its assignor, if any) was entitled at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such Tax pursuant to Section 3.01(a).
 
“Facilities Reduction Amount” has the meaning specified in the Term Credit
Agreement as in effect on the date hereof.
 
“Facility” means, at any time, (a) prior to the Closing Date, the aggregate
amount of the Commitments in effect at such time and (b) thereafter, the sum of
(i) the aggregate Revolving Exposure at such time and (ii) the aggregate amount
of the unused Commitments in effect at such time.
 
“Federal Funds Effective Rate” means, for any day, a fluctuating rate of
interest per annum equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average of the quotations on such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Letter” means the Fee Letter dated June 21, 2007, among the Borrower, GSCP
and Wachovia.
 
“Fitch” means Fitch Ratings and any successor thereto.
 
“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(c).
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States, each State thereof and the District
of Columbia.
 
“Foreign Plan” has the meaning specified in Section 5.12(c).



--------------------------------------------------------------------------------

Table of Contents
16
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, which are applicable to the circumstances as of
the date of determination.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“GSCP” has the meaning specified in the introductory paragraph hereto.
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.
 
“Guarantee and Collateral Requirement” means, at any time, the requirement that:
 
(a)           the Collateral Agent shall have received from each Loan Party
either (i) a counterpart of the ABL Guarantee and Collateral Agreement duly
executed and delivered on behalf of such Loan Party or (ii) in the case of any
Person that becomes a Loan Party after the Closing Date, a supplement to the ABL
Guarantee and Collateral Agreement, in the form specified therein, duly executed
and delivered on behalf of such Loan Party;


--------------------------------------------------------------------------------

Table of Contents
17


(b)           all documents and instruments, including Uniform Commercial Code
financing statements and documents required by Law or reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by the ABL Guarantee and Collateral Agreement and perfect
such Liens to the extent required by, and with the priority required by, the ABL
Guarantee and Collateral Agreement, shall have been filed, registered or
recorded or delivered to the Collateral Agent for filing, registration or
recording;
 
(c)           with respect to each deposit account maintained by any Loan Party
(other than any such account the average daily balance in which does not exceed
at any time $1,000,000 for any such account or $5,000,000 for all such
accounts), the Collateral Agent shall have received a counterpart, duly executed
and delivered by the applicable Loan Party and the depositary institution, of a
Deposit Account Control Agreement; provided that the foregoing shall not require
delivery of any such agreement with respect to (i) accounts maintained outside
the United States or (ii) deposit accounts with respect to which such a Deposit
Account Control Agreement is prohibited under applicable Law or under agreements
establishing such accounts (provided that such prohibitions in such agreements
were not entered into in contemplation of the requirements set forth in this
paragraph);
 
(d)           each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Collateral Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder, in each
case, other than any such consents and approvals that could not reasonably be
expected to be material to the interests of the Lenders under the Loan
Documents;
 
(e)           the Collateral Agent shall have received, in form and substance
reasonably satisfactory to the Collateral Agent, all waivers, acknowledgments
and other agreements (including Collateral Access Agreements) from third parties
that the Collateral Agent may deem necessary or desirable in order to permit and
perfect its Liens on the ABL Collateral or to effectuate the provisions or
purposes of this Agreement and the other Loan Documents; and
 
(f)           the Collateral Agent shall have received evidence, in form and
substance reasonably satisfactory to the Collateral Agent, that the Collateral
Agent has a valid and perfected Lien on all of the ABL Collateral.
 
The foregoing definition shall not require the creation or perfection of
security interests in, or the obtaining of Deposit Account Control Agreements
with respect to, particular assets if and for so long as, in the judgment of the
Collateral Agent, the cost of creating or perfecting such security interests in
such assets or obtaining Deposit Account Control



--------------------------------------------------------------------------------

Table of Contents
18


Agreements in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.  The Collateral Agent may grant
extensions of time for the delivery of Deposit Account Control Agreements,
consents, approvals, waivers, acknowledgments and other agreements referred to
in clause (c), (d) or (e) above (including extensions beyond the Closing Date),
where it determines that such delivery cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the Collateral Documents.  The requirements of clause (e)
above shall be deemed to have been satisfied if the Loan Parties shall have used
their reasonable best efforts to obtain the waivers, acknowledgments and
agreements referred to therein (irrespective of whether such waivers,
acknowledgements or agreements were in fact obtained).
 
“Hazardous Materials” means all radioactive substances, radioactive wastes,
hazardous or toxic substances, hazardous or toxic wastes, or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, hazardous materials and all
other substances or wastes of any nature prohibited, limited or regulated
pursuant to any Environmental Law.
 
“Increase Effective Date” has the meaning specified in Section 2.07(d).
 
“Increasing Lender” has the meaning specified in Section 2.07(d).
 
“Indebtedness” means, as to any Person, without duplication, all of the
following, each to the extent treated as indebtedness or liabilities in
accordance with GAAP:
 
(a)           all indebtedness of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (whether standby or commercial), bankers’
acceptances, bank guarantees, surety bonds and similar instruments;
 
(c)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts and accrued expenses
payable in the ordinary course of business and (ii) any purchase price
adjustment, earnout or deferred payment of a similar nature incurred in
connection with a Permitted Acquisition or a Disposition, but only to the extent
no payment is then owed pursuant to such purchase price adjustment, earnout or
deferred payment obligation);
 
(d)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements) in an
amount up to the lesser of the amount of indebtedness so secured and the fair
market value of the property securing such indebtedness, whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
 
(e)           all Attributable Indebtedness;



--------------------------------------------------------------------------------

Table of Contents
19


(f)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any cash payment (other than, in each case, at the
sole option of such Person or pursuant to exercise by any holder of common stock
of such Person, or of options with respect to such common stock, of a right
under any equity incentive plan of such Person to require a repurchase thereof
in connection with any Taxes payable by such holder as a result of vesting, or
lapse of restrictions on transfer, of such common stock or options, to the
extent the payment made in any such repurchase does not exceed the amount of
Taxes so payable) in respect of any Equity Interest in such Person or any other
Person or any warrant, right or option to acquire such Equity Interest, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and
 
(g)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
 
“Indemnified Liabilities” means, collectively, any and all liabilities
(including Environmental Liabilities), obligations, losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable out-of-pocket fees and expenses
of consultants and fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding or
hearing commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any Laws (including
Securities Laws, commercial Laws and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (a) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including the Lenders’ and the LC
Issuers’ agreement to make Credit Extensions or the use or intended use of the
proceeds thereof, or any enforcement of any of the Loan Documents (including any
sale of, collection from, or other realization upon any of the ABL Collateral or
the enforcement of any Guarantee of the Obligations)), (b) the commitment letter
(and the Fee Letter) delivered by any Agent or any Arranger to the Borrower with
respect to the transactions contemplated by this Agreement or (c) any
Environmental Liability or any Hazardous Materials relating to or arising from,
directly or indirectly, any past or present activity, operation, land ownership
or practice of the Borrower or any of its Subsidiaries.
 
“Indemnified Taxes” means Taxes arising from any payment hereunder or under any
other Loan Document, other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Indentures” means, collectively, the 2013 New Indenture, the 2013 Original
Indenture and the 2015 Indenture.



--------------------------------------------------------------------------------

Table of Contents
20


“Information Memorandum” means the Information Memorandum dated September 2007,
used by the Arrangers in connection with the syndication of the Facility.
 
“Initial Borrowing” has the meaning specified in Section 2.07(d).
 
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the first Business Day of each April, July, October and January
and the Maturity Date.
 
“Interest Period” means, as to any Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or, to the
extent agreed to by all Lenders, nine or twelve months thereafter; provided
that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless (i)
such Business Day falls in another calendar month or (ii) such Business Day
falls more than 365 days after the commencement of such Interest Period (or if
such Interest Period includes February 29, 366 days), in which case such
Interest Period shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date.
 
“Internal Control Event” means a material fraud that involves management
employees who have a significant role in the internal controls over financial
reporting of the Borrower, in each case as described in the Securities Laws.
 
“Inventory” means, as to the Borrower or any Designated Subsidiary, all of the
Borrower’s or such Designated Subsidiary’s now owned and hereafter existing or
acquired goods, wherever located, that (a) are leased by the Borrower or such
Designated Subsidiary as lessor, (b) are held by the Borrower or such Designated
Subsidiary for sale or lease or to be furnished under a contract of service,
(c) are furnished by the Borrower or such Designated Subsidiary under a contract
of service or (d) consist of raw materials, work in process, finished goods or
materials used or consumed in the business of the Borrower or such Designated
Subsidiary.
 
“Inventory Borrowing Base Availability” means, at any time, the Borrowing Base
at such time, minus any amount thereof attributable to Eligible Accounts.
 

--------------------------------------------------------------------------------

Table of Contents
21


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“IP Rights” has the meaning specified in Section 5.16.
 
“IRB Debt” means Indebtedness of the Borrower arising as a result of the
issuance of tax-exempt industrial revenue bonds or similar tax-exempt public
financing.
 
“IRS” means the United States Internal Revenue Service.
 
“Landlord Reserves” means Other Reserves of the type referred to in clause (E)
of the penultimate sentence of the definition of the term “Other Reserves”.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances and codes, and all applicable
administrative orders and agreements with, any Governmental Authority, in each
case having the force of law.
 
“LC Disbursement” means any payment made by an LC Issuer pursuant to a Letter of
Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“LC Issuer” means (a) Wachovia and (b) each Lender or other financial
institution designated as an LC Issuer pursuant to Section 2.03(j), in each case
in its capacity as an issuer of Letters of Credit hereunder.  Each LC Issuer
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such LC Issuer, in which case the term “LC Issuer” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
 
“Lenders” means the Persons listed on Schedule 2.01 as having a Commitment and
any other Person that shall have become a party hereto pursuant to an Accession
Agreement or an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline Lender
and the Administrative Agent, in its capacity as the lender of the Special Agent
Loans.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.



--------------------------------------------------------------------------------

Table of Contents
22


“Letter of Credit” means any letter of credit issued and outstanding hereunder.
 
“Letter of Credit Limit” means $60,000,000.
 
“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind (including (a) any
conditional sale or other title retention agreement, (b) any easement, right of
way or other encumbrance on title to real property and (c) any financing lease
having substantially the same economic effect as any of the foregoing, but not
including the interest of a lessor under an operating lease).
 
“Loan” means a Revolving Loan, a Swingline Loan or a Special Agent Loan, or a
combination thereof, as the context requires.
 
“Loan Documents” means, collectively, this Agreement, each Accession Agreement,
the ABL Intercreditor Agreement, the ABL Guarantee and Collateral Agreement and
the other Collateral Documents.
 
“Loan Parties” means, collectively, the Borrower and the Subsidiary Loan
Parties.
 
“London Interbank Offered Rate” means, for any Interest Period, the rate of
interest per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.,
London time, two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided that, if more than one
rate is specified on Reuters Screen LIBOR01 Page (or such successor page), the
applicable rate shall be the arithmetic mean of all such rates.  In the event
that such rate does not appear on such page (or otherwise on the Reuters
Service), then the “Eurodollar Base Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by the London Branch of Wachovia to major banks in the London
interbank eurocurrency market at their request at approximately 11:00 a.m.,
London time, two Business Days prior to the first day of such Interest Period.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets or financial condition of
the Borrower and its Subsidiaries, taken as a whole, or (b) a material
impairment of the legality, validity, binding effect or enforceability against
any Loan Party of any Loan Document or of the rights and remedies, taken as a
whole, of the Administrative Agent, the Collateral Agent or any Lender under any
Loan Document, or of the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents.
 
“Material Indebtedness” means any Indebtedness of the Borrower or any of its
Subsidiaries having an aggregate principal amount, including undrawn committed
or available amounts, of at least the Threshold Amount.



--------------------------------------------------------------------------------

Table of Contents
23


“Maturity Date” means September 28, 2011.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions.
 
“Net Cash Proceeds” means, with respect to any Disposition by the Borrower or
any of its Subsidiaries, the excess, if any, of (a) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (b) the sum of (i) the principal amount of any Indebtedness (A)
that is secured by the Disposed asset or (B) in the case of any Disposition by a
Foreign Subsidiary, that is owed by such Foreign Subsidiary and, in each case
under clause (A) or (B), that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents or the Term Loan
Agreement), together with any interest, premium or penalties required to be paid
in connection therewith, (ii) the direct costs and expenses (including sales
commissions and legal, accounting and investment banking fees but excluding
costs and expenses owed to any Affiliate of the Borrower (other than THLee))
incurred by the Borrower or such Subsidiary in connection with such transaction,
(iii) Taxes reasonably estimated to be actually payable within one year of the
date of such transaction (or receipt of a deferred payment, as applicable) as a
result of any gain recognized in connection therewith and (iv) any reserve for
adjustment in respect of (x) sale price of the Disposed assets established in
accordance with GAAP and (y) any liabilities associated with such asset and
retained by the Borrower or any of its Subsidiaries after such Disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnifications
obligations associated with such transaction.
 
“Net Recovery Percentage” means a fraction, expressed as a percentage, (a) the
numerator of which is the amount of the recovery in respect of the Inventory of
the Borrower and the Designated Subsidiaries, stated in Dollars, determined on a
“net orderly liquidation value” basis as set forth in the most recent appraisal
of such Inventory received by the Administrative Agent in accordance with
Section 6.18, net of operating expenses, liquidation expenses and commissions
reasonably estimated to be incurred in connection therewith, and (b) the
denominator of which is the Value of such Inventory as of the date of such
appraisal (or as of a recent date prior thereto).
 
“Non-Consenting Lender” has the meaning specified in Section 10.01.
 
“Nonpublic Information” means information that has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD promulgated under the Securities Laws.
 
“NPL” means the National Priorities List under CERCLA.



--------------------------------------------------------------------------------

Table of Contents
24


“Obligations” has the meaning specified in the ABL Guarantee and Collateral
Agreement.
 
“OECD” means the Organization for Economic Cooperation and Development.
 
“OECD Member” means a country that signed or ratified the Convention on the
Organization for Economic Cooperation and Development and is thus a member of
OECD.
 
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Reserves” means, as of any date of determination, such amounts as the
Administrative Agent may from time to time establish and revise, in its
reasonable credit judgment consistent with its other asset-based lending
transactions of this type, as reserves reducing the amount of the Borrowing Base
that would otherwise be in effect hereunder or, with respect to such reserves
that would qualify as Specified Reserves, reducing the amount of credit
available hereunder, in each case (a) to reflect events, conditions,
contingencies or risks that, adversely affect, or could reasonably be expected
to adversely affect, in any material respect (i) the ABL Collateral, its value
or the amount that might be received by the Collateral Agent from the sale or
other disposition or realization upon such ABL Collateral, (ii) the assets or
business of the Borrower and the Designated Subsidiaries or (iii) the security
interest of the Collateral Agent in the ABL Collateral (including the
enforceability, perfection and priority thereof), all as reasonably determined
by the Administrative Agent; (b) to reflect the Administrative Agent’s
reasonable belief that any Borrowing Base Certificate, collateral report or
other financial information furnished by or on behalf of any Loan Party to the
Administrative Agent is or may have been incomplete, inaccurate or misleading in
any material respect; or (c) in respect of any state of facts that the
Administrative Agent reasonably determines constitutes a Default or an Event of
Default.  Without limiting the generality of the foregoing, Other Reserves may,
in the Administrative Agent’s reasonable discretion, be established to reflect,
without duplication, (A) cost variances, accrued royalties, returns, discounts,
claims, credits and allowances of any nature that are not paid pursuant to the
reduction of Accounts, (B) sales, excise or similar Taxes included in the amount
of any Accounts reported to the Administrative Agent, (C) a change in the
turnover, age or mix of the categories of Inventory that adversely affects the
aggregate value of all Inventory by an amount reasonably determined by the
Administrative Agent to be material, (D) purchase price variances with respect
to Inventory and (E) amounts (including up to three-months rent) due or to
become due to owners and lessors of premises where any ABL Collateral is
located, other than for those locations where the Collateral Agent has received
a Collateral Access Agreement.  The amount of any Other Reserve established by
the Administrative Agent shall have a reasonable relationship to the event,



--------------------------------------------------------------------------------

Table of Contents
25


condition or other matter that is the basis for such reserve, as reasonably
determined by the Administrative Agent.  Notwithstanding anything herein to the
contrary, Other Reserves in effect at any time shall not be duplicative of any
ineligibility determinations made pursuant to the criteria set forth in the
definitions of the terms “Eligible Accounts” and “Eligible Inventory”.
 
“Other Taxes” means all present or future stamp, documentary, excise, property,
intangible, mortgage recording or similar taxes, charges or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
 
“Overadvance Loan” means any Revolving Loan if, after giving effect to the
making thereof, the aggregate amount of the Revolving Exposures (other than any
portion thereof attributable to the Special Agent Loan Exposure) exceeds an
amount equal to (a) the lesser of (i) the aggregate Commitments at such time,
(ii) the Borrowing Base at such time and (iii) the Facilities Reduction Amount
at such time, less (b) the Specified Reserves at such time, less (c) the
Availability Block.
 
“Overadvance Loan Exposure” means, at any time, the aggregate principal amount
of all Overadvance Loans outstanding at such time.  The Overadvance Loan
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the total Overadvance Loan Exposure at such time.
 
“Overadvance Maximum Amount” means, at any time, an amount determined by the
Administrative Agent in its discretion to be the Overadvance Maximum Amount at
such time, provided that (a) such amount shall not exceed, at any time,
$12,500,000 and (b) the sum of the Overadvance Maximum Amount plus the Special
Agent Loan Maximum Amount shall not exceed, at any time, an amount equal to the
lesser of (i) 10% of the aggregate Commitments in effect at such time and
(ii) the Availability Block; provided further that, in the event that the
Lenders representing at least the Supermajority Required Lenders at the time of
the delivery thereof shall have delivered to the Administrative Agent a written
notice to the effect that the Overadvance Maximum Amount may not exceed the
amount specified in such notice, then, from and after the date of the receipt by
the Administrative Agent of such notice (and, if applicable, until the date of
receipt of a subsequent such notice), for purposes of Sections 2.01(b), 2.04(a)
and 4.02(b) the Overadvance Maximum Amount may not exceed the amount set forth
in such notice.
 
“Participation Fees” means the letter of credit participation fees payable by
the Borrower to the Lenders pursuant to Section 2.10(b).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate, to which the Borrower or any ERISA Affiliate contributes or
has an obligation to contribute or to which the Borrower or any ERISA Affiliate
could have liability under Section 4064 or 4069 of ERISA in the event such plan
has been or were to be terminated.



--------------------------------------------------------------------------------

Table of Contents
26


“Perfection Certificate” means a certificate in the form attached to the ABL
Guarantee and Collateral Agreement or any other form approved by the Collateral
Agent.
 
“Permitted Acquisition” means an Investment that is consummated in compliance
with the requirements of Section 7.03(h).
 
“Permitted Liens” has the meaning specified in Section 7.01.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Platform” has the meaning specified in Section 6.04.
 
“Prime Rate” means the rate of interest from time to time announced by Wachovia,
or its successors, as its prime rate.  The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer.  Any Agent or any Lender may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.
 
“Qualified Foreign Credit Facility” means a term loan, revolving credit or
overdraft facility provided by a Lender, an Arranger, an Affiliate of any of the
foregoing or any other financial institution to any Foreign Subsidiary, which
facility (a) is permitted under Section 7.02 and (b) is designated as a
“Qualified Foreign Credit Facility” in a written notice by the Borrower to the
Administrative Agent, provided that the aggregate principal amount of all such
Qualified Foreign Credit Facilities in effect at any time shall not exceed
$25,000,000.
 
“Register” has the meaning specified in Section 10.06(b).
 
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower, within the meaning of the
Securities Laws.
 
“Related Fund” means, with respect to any Lender, any investment fund that
invests in commercial loans and that is managed or advised by such Lender, the
same investment advisor as such Lender or by an Affiliate of such Lender or such
investment advisor.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.



--------------------------------------------------------------------------------

Table of Contents
27


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
 
“Report” has the meaning specified in Section 9.08(c).
 
“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of (a) the aggregate
Revolving Exposure outstanding at such time and (b) the aggregate unused
Commitments in effect at such time.
 
“Responsible Officer” means, in the case of the Borrower or any other Loan
Party, the chairman or vice chairman, chief executive officer, president, chief
financial officer, general counsel, secretary, treasurer or assistant treasurer
(or such other officer as may be reasonably acceptable to the Administrative
Agent) of the Borrower or such Loan Party.  Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party, and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution with respect to
any capital stock or other Equity Interest of any Person or any of its
Subsidiaries, or any payment, including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to any Person’s stockholders, partners or
members (or the equivalent of any thereof).
 
“Revolving Borrowing” means Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Rate Loans, as to
which a single Interest Period is in effect.
 
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure, Swingline Exposure and Special Agent Loan Exposure at such time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Sarbanes–Oxley” means the Sarbanes–Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Parties” has the meaning specified in the ABL Guarantee and Collateral
Agreement.



--------------------------------------------------------------------------------

Table of Contents
28
 
 
“SecuritiesLaws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and, in each case, the rules and regulations of the SEC
promulgated thereunder, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date under this Agreement.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts and other liabilities as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or other liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature and (d) such Person is
not engaged in business or a transaction, and is not about to engage in business
or a transaction, for which such Person’s assets would constitute an
unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual or matured liability.
 
“Special Agent Loan” means a Loan made pursuant to Section 2.05.
 
“Special Agent Loan Exposure” means, at any time, the aggregate principal amount
of all Special Agent Loans outstanding at such time.  The Special Agent Loan
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the total Special Agent Loan Exposure at such time.
 
“Special Agent Loan Maximum Amount” means, at any time, an amount determined by
the Administrative Agent in its discretion to be the Special Agent Loan Maximum
Amount at such time, provided that the sum of the Special Agent Loan Maximum
Amount plus the Overadvance Maximum Amount shall not exceed, at any time, an
amount equal to the lesser of (a) 10% of the aggregate Commitments in effect at
such time and (b) the Availability Block; provided further that, in the event
that the Lenders representing at least the Supermajority Required Lenders at the
time of the delivery thereof shall have delivered to the Administrative Agent a
written notice to the effect that the Special Agent Loan Maximum Amount may not
exceed the amount specified in such notice, then, from and after the date of the
receipt by the Administrative Agent of such notice (and, if applicable, until
the date of receipt of a subsequent such notice), for purposes of
Sections 2.05(a) and 4.02(b) the Special Agent Loan Maximum Amount may not
exceed the amount set forth in such notice.
 
“Specified Reserves” means, as of any date of determination, Other Reserves on
account of items that, in the reasonable judgment of the Administrative Agent,
would result in a future cash expenditure by or on behalf of the Borrower or any
Subsidiary; provided, that the Administrative Agent may at any time and from
time to time, in its discretion, (a) reduce the amount of Specified Reserves
below the amount that would otherwise constitute Specified



--------------------------------------------------------------------------------

Table of Contents
29


Reserves determined in accordance with this definition and (b) reinstate (in
whole or in part) any reduction made pursuant to clause (a), it being understood
that any reduction or reinstatement made pursuant to this paragraph shall not,
in itself, affect the amount of Other Reserves (which shall be determined in
accordance with the definition of such term).
 
“Subordinated Notes” means the 2013 New Notes, the 2013 Original Notes and the
2015 Notes.
 
“Subsequent Borrowing” has the meaning specified in Section 2.07(d).
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person (including, for the avoidance of doubt, a company, corporation or
partnership which is a “dependent enterprise” (abhängiges Unternehmen) of such
Person within the meaning of Section 17 of the German Stock Corporation Act
(Aktiengesetz), or which is a “subsidiary” (Tochterunternehmen) within the
meaning of Section 290 of the German Commercial Code (Handelsgesetzbuch) of such
Person, or where such Person has the power to direct the management and the
policies of such entity whether through the ownership of share capital, contract
or otherwise).  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Subsidiary Loan Parties” means any Subsidiary of the Borrower that is not a
Foreign Subsidiary or a Dormant Subsidiary and, for purposes of Article VII,
that is a party to the ABL Guarantee and Collateral Agreement.
 
“Supermajority Required Lenders” means, at any time, Lenders having Revolving
Exposures and unused Commitments representing more than 66-2/3% of the sum of
(a) the aggregate Revolving Exposure outstanding at such time and (b) the
aggregate unused Commitments in effect at such time.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.



--------------------------------------------------------------------------------

Table of Contents
30
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
 
“Swingline Lender” means Wachovia, in its capacity as lender of Swingline Loans
hereunder.
 
“Swingline Limit” means $30,000,000.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Syndication Agent” means GSCP, in its capacity as the syndication agent for the
Facility.
 
“Synthetic Debt” means, with respect to any Person, all obligations of such
Person in respect of transactions entered into by such Person that are intended
to function primarily as a borrowing of funds (including any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included in the definition of Indebtedness or as a liability on the consolidated
balance sheet of such Person and its Subsidiaries in accordance with GAAP.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Term Credit Agreement” means the Credit Agreement dated as of March 30, 2007,
among the Borrower, GSCP, as the administrative agent, collateral agent and
syndication agent, Wachovia, as the deposit agent, Bank of America, N.A., as an
LC issuer, and the lenders party thereto.



--------------------------------------------------------------------------------

Table of Contents
31


“Term Facility Closing Date” means March 30, 2007.
 
“THLee” means Thomas H. Lee Partners, L.P. and its Affiliates.
 
“Threshold Amount” means $15,000,000.
 
“Total Assets” means, as of any day, the total consolidated assets of the
Borrower and its Subsidiaries, as shown on the most recent balance sheet
delivered pursuant to Section 6.01.
 
“Transactions” means, collectively, the execution, delivery and performance by
the Loan Parties of this Agreement and the other Loan Documents, the borrowing
of the Loans and the use of the proceeds thereof, the obtaining of the Letters
of Credit and the creation and perfection of Liens granted under the Collateral
Documents.
 
“Type” means, with respect to any Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Unrestricted Cash” means, as of any date of determination, the aggregate amount
of unrestricted cash and Cash Equivalents of the Loan Parties that is on deposit
in one or more deposit or securities accounts maintained at a bank or a
securities intermediary, provided that such deposit or securities accounts are,
in each case, maintained at a branch office thereof located within the United
States.
 
“Value” means, with respect to Inventory, the lower of (a) the cost thereof,
computed on a first-in first-out basis in accordance with GAAP, and (b) the
market value thereof, in each case as reasonably determined by the
Administrative Agent; provided that, for purposes of the calculation of the
Borrowing Base, (i) the Value of the Inventory shall not include (A) the portion
of the value of Inventory equal to the profit earned by any Affiliate of the
Borrower on the sale thereof to the Borrower or any Subsidiary or (B) write-ups
or write-downs in value with respect to currency exchange rates and
(ii) notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner as, and consistent with, the most
recent appraisal of the Inventory received by the Administrative Agent prior to
the date hereof.
 
“Wachovia” has the meaning specified in the introductory paragraph hereto.
 
“Wholly-Owned Subsidiary” means any Person in which, other than director’s
qualifying shares or similar shares owned by other Persons due to native
ownership requirements, 100% of the capital stock or other equity interests of
each class is owned beneficially and of record by the Borrower or by one or more
other wholly-owned Subsidiaries of the Borrower.



--------------------------------------------------------------------------------

Table of Contents
32
 
Section 1.02.  Other Interpretive Provisions.With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.
 
(c)          Article and Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
Section 1.03.  Accounting Terms.
 
(a)          Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
as in effect from time to time, applied on a consistent basis in a manner
consistent with that used in preparing the audited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal year ended
September 30, 2006, except as otherwise specifically prescribed herein.



--------------------------------------------------------------------------------

Table of Contents
33


(b)          Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
Section 1.04.  Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
Section 1.05.  Currency Equivalents Generally.  Unless otherwise set forth
herein, any amount specified in this Agreement in Dollars shall include the
Equivalent in Dollars of such amount in any foreign currency and if any amount
described in this Agreement is comprised of amounts in Dollars and amounts in
one or more foreign currencies, the Equivalent in Dollars of such foreign
currency amounts shall be used to determine the total.
 
Section 1.06.  Designation as Senior Debt.  The Loans and other Obligations
hereunder are hereby designated as “Senior Debt” and as “Designated Senior Debt”
under, and for purposes of, each of the Indentures, and are further given all
such other designations (including designations as “senior debt” and “designated
senior debt”) as shall be required under the terms of any other subordinated
Indebtedness of the Borrower or any of the Subsidiary Loan Parties in order that
the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior Indebtedness under the
terms of such subordinated Indebtedness.
 
ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
Section 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount at any time outstanding that will not result in:
 
(a)          the Revolving Exposure of such Lender exceeding (i) such Lender’s
Commitment at such time or (ii) such Lender’s Applicable Percentage of the
Borrowing Base at such time; or
 
(b)          the aggregate amount of the Revolving Exposures exceeding an amount
equal to (i) the lesser of (A) the aggregate Commitments at such time, (B) the
Borrowing Base at such time and (C) the Facilities Reduction Amount at such
time, minus (ii) the Availability Block, minus (iii) the Specified Reserves at
such time, plus (iv) the Overadvance Maximum Amount at such time, plus (v) the
Special Agent Loan Exposure at such time.



--------------------------------------------------------------------------------

Table of Contents
34


The Revolving Loans shall be made by the Lenders ratably in accordance with
their respective Commitments and shall be denominated in Dollars.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.
 
Section 2.02.  Borrowings, Conversions and Continuations of Revolving Loans.
 
(a)          Subject to Section 2.13(c), each Revolving Borrowing, each
conversion of Revolving Loans from one Type to the other and each continuation
of Eurodollar Rate Loans shall be made upon an irrevocable notice by the
Borrower to the Administrative Agent, which may be given by telephone.  Each
such notice must be received by the Administrative Agent not later than (i) 1:00
p.m. three Business Days prior to the requested date of any Revolving Borrowing
of, conversion to or continuation of Eurodollar Rate Loans, and (ii) 1:00 p.m.
on the requested date of any Revolving Borrowing of or conversion to Base Rate
Loans.  Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $2,500,000 or a whole
multiple of $500,000 in excess thereof, and each borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof; provided, however, that in the event any
outstanding Revolving Borrowing is not a whole multiple of the multiple
thresholds set forth above, then the foregoing multiple thresholds shall not be
applicable to such Revolving Borrowing to the extent compliance therewith cannot
be accomplished as a result thereof.  Each telephonic request and each Committed
Loan Notice shall specify (i) whether the Borrower is requesting a Revolving
Borrowing, a conversion of Revolving Loans from one Type to the other or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Revolving
Borrowing, conversion or continuation, as the case may be, which date shall be a
Business Day, (iii) the principal amount of Revolving Loans to be borrowed,
converted or continued, (iv) the Type of Revolving Loans to be borrowed or to
which existing Revolving Loans are to be converted and (v) in the case of a
Eurodollar Rate Loan, the duration of the Interest Period with respect
thereto.  If the Borrower fails to specify a Type of Revolving Loan in a
Committed Loan Notice, or if the Borrower fails to give a timely notice
requesting a conversion or continuation thereof, then the applicable Revolving
Loans shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loan.  If the Borrower requests a Revolving Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  The provisions of this Section shall not apply to
Swingline Loans, which shall be governed by Section 2.04, or Special Agent
Loans, which shall be governed by Section 2.05.
 
(b)          Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of its Applicable Percentage of the
Revolving Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans.  Each Lender shall
make the amount of each Revolving Loan to be made by it hereunder
 

--------------------------------------------------------------------------------

Table of Contents
35

available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 4:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice or, in the case of any
Revolving Loans requested pursuant to Section 2.13(c), in the notice by the
Administrative Agent to the Revolving Lenders referred to in such
Section.  Subject to the satisfaction of the applicable conditions set forth in
Article IV, the Administrative Agent shall (i) make all funds so received
available to the Borrower, in like funds as received by the Administrative
Agent, by wire transfer of such funds in accordance with instructions provided
to the Administrative Agent by the Borrower, which instructions shall be
reasonably acceptable to the Administrative Agent, or (ii) in the case of any
Revolving Loans requested pursuant to Section 2.13(c), apply such funds for the
purposes set forth in such Section.
 
(c)          Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of an Event of Default, no Revolving
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders.
 
(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.
 
(e)          After giving effect to all Borrowings, all conversions of Revolving
Loans from one Type to the other and all continuations of Revolving Loans as
Revolving Loans of the same Type, there shall be no more than 10 Interest
Periods in effect at any time in respect of the Facility.
 
Section 2.03.  Letters of Credit.
 
(a)          Generally.  Subject to the terms and conditions set forth herein,
the Borrower may request any LC Issuer to issue Letters of Credit in Dollars for
its own account or, so long as the Borrower is a joint and several co-applicant
with respect thereto, for the account of any of the Subsidiaries (provided the
identity of such Subsidiary is reasonably acceptable to the Administrative
Agent), in a form reasonably acceptable to the Administrative Agent and the
applicable LC Issuer, at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an LC Issuer relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.  The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
account of any Subsidiary as provided in the first sentence of this paragraph,
it will be fully responsible for the reimbursement of LC Disbursements, the
payment of interest thereon and the payment of Participation Fees to the same
extent as if it were the sole account party in respect of such Letter of Credit
(the Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor of the obligations of any Subsidiary that shall
be an account party in respect of any such Letter of Credit).
 

--------------------------------------------------------------------------------

Table of Contents
36


(b)         Notice of Issuance, Amendment, Renewal and Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or send by facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable LC Issuer) to the
applicable LC Issuer and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of such Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension, as applicable (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
Section 2.03(c)), the amount of such Letter of Credit, the name and address of
the beneficiary thereof, the account party for such Letter of Credit and such
other information as shall be necessary to enable the applicable LC Issuer to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
applicable LC Issuer, the Borrower also shall submit a letter of credit
application on the applicable LC Issuer’s standard form in connection with any
request for a Letter of Credit.  A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
(i) the aggregate LC Exposure will not exceed the Letter of Credit Limit and
(ii) the aggregate amount of the Revolving Exposures (other than any portion
thereof attributable to Overadvance Loans or Special Agent Loans) will not
exceed (A) the lesser of (1) the aggregate Commitments at such time, (2) the
Borrowing Base at such time and (3) the Facilities Reduction Amount at such
time, minus (B) the Availability Block at such time, minus (C) the Specified
Reserves at such time.  Each LC Issuer agrees that it will not issue, renew,
extend or increase the amount of any Letter of Credit without first obtaining
written confirmation from the Administrative Agent that such action is then
permitted under this Agreement.
 
(c)          Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that any Letter
of Credit may contain customary automatic renewal provisions agreed upon by the
Borrower and the applicable LC Issuer pursuant to which the expiration date
shall be automatically extended for a period of up to 12 months (but not to a
date later than the date set forth in clause (ii) above), subject to a right on
the part of such LC Issuer to prevent any such renewal from occurring by giving
notice to the beneficiary by a specified time in advance of any such renewal.
 
(d)          Participations.  By the issuance of a Letter of Credit, or an
amendment to a Letter of Credit increasing the amount thereof, and without any
further action on the part of the applicable LC Issuer or the Revolving Lenders,
such LC Issuer hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such LC Issuer, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees that if an LC Issuer makes a LC Disbursement that is not
reimbursed by the Borrower on the date due as provided in Section 2.03(e), or is
required to refund any reimbursement payment in respect of a LC Disbursement to
the Borrower for any reason, such Revolving Lender shall pay to the



--------------------------------------------------------------------------------

Table of Contents
37


Administrative Agent, for the account of the applicable LC Issuer, such
Revolving Lender’s Applicable Percentage of the amount of such LC
Disbursement.  Each Revolving Lender acknowledges and agrees that its obligation
to acquire and fund participations in respect of Letters of Credit pursuant to
this Section 2.03(d) is unconditional and irrevocable and shall not be affected
by any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
 
(e)          Reimbursement.  If an LC Issuer shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to such LC Issuer an amount equal to such LC Disbursement not later
than 2:00 p.m. on (i) the Business Day that the Borrower receives notice of such
LC Disbursement, if such notice is received prior to 10:00 a.m. on the day of
receipt, or (ii) the Business Day immediately following the day that the
Borrower receives notice of such LC Disbursement, if such notice is not received
prior to such time on the day of receipt.  If the Borrower fails to make any
payment referred to in the preceding sentence with respect to a Letter of
Credit, the applicable LC Issuer shall notify the Administrative Agent in
accordance with Section 2.03(k), and the Administrative Agent shall in turn
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.02 with respect to Revolving Loans made by such Revolving Lender (and
Section 2.02 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
applicable LC Issuer the amounts so received by it from the Revolving
Lenders.  Such LC Issuer shall promptly notify the Administrative Agent of any
amount subsequently received by it from the Borrower or another Loan Party in
respect of such LC Disbursement, and shall remit to the Administrative Agent any
such amount promptly upon receipt thereof.  Promptly following receipt by the
Administrative Agent of any such remittance or of any payment by or on behalf of
the Borrower in respect of such LC Disbursement, the Administrative Agent shall
remit such payment to such LC Issuer or, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse such LC Issuer, then
to the Revolving Lenders and such LC Issuer as their interests may appear.  Any
payment made by a Revolving Lender pursuant to this Section 2.03(e) to reimburse
an LC Issuer for any LC Disbursement shall not constitute a loan and shall not
relieve the Borrower (or any other account party in respect of the relevant
Letter of Credit) of its obligation to reimburse such LC Disbursement.
 
(f)          Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.03(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an LC Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of



--------------------------------------------------------------------------------

Table of Contents
38


this Section 2.03(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder.  None of the
Administrative Agent, the Lenders or the LC Issuers, or any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
LC Issuer; provided that the foregoing shall not be construed to excuse any LC
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such LC Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of an LC
Issuer, such LC Issuer shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable LC Issuer may either accept and make payment
upon such documents without responsibility for further investigation, regardless
of any notice or information to the contrary, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.
 
(g)          Disbursement Procedures.  Each LC Issuer shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it.  Such LC Issuer shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by hand
delivery or facsimile) of such demand for payment and whether such LC Issuer has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such LC Issuer and the Lenders with respect to any such
LC Disbursement.
 
(h)          Interim Interest.  If an LC Issuer shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
a rate per annum (computed in accordance with Section 2.09(a)) equal to the rate
then applicable to Base Rate Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to Section 2.03(e), then
Section 2.09(b) shall apply.  Interest accrued pursuant to this Section 2.03(h)
shall be for the account of the applicable LC Issuer, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
Section 2.03(e) to reimburse such LC Issuer shall be for the account of such
Revolving Lender to the extent of such payment.
 
(i)          Termination of an LC Issuer.  Any LC Issuer may cease to be an LC
Issuer at any time by written agreement among the Borrower, the Administrative
Agent and such LC Issuer.



--------------------------------------------------------------------------------

Table of Contents
39


The Administrative Agent shall promptly notify the Revolving Lenders of any such
termination of an LC Issuer.  At the time any such termination shall become
effective and from time to time thereafter as long as any Letters of Credit
issued by such LC Issuer shall remain outstanding, the Borrower shall pay all
unpaid fees accrued for the account of the terminated LC Issuer pursuant to
Section 2.10(b).  After the termination of an LC Issuer hereunder, such LC
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an LC Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such termination, but shall not be required to
issue additional Letters of Credit.
 
(j)          Additional LC Issuers.  The Borrower may, at any time and from time
to time, with the consent of the Administrative Agent (which consent shall not
be unreasonably withheld or delayed) and the designated Person, designate one or
more additional Lenders to act as an LC Issuer under the terms of this
Agreement, and any Lender so designated shall become an LC Issuer hereunder.
 
(k)          LC Issuer Reports.  Unless otherwise agreed to by the
Administrative Agent, each LC Issuer shall report in writing to the
Administrative Agent (i) on or prior to each Business Day on which such LC
Issuer issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amount thereof shall have changed), (ii) on each Business Day on
which such LC Issuer makes any LC Disbursement, the date and amount of such LC
Disbursement, (iii) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such LC Issuer on such day, the
date of such failure and the amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such LC Issuer and
outstanding on such Business Day.
 
(l)          Cash Collateralization.  If any Event of Default shall occur and be
continuing or if the Borrower is required to provide cash collateral pursuant to
Section 2.06(b), on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this Section 2.03(l), the Borrower shall deposit in an
account designated by the Administrative Agent, in the name of the
Administrative Agent and for the ratable benefit of the Lenders, an amount in
cash equal to 105% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, (i)
upon the occurrence of any Event of Default described in Section 8.01(f) and
(ii) as required by Section 2.06(b).  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations under this Agreement.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense (provided that such
cash collateral shall be invested solely in investments that provide for
preservation of capital), such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Administrative Agent to



--------------------------------------------------------------------------------

Table of Contents
40


reimburse the LC Issuers for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of the Required Lenders), be applied to satisfy other obligations of the
Borrower under this Agreement.  If the Borrower is required to deposit cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower (i) within three Business Days after all Events of Default have been
cured or waived and (ii) promptly upon the payment in full of all the
Obligations and the reduction of the aggregate LC Exposure to zero.  If the
Borrower is required to provide cash collateral hereunder pursuant to
Section 2.06(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as and to the extent that, after giving effect to such
return, the Borrower would remain in compliance with Section 2.06(b).
 
Section 2.04.  Swingline Loans.
 
(a)          Generally.  Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate Swingline Exposure
exceeding the Swingline Limit or (ii) the aggregate amount of the Revolving
Exposures exceeding an amount equal to (A) the lesser of (1) the aggregate
Commitments at such time, (2) the Borrowing Base at such time and (3) the
Facilities Reduction Amount at such time, minus (B) the Availability Block,
minus (C) the Specified Reserves at such time, plus (D) the Overadvance Maximum
Amount at such time, plus (E) the Special Agent Loan Exposure at such time;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Swingline Loans.
 
(b)          Borrowings of Swingline Loans.  Subject to Section 2.13(c), to
request a Swingline Loan, the Borrower shall notify the Administrative Agent of
such request by telephone (confirmed by hand delivery or facsimile), not later
than 1:00 p.m. on the requested date of the making of such Swingline Loan.  Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan.  The
Administrative Agent will promptly advise the Swingline Lender of the notice
received from the Borrower.  The Swingline Lender shall make each Swingline Loan
available to the Borrower by means of a wire transfer in accordance with
instructions provided to the Swingline Lender by the Borrower, which
instructions shall be reasonably acceptable to the Swingline Lender, by
3:00 p.m. on the requested date of such Swingline Loan; provided, however, that
each Swingline Loan requested pursuant to Section 2.13(c) shall be made
available by the Swingline Lender to the Administrative Agent by 3:00 p.m., or
such later time as shall have been agreed by the Administrative Agent, on the
requested date thereof.
 
(c)          Participations.  The Swingline Lender may by written notice given
to the Administrative Agent not later than 10:00 a.m. on any Business Day
require the Revolving Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding; provided, however, that no
later than 10:00 a.m. on the fifth Business Day



--------------------------------------------------------------------------------

Table of Contents
41


following the making of any Swingline Loan the Swingline Lender shall be
required to give such notice with respect to the aggregate principal amount of
such Swingline Loan.  Such notice shall specify the aggregate amount of
Swingline Loans in which Revolving Lenders will participate.  Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is
unconditional and irrevocable and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.02 with respect to Revolving Loans made by such Revolving Lender (and
Section 2.02 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower in respect of a Swingline Loan after receipt by the Swingline Lender of
the proceeds of a sale of participations therein shall be promptly remitted to
the Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear.  The purchase of participations
in a Swingline Loan pursuant to this paragraph shall not relieve the Borrower of
any default in the payment thereof.
 
Section 2.05.  Special Agent Loans.
 
(a)          Subject to the terms and conditions set forth herein, the
Administrative Agent may, in its discretion, from time to time during the
Availability Period after the occurrence and during the continuance of a Default
(and notwithstanding that any conditions precedent set forth in Section 4.02 are
not satisfied at the time), make Special Agent Loans to the Borrower where the
Administrative Agent determines that such Special Agent Loans are necessary or
desirable (i) to preserve or protect any ABL Collateral, (ii) to enhance the
likelihood of, or to maximize the amount of, repayment by the Loan Parties of
the Loans and other Obligations or (iii) to pay any costs, fees and expenses, or
any amounts due to any LC Issuer with respect to Letters of Credit issued by it,
in each case, that are payable under this Credit Agreement and the other Loan
Documents; provided, however, that the aggregate principal amount of the Special
Agent Loans at any time outstanding will not result in the aggregate amount of
the Revolving Exposures exceeding an amount equal to (A) the lesser of (1) the
aggregate Commitments at such time, (2) the Borrowing Base at such time and (3)
the Facilities Reduction Amount at such time, minus (B) the Availability Block,
minus (C) the Specified Reserves at such time, plus (D) the Special Agent Loan
Maximum Amount at such time, plus (E) the Overadvance Loan



--------------------------------------------------------------------------------

Table of Contents
42


Exposure at such time.  The Borrower and each Revolving Lender hereby authorizes
the Administrative Agent to make the Special Agent Loans at such time or times
as the Administrative Agent determines pursuant to the immediately preceding
sentence, and to disburse the proceeds thereof in such manner as shall
reasonably be determined by the Administrative Agent (including by making such
proceeds available to a third party on behalf of the Borrower).  Unless the
Borrower shall have provided to the Administrative Agent a written notice to the
contrary, the Borrower shall be deemed to have represented and warranted on each
date of making of a Special Agent Loan that the representations and warranties
of the Borrower and each other Loan Party contained in Article V or in any other
Loan Document are true and correct in all material respects on and as of such
date as though such representations and warranties had been made on and as of
such date, except to the extent that such representations and warranties by
their terms relate to an earlier date (in which case the Borrower shall be
deemed to have represented and warranted on such date that such representations
and warranties are true and correct in all material respects on and as of such
earlier date).
 
(b)          Participations.  The Administrative Agent may by written notice
given to the Revolving Lenders not later than 10:00 a.m. on any Business Day
require the Revolving Lenders to acquire participations on such Business Day in
all or a portion of the Special Agent Loans outstanding.  Such notice shall
specify the aggregate amount of Special Agent Loans in which Revolving Lenders
will participate and each Revolving Lender’s Applicable Percentage
thereof.  Each Revolving Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Administrative Agent,
for its own account, such Revolving Lender’s Applicable Percentage of such
Special Agent Loans.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Special Agent Loans pursuant to this
paragraph is unconditional and irrevocable and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.02 with respect to Revolving Loans made by such Revolving
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders).  Any amounts received by the
Administrative Agent from the Borrower in respect of a Special Agent Loan after
receipt by the Administrative Agent of the proceeds of a sale of participations
therein shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph, to the
extent of their interests therein.  The purchase of participations in a Special
Agent Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.
 
Section 2.06.  Prepayments.
 
(a)          Optional.  The Borrower may, upon notice by the Borrower to the
Administrative Agent (and, in the case of a prepayment of a Swingline Loan, the
Swingline Lender), at any time or from time to time voluntarily prepay Loans in
whole or in part; provided that (i) such notice must be received by the
Administrative Agent not later than 1:00 p.m. three Business Days prior to the
proposed date of prepayment in the case of prepayment of Eurodollar Rate



--------------------------------------------------------------------------------

Table of Contents
43


Loans, and one Business Day prior to the proposed date of prepayment in the case
of prepayment of Base Rate Loans (or, in the case of any Special Agent Loan,
such shorter notice as may be agreed to by the Administrative Agent), and
(ii) any such prepayment in part shall be in a principal amount of $5,000,000 or
a whole multiple of $100,000 in excess thereof (or, in the case of any Special
Agent Loan, such smaller amounts as shall be agreed to by the Administrative
Agent).  Each such notice shall specify the date and amount of such prepayment
and the Type of Loans to be prepaid.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice (other than a notice
relating solely to Swingline Loans or Special Agent Loans), and of the amount of
such Lender’s ratable portion of such prepayment (based on such Lender’s
Applicable Percentage thereof).  Any such prepayment notice given by the
Borrower shall be in writing and shall be irrevocable, and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that the Borrower may rescind any such notice of prepayment of all of
the Loans in full if the notice of such prepayment stated that it was
conditioned on the occurrence of a specified event and such event shall not have
occurred.
 
(b)          Mandatory.
 
(i)                 In the event and on each date that the aggregate amount of
the Revolving Exposures exceeds an amount equal to (A) the lesser of (1) the
aggregate Commitments at such time, (2) the Borrowing Base at such time and (3)
the Facilities Reduction Amount at such time, minus (B) the Availability Block,
plus (C) the Overadvance Maximum Amount at such time, plus (D) the Special Agent
Loan Maximum Amount at such time, the Borrower shall repay or prepay Revolving
Borrowings or Swingline Loans (or a combination thereof) and, after all
Revolving Borrowings and Swingline Loans have been repaid in full, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.03(l), in an aggregate amount equal to such excess.  Notwithstanding
the foregoing, in the case of any repayment or prepayment required to be made
pursuant to this paragraph due to (x) a reduction by the Administrative Agent of
the Overadvance Maximum Amount or the Special Agent Loan Maximum Amount or (y)
the Borrowing Base in effect at any time, as determined by the Administrative
Agent, being less than the amount set forth as the “Borrowing Base” in the
Borrowing Base Certificate most recently delivered by the Borrower prior to such
time pursuant to Section 2.15(a), 4.01(a)(xi) or 6.17(a) (other than, in the
case of clause (y), as a result of any Designated Subsidiary ceasing to be such
pursuant to Section 2.15(b) or the consummation of any Disposition), the
Borrower shall not be required to make any repayment or prepayment pursuant to
this paragraph until the fifth Business Day after the date of notice of such
reduction, or of such deficiency, to the Borrower by the Administrative
Agent.  Any repayment or prepayment made pursuant to this paragraph shall not,
in itself, result in a reduction of any Commitment.
 
(ii)                 If the Borrower or any of its Subsidiaries Disposes of any
assets in a Disposition referred to in Section 7.05(g), (h) or (i), the Borrower
shall apply Net Cash Proceeds received therefrom to repay or prepay Revolving
Borrowings or Swingline Loans (or a combination thereof) in an aggregate
principal amount equal to the lesser of (A) (x) the amount by which the
Borrowing Base shall have been reduced as a result of such Disposition
(determined as of the date as of which the Borrowing Base was
 



--------------------------------------------------------------------------------

Table of Contents
44


calculated in the Borrowing Base Certificate delivered pursuant to this
Agreement on or most recently prior to the date of such Disposition), less (y)
the amount of any repayment or prepayment made (or required to be made) pursuant
to paragraph (b)(i) above as a result of such reduction in the Borrowing Base,
and (B) 100% of such Net Cash Proceeds.  Any repayment or prepayment under this
paragraph shall be made at such time as shall be determined by the Borrower;
provided that, with respect to any Net Cash Proceeds required to be applied to
any such repayment or prepayment, such repayment or prepayment shall be made
prior to the time when such Net Cash Proceeds would otherwise become “Excess
Proceeds” under and as defined in any of the Indentures (or any other indenture
governing any Indebtedness of the Borrower), or would otherwise become subject
to the requirement that they be applied to make an offer to purchase any
Subordinated Notes (or any refinancing Indebtedness in respect thereof).
 
(iii)                 Notwithstanding any of the foregoing provisions of this
Section 2.06(b) (but subject to the proviso set forth in paragraph (b)(ii)
above), with respect to any prepayment of Eurodollar Rate Loans required to be
made hereunder, the Borrower may, in its sole discretion, in lieu of prepaying
such Loans on the date due deposit, no later than such date due, into a Cash
Collateral Account an amount in cash equal to the amount of such required
prepayment (including any accrued interest).  The Administrative Agent is hereby
authorized and directed (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply the amounts so deposited to the
prepayment of such Loans and accrued interest thereon in accordance with this
Section 2.06(b) on the last day of the applicable Interest Period (or, if
earlier, the date on which an Event of Default shall have occurred and is
continuing).
 
(c)          Generally.  Each prepayment of a Borrowing pursuant to this
Section 2.06 shall be accompanied by all accrued interest thereon, together
with, in the case of Eurodollar Rate Loans, any additional amounts required
pursuant to Section 3.05 and shall be applied ratably to the Loans included in
the prepaid Borrowing.
 
Section 2.07.  Termination, Reduction and Increase of Commitments.
 
(a)          Optional Termination or Reduction.  The Borrower may, upon notice
to the Administrative Agent, terminate or from time to time permanently reduce
the Commitments; provided that (i) any such notice must be received by the
Administrative Agent not later than 1:00 p.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce the Commitments if,
after giving effect thereto and any concurrent reimbursement of LC Disbursements
and repayment of Borrowings, the aggregate amount of the Revolving Exposures
would exceed (A) the aggregate Commitments at such time, minus (B) the
Availability Block.  Any such termination or reduction notice shall be in
writing and shall be irrevocable; provided that the Borrower may rescind any
such notice of termination of all of the Commitments if the notice of such
termination stated that it was conditioned on the occurrence of a specified
event and such event shall not have occurred.


--------------------------------------------------------------------------------

Table of Contents
45


(b)          Automatic Termination.  The Commitments shall automatically
terminate on the Maturity Date.  The obligation of any LC Issuer to issue,
amend, renew or extend any Letter of Credit shall terminate on the Maturity
Date.
 
(c)          Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Commitments under Section 2.07(a) or 2.07(b).  Upon any
reduction of any of the Commitments, the Commitment of each Lender shall be
reduced by such Lender’s Applicable Percentage of such reduction amount.  All
fees accrued on the amount of the Commitments so terminated or reduced to, but
excluding, the date of any such termination or reduction shall be payable on the
effective date of such termination or reduction.
 
(d)          Increase of Commitments.  The Borrower may at any time and from
time to time, by written notice to the Administrative Agent (which shall
promptly deliver a copy thereof to each Lender) executed by the Borrower and one
or more financial institutions (“Increasing Lenders”), which may include any
Lender, cause new Commitments to be extended by the Increasing Lenders (or cause
the Commitments of the Increasing Lenders that are already Lenders to be
increased, as the case may be) in an amount for each Increasing Lender (which
shall not be less than $5,000,000) set forth in such notice; provided, that
(i) the new Commitments and increases in existing Commitments pursuant to this
paragraph shall not be greater than $75,000,000 in the aggregate during the term
of this Agreement and shall not be less than $15,000,000 (or any portion of such
$75,000,000 aggregate amount remaining unused) for any such increase, (ii) each
Increasing Lender, if not already a Lender hereunder, shall be subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld or delayed) and (iii) each Increasing Lender, if not already a Lender
hereunder, shall become a party to this Agreement by completing and delivering
to the Administrative Agent a duly executed accession agreement in a form
satisfactory to the Administrative Agent and the Borrower (an “Accession
Agreement”).  New Commitments and increases in Commitments shall become
effective on the date specified in the applicable notices delivered pursuant to
this paragraph (but not prior to, for any Increasing Lender that is not already
a Lender, execution and delivery by such Increasing Lender of an Accession
Agreement).  Upon the effectiveness of any Accession Agreement to which any
Increasing Lender is a party, such Increasing Lender shall thereafter be deemed
to be a party to this Agreement and shall be entitled to all rights, benefits
and privileges and subject to all obligations of a Lender hereunder. Upon the
effectiveness of any New Commitments or increases in existing Commitments,
Schedule 2.01 shall be deemed to have been amended to reflect the Commitments of
the Increasing Lenders.  Notwithstanding the foregoing, no extension of or
increase in Commitments pursuant to this paragraph shall become effective unless
(A) to the extent requested by the Administrative Agent, the Administrative
Agent shall have received documents consistent with those delivered under
Section 4.01(a)(iii), (iv), (v), (vi), (vii) and (viii), giving effect to such
increase, and (B) on the effective date of such increase, the conditions set
forth in Sections 4.02(c) and 4.02(d) shall be satisfied (with all references in
such Sections to a Credit Extension being deemed to be references to such
extension of or increase in Commitments).  On the effective date (the “Increase
Effective Date”) of any extension of or increase in Commitments pursuant to this
paragraph (a “Commitment Increase”), (1) the aggregate principal amount of the
Revolving Borrowings outstanding (the “Initial Borrowings”) immediately prior to
the Commitment Increase on the Increase Effective Date shall be deemed to be
paid, (2) each Increasing Lender that shall have had a Commitment prior to the
Commitment Increase shall



--------------------------------------------------------------------------------

Table of Contents
46


pay to the Administrative Agent in same day funds an amount in Dollars equal to
the difference between (I) the product of (x) such Lender’s Applicable
Percentage (calculated after giving effect to the Commitment Increase)
multiplied by (y) the amount of each Subsequent Borrowing (as hereinafter
defined) and (II) the product of (x) such Lender’s Applicable Percentage
(calculated without giving effect to the Commitment Increase) multiplied by
(y) the amount of each Initial Borrowing, (3) each Increasing Lender that shall
not have had a Commitment prior to the Commitment Increase shall pay to the
Administrative Agent in same day funds an amount in Dollars equal to the product
of (I) such Increasing Lender’s Applicable Percentage (calculated after giving
effect to the Commitment Increase) multiplied by (II) the amount of each
Subsequent Borrowing, (4) after it receives the funds specified in clauses (2)
and (3) above, the Administrative Agent shall pay to each Lender the portion of
such funds that is equal to the difference between (I) the product of (x) such
Lender’s Applicable Percentage (calculated without giving effect to the
Commitment Increase) multiplied by (y) the amount of each Initial Borrowing and
(II) the product of (x) such Lender’s Applicable Percentage (calculated after
giving effect to the Commitment Increase) multiplied by (y) the amount of each
Subsequent Borrowing, (5) after the effectiveness of the Commitment Increase,
the Borrower shall be deemed to have made new Revolving Borrowings (the
“Subsequent Borrowings”) in amounts equal to the amounts of the Initial
Borrowings and of the Types and for the Interest Periods specified in a
borrowing request delivered to the Administrative Agent in accordance with
Section 2.02, (6) each Lender shall be deemed to hold its Applicable Percentage
of each Subsequent Borrowing (calculated after giving effect to the Commitment
Increase) and (7) the Borrower shall pay each Lender any and all accrued but
unpaid interest on its Loans comprising the Initial Borrowings.  The deemed
payments made pursuant to clause (1) above shall be subject to compensation by
the Borrower pursuant to Section 3.05 if the Increase Effective Date occurs
other than on the last day of the Interest Period of any Initial Borrowing
relating thereto.
 
Section 2.08.  Repayment of Loans.  The Borrower hereby unconditionally promises
to pay (a) to the Administrative Agent for the account of each Lender (i) the
then unpaid principal amount of each Revolving Loan of such Lender on the
Maturity Date and (ii) the then unpaid principal amount of each Overadvance Loan
of such Lender on the earlier of the Maturity Date and the date that is the
first Business Day after the 90th day after such Overadvance Loan is made, (b)
to the Swingline Lender the then unpaid principal amount of each Swingline Loan
on the earlier of the Maturity Date and the tenth Business Day after such
Swingline Loan is made and (c) to the Administrative Agent the then unpaid
principal amount of each Special Agent Loan on the earlier of the Maturity Date
and the first Business Day after notice by the Administrative Agent to the
Borrower demanding that such Special Agent Loan (or a portion thereof) be repaid
(it being understood that if such notice shall demand repayment of only a
portion of such Special Agent Loan, only such portion shall be required to be so
repaid).
 
Section 2.09.  Interest.
 
(a)          Subject to the provisions of Section 2.09(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing or conversion date at a rate per annum equal to the Base Rate plus the
Applicable Rate.  All Swingline Loans and all Special Agent Loans shall be Base
Rate Loans.



--------------------------------------------------------------------------------

Table of Contents
47
 
(b)          If an Event of Default shall have occurred and is continuing under
paragraph (f) or (g) of Article VIII and without notice of any kind, or so long
as any other Event of Default shall have occurred and is continuing and at the
election of the Administrative Agent (or upon the written request of the
Required Lenders), then, to the extent permitted by Law, all amounts outstanding
under this Agreement and the other Loan Documents shall bear interest (after as
well as before judgment), payable on demand, (i) in the case of principal, at
the rate otherwise applicable to such Loan pursuant to this Section 2.09 plus
2.00% per annum and (ii) in all other cases, at a rate per annum equal to the
rate that would be applicable to a Base Rate Loan plus 2.00% per annum.
 
(c)          Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
 
(d)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
Section 2.10.  Fees.
 
(a)          Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent, for the account of each Lender, a commitment fee, which shall accrue at
the rate of 0.375% per annum on the average daily unused amount of the
Commitment of such Lender during the period from and including the Closing Date
to but excluding the date on which such Commitment terminates.  Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the Closing
Date.  For purposes of computing commitment fees pursuant to this Section, a
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure and the Special Agent Loan Exposure of such Lender shall be disregarded
for such purpose).
 
(b)          Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent, for the account of each Lender, a participation fee with
respect to its participations and commitment to participate in Letters of
Credit, which shall accrue at the Applicable Rate applicable to Eurodollar Rate
Loans, on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to each LC Issuer a fronting fee, which
shall accrue at a rate separately agreed to by such LC Issuer and the Borrower,
on the average daily amount of the portion of the LC Exposure attributable to
Letters of Credit issued by such LC Issuer (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the



--------------------------------------------------------------------------------

Table of Contents
48


Commitments and the date on which there ceases to be any LC Exposure, as well as
each LC Issuer’s standard fees with respect to the issuance, amendment, renewal
or extension of any Letter of Credit or processing of drawings
thereunder.  Participation Fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Closing Date; provided that any such fees
accruing after the date on which the Commitments shall have terminated shall be
payable on demand.
 
(c)          Agent Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, a fee in the amount and at the times specified in
the Fee Letter.
 
(d)          Generally.  Fees payable hereunder shall not be refundable under
any circumstances.
 
Section 2.11.  Computation of Interest and Fees.  All computations of interest
for Base Rate Loans when the Base Rate is determined by reference to the Prime
Rate shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of interest and fees shall
be made on the basis of a 360-day year and actual days elapsed.  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid.  Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
Section 2.12.  Evidence of Indebtedness.  (a)  The Loans made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and the Lenders shall
be prima facie evidence absent manifest error of the amount of the Loans made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligations of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent (as set forth in the Register) shall control in the absence
of manifest error.
 
(b)          Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender and its
registered assigns and in a form reasonably approved by the Administrative
Agent.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 10.06) be represented by one or more promissory notes in such form
payable to the order of the payee named therein and its registered assigns.
 
Section 2.13.  Payments Generally; Administrative Agent’s Clawback;
Administrative Agent’s Authority to Request Borrowings; Miscellaneous.
 
(a)          Generally.  All payments to be made by the Borrower shall be in
Dollars and shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative



--------------------------------------------------------------------------------

Table of Contents
49
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in immediately available funds not later
than 2:00 p.m. on the date specified herein.  The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
 
(b)          Payments by Borrower; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or any LC Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or such LC Issuer, as the case
may be, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the applicable Lenders or such LC Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such LC Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.  A notice of the Administrative Agent
to any Lender, any LC Issuer or the Borrower with respect to any amount owing
under this Section 2.13(b) shall be conclusive, absent manifest error.
 
(c)          Administrative Agent’s Authority to Request
Borrowings.  Notwithstanding anything else to the contrary set forth herein, the
Administrative Agent may, on behalf of the Borrower, request the making of one
or more Revolving Loans or Swingline Loans for the purpose of paying any
interest, fees or other amounts due and payable to the Administrative Agent, the
Collateral Agent, any Lender or any of their Affiliates under this Agreement or
any other Loan Document; provided, however, that (i) the Administrative Agent
may only request the making of Base Rate Loans, (ii) in the case of any such
request for Revolving Loans, (A) the Administrative Agent shall have notified
the Revolving Lenders thereof (including as to the requested date and principal
amount thereof) no later than 1:00 p.m. on the requested date of borrowing and
(B) the borrowing of such Revolving Loans shall not be subject to the minimum
and multiple thresholds set forth in Section 2.02(a) and (iii) in the case of
any such request for Swingline Loans, the Administrative Agent shall have
notified the Swingline Lender thereof (including as to the requested date and
principal amount thereof) no later than 1:00 p.m. on the requested date of
borrowing, or such later time as shall have been agreed to by the Swingline
Lender.  The Borrower hereby authorizes the Administrative Agent to make such
requests in the Administrative Agent’s discretion, and to apply the proceeds of
the requested Loans for the purposes set forth in this Section.



--------------------------------------------------------------------------------

Table of Contents
50


(d)          Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not used as contemplated by this Article II because the conditions
precedent thereto set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
 
(e)          Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations required under Section 2.03(d),
2.04(c) or 2.05(c) and to make payments pursuant to Section 9.06 are several and
not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any such payments on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan, fund its participation or make its payments.
 
(f)          Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(g)          Insufficient Payment.  Subject to Section 4.02 of the ABL Guarantee
and Collateral Agreement, if at any time insufficient funds are received by and
available to the Administrative Agent to pay in full all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.
 
Section 2.14.  Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or any right in respect of the
ABL Collateral or otherwise, obtain payment in respect of any principal of or
interest on any of the Revolving Loans made by it, or the participations in LC
Disbursements, Swingline Loans or Special Agent Loans held by it, resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact and
(b) purchase (for cash at face value) participations in the Revolving Loans and
subparticipations in LC Disbursements, Swingline Loans and Special Agent Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements,
Swingline Loans and Special Agent Loans, provided that:
 
(i)                 if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and



--------------------------------------------------------------------------------

Table of Contents
51
 
(ii)                 the provisions of this Section 2.14 shall not be construed
to apply to (A) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement, (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in LC Disbursements, Swingline Loans and
Special Agent Loans to any assignee or participant, other than to the Borrower
or any Subsidiary or other Affiliate thereof (as to which the provisions of this
Section 2.14 shall apply) or (C) any payment made to a Non-Consenting Lender
pursuant to Section 10.12(b).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation or subparticipation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation or subparticipation as fully as if such Lender were a direct
creditor of the Borrower in the amount thereof.
 
Section 2.15.  Concerning the Designated Subsidiaries.  (a) The Borrower may at
any time and from time to time designate any Domestic Subsidiary that is a
Wholly-Owned Subsidiary as a Designated Subsidiary by delivery to the
Administrative Agent of a notice to that effect, provided that the effectiveness
of such designation is subject to the satisfaction of the following conditions:
 
(i)                 If requested by the Administrative Agent, the Administrative
Agent shall have received the results of a field examination and appraisal
(prepared by a third party appraisal firm selected by the Administrative Agent
in consultation with the Borrower) with respect to the assets of such Domestic
Subsidiary of the type that would be included in the Borrowing Base, and the
results of such examination and appraisal shall be reasonably satisfactory to
the Administrative Agent.
 
(ii)                 The Administrative Agent shall have received a completed
Borrowing Base Certificate, dated as of the date of such designation but
calculated as of the date of the most recent Borrowing Base Certificate required
to be delivered pursuant to Section 6.17(a)(i) (and giving effect to the
designation of such Domestic Subsidiary as a Designated Subsidiary), and signed
by a Responsible Officer of the Borrower, which certificate shall be reasonably
satisfactory in form and substance to the Administrative Agent.
 
(iii)                 The Guarantee and Collateral Requirement with respect to
such Domestic Subsidiary shall have been satisfied.
 
(b)          Upon any Designated Subsidiary ceasing to be a Domestic Subsidiary
that is a Wholly-Owned Subsidiary, such Designated Subsidiary shall
automatically cease to be a Designated Subsidiary hereunder.  The Borrower shall
provide to the Administrative Agent at least 10 Business Days’ prior notice (or
such shorter notice as may be agreed to by the Administrative Agent) of any
Designated Subsidiary ceasing to be a Domestic Subsidiary that is a Wholly-Owned
Subsidiary and, promptly upon request therefor by the Administrative



--------------------------------------------------------------------------------

Table of Contents
52


Agent, shall provide to the Administrative Agent such information as may
reasonably be requested by the Administrative Agent to determine the portion of
the Borrowing Base then in effect that is attributable to the assets of such
Designated Subsidiary.
 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
Section 3.01.  Taxes.
 
(a)          Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) an Agent, a
Lender or an LC Issuer, as the case may be, receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Law.
 
(b)          Payment of Other Taxes by the Borrower.  Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.
 
(c)          Indemnification by the Borrower.  The Borrower shall indemnify each
Agent, each Lender and each LC Issuer, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) paid by such Agent, such Lender or such
LC Issuer, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto (provided that such
penalties, interests and expenses are not attributable to the gross negligence
or willful misconduct of such Agent, such Lender or such LC Issuer), whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment, setting forth in reasonable detail the calculation and basis
for such amount, delivered to the Borrower by an Agent (other than the
Administrative Agent), a Lender or an LC Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an LC Issuer, shall be conclusive absent manifest error.
 
(d)          Change in Place of Organization.  The Borrower shall not be
required pursuant to this Section 3.01 to pay any additional amount to, or to
indemnify, any Agent, any Lender or any LC Issuer, as the case may be, to the
extent such Agent, such Lender or LC Issuer becomes subject to Taxes subsequent
to the date on which such Agent, such Lender or LC Issuer becomes a party to
this Agreement as a result of a change in the place of organization of such
Agent, such Lender or LC Issuer, except to the extent that any such change is
requested or



--------------------------------------------------------------------------------

Table of Contents
53


required by the Borrower (and provided that nothing in this paragraph (d) shall
be construed as relieving the Borrower from any obligation to make such payments
or indemnification in the event of a Change in Law, including a Change in Law
after the date of such change of place of organization).
 
(e)          Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(f)          Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower or the relevant Governmental
Authority (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
withholding or information reporting requirements.
 
Without limiting the generality of the foregoing:
 
(i)           any Foreign Lender shall deliver to the Borrower and the
Administrative Agent, or to such Persons as they may reasonably designate (in
such number of copies as shall be requested by the recipient), on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
 
(A)           duly completed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(B)           duly completed originals of Internal Revenue Service Form W-8ECI,
 
(C)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed originals of Internal Revenue Service Form W-8BEN, or



--------------------------------------------------------------------------------

Table of Contents
54
 
 
(D)           any other form prescribed by applicable Law as a basis for
claiming exemption from or reduction in United States Federal withholding tax
(including any successor form to those referenced in Sections 3.01(f)(A)-(C))
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made, and
 
(ii)           any Lender that is not a Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent) a duly completed Internal Revenue
Service Form W-9 (or successor form thereto) or shall otherwise prove that it is
exempt from backup withholding.
 
(g)          Treatment of Certain Refunds.  If any Agent, any Lender or any LC
Issuer becomes aware that it is entitled to claim a refund from a Governmental
Authority in respect of Indemnified Taxes or Other Taxes paid by the Borrower
pursuant to this Section 3.01, such Agent, such Lender or such LC Issuer, as the
case may be, shall promptly notify the Borrower of the availability of such
refund claim and, within 30 days after receipt of a request by the Borrower,
make a claim to such Governmental Authority for such refund.  If any Agent, any
Lender or any LC Issuer determines, in its reasonable discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent, such Lender or such LC Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of such Agent, such Lender or such LC Issuer, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Agent, such
Lender or such LC Issuer in the event such Agent, such Lender or such LC Issuer
is required to repay such refund to such Governmental Authority.  This paragraph
shall not be construed to require any Agent, any Lender or any LC Issuer to make
available its tax returns (or any other information relating to its taxes that
it reasonably deems confidential) to the Borrower or any other Person.
 
Section 3.02.  Illegality.  If any Lender determines in good faith that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate



--------------------------------------------------------------------------------

Table of Contents
55


Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted and
amounts due pursuant to Section 3.05, if any.
 
Section 3.03.  Inability to Determine Rates.  If the Required Lenders determine,
for any reason in connection with any request for a making of or conversion to,
or continuation as, Eurodollar Rate Loans, that (a) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or (b) the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding or maintaining such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice, (i) any Eurodollar Rate Loan requested to be made on the first day of
such Interest Period shall be made as a Base Rate Loan, (ii) any Revolving Loans
that were to have been converted on the first day of such Interest Period to, or
continued as, Eurodollar Rate Loans shall be converted to or continued as Base
Rate Loans and (iii) each outstanding Eurodollar Rate Loan, at the end of the
Interest Period then applicable thereto, shall be converted to a Base Rate
Loan.  Each determination by the Administrative Agent pursuant to this
Section 3.03 shall be conclusive absent manifest error.
 
Section 3.04.  Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)          Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;
 
(ii)           subject any Lender or any LC Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit, Swingline Loan or Special Agent Loan or any
Eurodollar Rate Loan made by it, or change the basis of taxation of payments to
such Lender or any LC Issuer in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 3.01 and any Excluded Tax); or
 
(iii)           impose on any Lender or any LC Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender, any Letter of Credit or any
participation in a Letter of Credit,  Swingline Loan or Special Agent Loan;



--------------------------------------------------------------------------------

Table of Contents
56


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), to increase the cost to such Lender of
participating in any Letter of Credit, Swingline Loan or Special Agent Loan (or
of maintaining its obligation to so participate), or to increase the cost to
such LC Issuer of issuing or maintaining any Letter of Credit (or of maintaining
its obligation to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such LC Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such LC Issuer, the Borrower will pay to such Lender or such LC Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such LC Issuer, as the case may be, for such additional costs incurred or
reduction suffered.
 
(b)          Capital Requirements.  If any Lender or any LC Issuer determines
that any Change in Law affecting such Lender or such LC Issuer or any Lending
Office of such Lender or such Lender’s or such LC Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such LC Issuer’s capital or on the capital of
such Lender’s or such LC Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by, or
participations in Letters of Credit, Swingline Loans or Special Agent Loans held
by, such Lender, or the Letters of Credit issued by such LC Issuer, to a level
below that which such Lender or such LC Issuer or such Lender’s or such LC
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such LC Issuer’s policies and the policies
of such Lender’s or such LC Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
LC Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such LC Issuer or such Lender’s or such LC Issuer’s
holding company for any such reduction suffered.
 
(c)          Certificates for Reimbursement.  A certificate of a Lender or an LC
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such LC Issuer or its holding company, as the case may be (which certificate
shall set forth in reasonable detail the basis for and calculation thereof), as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or such LC Issuer, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.
 
(d)          Delay in Requests.  Failure or delay on the part of any Lender or
any LC Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such LC Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an LC Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such LC
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such LC
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
Section 3.05.  Compensation for Losses.  Upon written demand of any Lender to
the Borrower (with a copy to the Administrative Agent) from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:



--------------------------------------------------------------------------------

Table of Contents
57


 
(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or
 
(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.12;
 
excluding any loss of anticipated profits, but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the London Interbank Offered Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurocurrency market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
 
Section 3.06.  Mitigation Obligations; Replacement of Lenders.
 
(a)          Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay, or the
Borrower delivers to such Lender and the Administrative Agent a certificate
setting forth reasons it reasonably anticipates that the Borrower will be
required to pay, any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 3.02 or 3.04, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, the Borrower may replace such Lender in accordance
with Section 10.12.



--------------------------------------------------------------------------------

Table of Contents
58
 
Section 3.07.  Survival.  All of the Borrower’s and Lenders’ obligations under
this Article III shall survive termination of the Commitments and repayment of
all other Obligations hereunder.
 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
Section 4.01.  Conditions Precedent to Effectiveness.  The obligations of the
Lenders and the LC Issuers to make any Credit Extension hereunder are subject to
satisfaction of the following conditions precedent:
 
(a)           The Administrative Agent shall have received the following, in
each case where applicable properly executed by a Responsible Officer of the
signing Loan Party, dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and in form and
substance satisfactory to the Administrative Agent:
 
(i)                 a counterpart of this Agreement signed on behalf of the
Borrower and the Subsidiary Loan Parties;
 
(ii)                 the ABL Intercreditor Agreement, signed on behalf of each
party thereto;
 
(iii)                such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may reasonably request to evidence
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a
party;
 
(iv)                such documents and certifications as the Administrative
Agent may reasonably request to evidence that each Loan Party is duly organized
or formed, and that each Loan Party is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent the failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
 
(v)                a favorable opinion of Skadden, Arps, Slate, Meagher & Flom
LLP, counsel to the Loan Parties, addressed to each Agent, each Lender and each
LC Issuer and dated the Closing Date, and covering such matters as the
Administrative Agent may reasonably request;
 
(vi)                a favorable opinion of such local counsel to the Loan
Parties, in each case addressed to each Agent, each Lender and each LC Issuer
and dated the Closing Date, and covering such matters concerning the Loan
Parties and the Loan Documents, as the Administrative Agent may reasonably
request;


--------------------------------------------------------------------------------

Table of Contents
59


 
(vii)               a certificate of a Responsible Officer of the Borrower
either (A) attaching copies of all material consents, licenses and approvals
required in connection with the execution, delivery and performance by any Loan
Party and the validity against any Loan Party of the Loan Documents to which it
is a party, which consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
 
(viii)              a certificate of a Responsible Officer of the Borrower
certifying that the conditions specified in Sections 4.02(c) and 4.02(d) have
been satisfied;
 
(ix)               a certificate from the chief financial officer of the
Borrower attesting to the Solvency of the Loan Parties before and after giving
effect to the Transactions;
 
(x)                a Perfection Certificate, together with all attachments
contemplated thereby, including the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements are Permitted Liens or have been
released; and
 
(xi)                a completed Borrowing Base Certificate and a certificate as
to the Unrestricted Cash of the Loan Parties, each dated the Closing Date but
calculated (A) with respect to the Borrowing Base, as of August 26, 2007, and
(B) with respect to the Unrestricted Cash, as of September 25, 2007, and signed
by a Responsible Officer of the Borrower, which certificates shall be reasonably
satisfactory in form and substance to the Administrative Agent and shall
demonstrate that, as of such date, after giving pro forma effect to the
Transactions contemplated to be consummated on the Closing Date (including the
making of any Loans requested to be made pursuant to the notice of borrowing
referred to in Section 4.02(a)), the sum of (A) the Excess Availability and
(B) the Unrestricted Cash of the Loan Parties shall be at least $100,000,000.
 
(b)           The Guarantee and Collateral Requirement shall have been
satisfied.
 
(c)           The Lenders shall have received the financial statements referred
to in Section 5.05.
 
(d)           The Lenders shall have received financial projections for the
fiscal quarter ending September 30, 2007 and for each of the fiscal years ending
September 30, 2008, 2009 and 2010 (with such projections being presented on a
quarterly basis, in the case of projections for the fiscal year ending September
30, 2008).
 
(e)           The Administrative Agent shall have received evidence that the
insurance required by Section 6.08 and by the ABL Guarantee and Collateral
Agreement is in effect.
 
(f)           All fees required to be paid to the Agents and the Arrangers on or
before the Closing Date shall have been paid.  All costs and expenses (including
collateral examination and appraisal fees and legal fees and expenses) required
to be paid to the Agents and the Arrangers shall have been paid to the extent
due and invoiced.


--------------------------------------------------------------------------------

Table of Contents
60


 
(g)           The Arrangers shall have received the results of field
examinations and appraisals (prepared by a third party appraisal firm selected
by the Arrangers) with respect to the assets included in the Borrowing Base, and
the results of such examinations and such appraisals shall in each case be
reasonably satisfactory to the Arrangers.
 
(h)           The Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations.
 
Notwithstanding the foregoing, if the Borrower shall have used commercially
reasonable efforts to procure and deliver, but shall nevertheless be unable to
deliver, any Deposit Account Control Agreements required to perfect Liens on the
ABL Collateral, such delivery shall not be a condition precedent to the
obligations of the Lenders or the LC Issuers hereunder on the Closing Date, but
shall be required to be accomplished as provided in Section 6.16.
 
Section 4.02.  Conditions Precedent to Each Credit Extension.  The obligation of
Lenders and the LC Issuers to make any Credit Extension hereunder is subject to
the satisfaction of the following additional conditions precedent:
 
(a)           The Administrative Agent shall have received a notice of borrowing
under Section 2.02 or, in the case of any Credit Extension in the form of a
Swingline Loan or Letter of Credit, the Swingline Lender or the applicable LC
Issuer shall have received a request therefor in accordance herewith.
 
(b)           The Borrower shall have delivered evidence reasonably satisfactory
to the Administrative Agent that, as of the date of such Credit Extension and
after giving effect thereto (and to any prepayments to be made concurrently with
such Credit Extension), the aggregate amount of the Revolving Exposures shall
not exceed an amount equal to (i) the lesser of (A) the aggregate Commitments at
such time, (B) the Borrowing Base at such time and (C) the Facilities Reduction
Amount at such time, minus (ii) the Availability Block, minus (iii) the
Specified Reserves at such time, plus (iv) the Overadvance Maximum Amount at
such time, plus (v) the Special Agent Loan Exposure at such time.
 
(c)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or in any other Loan Document shall be true
and correct in all material respects on and as of the date of such Credit
Extension as though such representations and warranties had been made on and as
of such date, except to the extent that such representations and warranties by
their terms relate to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date).
 
(d)           No Default shall have occurred and be continuing or would result
from such proposed Credit Extension or application of the proceeds therefrom.



--------------------------------------------------------------------------------

Table of Contents
61


Each Credit Extension (other than any Credit Extension referred to in the next
sentence) shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section
4.02.  The provisions of this Section 4.02 shall not apply to the conversion of
Revolving Loans from one Type to the other or the continuation of Eurodollar
Rate Loans, in each case as described in Section 2.02, or to the Special Agent
Loans.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
Section 5.01.  Existence, Qualification and Power; Compliance with Laws.  Each
Loan Party and each of its Subsidiaries (other than any Dormant Subsidiaries)
(a) is duly organized or formed and validly existing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations (including
good standing), consents and approvals (i) to own or lease its assets and carry
on its business and (ii) to execute, deliver and perform its obligations under
the Loan Documents to which it is or is to be a party and to consummate the
Transactions, (c) is duly qualified and is licensed and in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or license
and (d) is in compliance with all Laws and licenses, authorizations and permits
of Governmental Authorities in favor of such Loan Party, except in the case of
clauses (b)(i), (c) and (d), to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
Section 5.02.  Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
or is to be a party are within such Loan Party’s corporate or other powers, have
been duly authorized by all necessary corporate or other organizational action
and do not and will not, except to the extent that such breach, contravention or
conflict could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (a) contravene the terms of any of such Loan
Party’s Organization Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than Permitted Liens)
under, or require any payment to be made under (i) any Contractual Obligation to
which such Loan Party is a party or, to such Loan Party’s knowledge, affecting
such Loan Party or the properties of such Loan Party or any of its Subsidiaries
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Loan Party or its property is subject, or (c)
violate any Law or any license, authorization or permit of a Governmental
Authority reasonably necessarily in the conduct of such Loan Party’s
business.  Each Loan Party and each Subsidiary thereof is in compliance with all
Contractual Obligations referred to in clause (b)(i), except to the extent that
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
Section 5.03.  Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization or other action by, or notice to, or filing
with, any



--------------------------------------------------------------------------------

Table of Contents
62


 
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, except those approvals, consents, exemptions,
authorizations or other actions the failure of which to obtain or take could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents, other than UCC filings and other
filings specifically contemplated by the Collateral Documents, or (d) the
exercise by any Agent, any Lender or any LC Issuer of its rights under the Loan
Documents or the remedies in respect of the ABL Collateral pursuant to the
Collateral Documents, except for (i) filings necessary to perfect the Liens on
the ABL Collateral granted by the Loan Parties pursuant to the Collateral
Documents and (ii) approvals, consents, exemptions, authorizations, deletions,
notices and filings that (A) have been duly obtained, taken, given or made and
are in full force and effect or (B) the failure to obtain, take, give or make
which could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
Section 5.04.  Binding Effect.  This Agreement has been, and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except to the extent such
enforceability may be limited by the effect of applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles relating to enforceability.
 
Section 5.05.  Financial Statements; No Material Adverse Effect.
 
(a)          The Borrower has previously made available to the Lenders its
consolidated balance sheets and consolidated statements of operations,
shareholders’ equity and cash flows (i) as of and for the fiscal years ended
September 30, 2006, 2005 and 2004, reported on by KPMG LLP, and (ii) as of and
for the fiscal quarters ended December 31, 2006, and March 31, 2007.  Such
financial statements (i) were prepared in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise expressly
noted therein and except, in the case of such quarterly financial statements,
the normal year-end audit adjustments and the absence of footnotes, (ii) in all
material respects fairly present the financial condition and shareholders’
equity of the Borrower and its Subsidiaries as of the dates thereof and their
results of operations and cash flows for the periods covered thereby and (iii)
show all material Indebtedness and other liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the dates thereof, including liabilities
for taxes and material commitments.
 
(b)          Except with respect to any events disclosed in the Borrower’s
Current Reports on Form 8-K dated January 10, 2007, March 12, 2007, May 23, 2007
and May 31, 2007, since September 30, 2006, there has been no event or
circumstance that, individually or in the aggregate, has had or could reasonably
be expected to have a Material Adverse Effect.
 
Section 5.06.  Litigation.  Except as disclosed on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority,



--------------------------------------------------------------------------------

Table of Contents
63


against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
 
Section 5.07.  No Default.  Neither the Borrower nor any Subsidiary is in
default under or with respect to, or a party to, any Contractual Obligation
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
Section 5.08.  Ownership of Property.  The Borrower and each of its Subsidiaries
has (a) good title to, or valid leasehold interest in, all of its personal
property necessary or used in the ordinary conduct of its business and (b) good,
indefeasible and insurable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except where failure to have such title or other property interests could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
Section 5.09.  Environmental Compliance.
 
(a)          The Borrower and its Subsidiaries, and the facilities and
properties owned or leased by the Borrower and its Subsidiaries, are and have
been in compliance with all Environmental Laws, except for such noncompliance as
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.
 
(b)          Except as set forth in Schedule 5.09, none of the properties
currently or, to the knowledge of the Borrower, formerly owned or operated by
the Borrower or any of its Subsidiaries is listed or proposed for listing on the
NPL or on the CERCLIS or any analogous foreign, state or local list; and, except
as would not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, Hazardous Materials have not been Released at, on,
under or from any property currently or, to the knowledge of the Borrower,
formerly owned or operated by the Borrower or any of its Subsidiaries.
 
(c)          Except as set forth on Schedule 5.09 or as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened Release of Hazardous Materials at any site, location
or operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by the Borrower or
any of its Subsidiaries have been disposed of in a manner not reasonably
expected to result, individually or in the aggregate, in a Material Adverse
Effect.
 
(d)          There are no pending or threatened claims, actions, suits,
proceedings, or investigations against the Borrower or any of its Subsidiaries
by any Government Authority or any other party arising under or relating to any
Environmental Law, except for such claims, actions, suits, proceedings or
investigations that, individually or in the aggregate, are not reasonably likely
to result in a Material Adverse Effect.



--------------------------------------------------------------------------------

Table of Contents
64

 
Section 5.10.  Insurance.  The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in the
same or similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.
 
Section 5.11.  Taxes.  The Borrower and its Subsidiaries have filed all material
Federal, state and other material tax returns and reports required to be filed,
and have paid all material Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except (a) those that
are not overdue by more than 30 days, (b) those that are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP or (c) to the extent that
the failure to make such filings could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  There is no proposed
tax assessment against the Borrower or any Subsidiary that would, if made, have
a Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries is
party to any tax sharing agreement with any other Person (other than the
Borrower and its Subsidiaries) pursuant to which it is liable for any Taxes of
any Person that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
 
Section 5.12.  ERISA Compliance.
 
(a)          Each Plan is in compliance in all material respects with its terms,
the applicable provisions of ERISA, the Code and other federal or state
Laws.  Each Plan that is intended to qualify under Section 401(a) of the Code is
so qualified, and to the knowledge of the Borrower, nothing has occurred that
could reasonably be expected to cause the loss of such qualification.  There are
no pending or, to the knowledge of the Borrower, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
(b)          No ERISA Event has occurred or could reasonably be expected to
occur that, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.  No Pension Plan has any Unfunded
Pension Liability, except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(c)          With respect to each scheme or arrangement mandated by a
Governmental Authority outside the United States (a “Foreign Government Scheme
or Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by any Loan Party or any Subsidiary of any Loan Party that is not
subject to United States law (a “Foreign Plan”), except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:
 
(i)                 any employer and employee contributions required by law or
by the terms of any Foreign Government Scheme or Arrangement or any Foreign Plan
have been made, or, if applicable, accrued in accordance with normal accounting
practices;


--------------------------------------------------------------------------------

Table of Contents
65
 
(ii)                 the fair market value of the assets of each funded Foreign
Plan, the liability of each insurer for any Foreign Plan funded through
insurance or the book reserve established for any Foreign Plan, together with
any accrued contributions, is sufficient to procure or provide for the accrued
benefit obligations, as of the date hereof, with respect to all current and
former participants in such Foreign Plan according to the actuarial assumptions
and valuations most recently used to account for such obligations in accordance
with applicable generally accepted accounting principles; and
 
(iii)                each Foreign Plan required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities.
 
Section 5.13.  Subsidiaries; Equity Interests.  As of the Closing Date, the
Borrower has no Subsidiaries other than those set forth on Schedule 5.13, and
all of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and non-assessable and are owned by the Borrower or its
Subsidiaries in the amounts specified on Schedule 5.13, free and clear of all
Liens except those permitted under Section 7.01(a), (c), (h), (j) or (m).  As of
the Closing Date, no Loan Party holds Equity Interests in any Person except as
set forth on Schedule 5.13.
 
Section 5.14.  Margin Regulations; Investment Company Act.
 
(a)          Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (of the Borrower, or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.
 
(b)          None of the Borrower, any Person Controlling the Borrower or any
Subsidiary of the Borrower is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
 
Section 5.15.  Disclosure.  The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which the Borrower or any of its Subsidiaries is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  Neither the
Information Memorandum nor any report, financial statement, certificate or other
written or formally presented information furnished by or on behalf of the Loan
Parties to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case taken as a
whole and as modified or supplemented by other information so furnished)
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the



--------------------------------------------------------------------------------

Table of Contents
66


Borrower represents only that such information was prepared in good faith based
upon assumptions believed by the Borrower to be reasonable at the time made, it
being understood that actual results may vary from such projections, and such
variations may be material.
 
Section 5.16.  Intellectual Property; Licenses, Etc.  The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
necessary for the operation of their businesses, without conflict with the
rights of any other Person, except to the extent that the failure to so own or
possess any such IP Rights (or any conflict pertaining thereto) could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  To the knowledge of the Borrower, none of the IP Rights
currently used, or currently contemplated to be used, by the Borrower or any of
its Subsidiaries infringes upon any valid rights held by any other Person,
except to the extent that such infringement could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Except as
specifically disclosed in Schedule 5.16, no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of the Borrower, threatened, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
Section 5.17.  Solvency.  The Loan Parties are, on a consolidated basis,
Solvent.
 
Section 5.18.  Senior Debt Status.  On the Closing Date, no Indebtedness or
other obligations, other than the Obligations and obligations under the Term
Loan Agreement, constitute “Designated Senior Debt” under any of the Indentures.
 
Section 5.19.  Certain Accounts.  All of the deposit accounts in the name of or
used by any Loan Party maintained at any bank or other financial institution
(other than any such account the average daily balance in which did not at any
time during the period of five consecutive Business Days ending immediately
prior to the date hereof, and will not at any time thereafter, exceed $1,000,000
for any such account or $5,000,000 for all such accounts) are set forth on
Schedule 5 to the Perfection Certificate, subject to the right of each Loan
Party to establish new accounts so long as the Guarantee and Collateral
Requirement with respect thereto shall have been satisfied.
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan, any LC
Disbursement or any interest or fees payable hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding (other than any
Letter of Credit the obligations of the Borrower under which shall have been
cash collateralized or supported by letters of credit of other banks naming the
applicable LC Issuer as the beneficiary in a manner satisfactory to such LC
Issuer), the Borrower shall, and, except in the case of the covenants set forth
in Sections 6.01, 6.02, 6.03, 6.11 (with respect to any Subsidiary that is a
Foreign Subsidiary) and 6.17, shall cause each Subsidiary to:



--------------------------------------------------------------------------------

Table of Contents
67


Section 6.01.  Financial Statements.  Deliver to the Administrative Agent, to be
made available to the Lenders:
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower (or, if later, by the date the Annual
Report on Form 10-K of the Borrower for such fiscal year would have been
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all prepared
in accordance with GAAP, such consolidated financial statements to be audited
and accompanied by a report and opinion of a “big four” national accounting firm
or other Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
applicable Securities Laws;
 
(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (or, if later, by the date the Quarterly Report on Form 10-Q of the
Borrower for such fiscal quarter would have been required to be filed under the
rules and regulations of the SEC, giving effect to any automatic extension
available thereunder for filing of such form), a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by
the chief financial officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and
 
(c)           as soon as available, but in any event within 91 days after the
end of each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in form reasonably satisfactory to the Administrative Agent, of the
operating budget and cash flow budget of the Borrower and its Subsidiaries for
the succeeding fiscal year, such projections to be accompanied by a certificate
of the chief financial officer of the Borrower to the effect that (i) such
projections were prepared by the Borrower in good faith, (ii) the Borrower has a
reasonable basis for the assumptions contained in such projections and (iii)
such projections have been prepared in accordance with such assumptions, it
being understood that actual results may vary from such projections, and such
variations may be material.
 
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) at the times specified therein.



--------------------------------------------------------------------------------

Table of Contents
68


Section 6.02.  Certificates; Other Information.  Deliver to the Administrative
Agent, to be made available to the Lenders:
 
(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;
 
(b)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of a Responsible Officer of the
Borrower that all notices required to be provided under Section 6.13 have been
provided;
 
(c)           promptly after any request by the Administrative Agent, copies of
any final management letters submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by independent
accountants;
 
(d)           promptly after the same becomes publicly available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements that the Borrower files
or is required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered pursuant to this Section 6.02;
 
(e)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of the Borrower or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be delivered pursuant to this
Section 6.02;
 
(f)           promptly and in any event within five Business Days after receipt
thereof by the Borrower or any of its Subsidiaries, notice of receipt of any
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any material investigation or
possible material investigation or other material inquiry by such agency
regarding financial or other operational results of the Borrower or any of its
Subsidiaries, but not copies of any such notice or correspondence;
 
(g)           promptly after the occurrence thereof or any material development
therein, notice of any Environmental Liability of, or any noncompliance with any
Environmental Law or Environmental Permit by, the Borrower or any of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; and
 
(h)           promptly, such additional information regarding the business,
financial, legal or corporate affairs of the Borrower or any of its
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.



--------------------------------------------------------------------------------

Table of Contents
69


Documents required to be delivered pursuant to Section 6.01(a) or (b) or
otherwise, to the extent any such documents are included in materials otherwise
filed with the SEC, may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date on which (i) the Borrower posts
such documents, or provides a link thereto, on the Borrower’s principal publicly
accessible website or (ii) such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (which may be a commercial or a third-party
website or a website sponsored by the Administrative Agent); provided that the
Borrower shall notify the Administrative Agent of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.
 
Section 6.03.  Notices.  Promptly notify the Administrative Agent of:
 
(a)           the occurrence of any Default;
 
(b)           the occurrence of any “Default” under and as defined in any
Indenture;
 
(c)           any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;
 
(d)           the occurrence of any ERISA Event; and
 
(e)           the occurrence of any Internal Control Event.
 
Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document in respect of which a Default exists.
 
Section 6.04.  Nonpublic Information.  Concurrently with the delivery of any
document or notice required to be delivered pursuant to Section 6.01, 6.02 or
6.03, indicate in writing whether such document or notice contains Nonpublic
Information.  The Borrower and each Lender acknowledges that certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower, its Subsidiaries
or its or their securities) and, if documents or notices required to be
delivered pursuant to Section 6.01, 6.02 or 6.03, or otherwise, are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that the
Borrower has indicated contains Nonpublic Information shall not be posted on
that portion of the Platform designated for such public-side Lenders.  If the
Borrower has not indicated whether a document or notice delivered pursuant to
Section 6.01, 6.02 or 6.03 contains Nonpublic Information, the Administrative
Agent reserves the right to post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive Nonpublic Information
with respect to the Borrower, its Subsidiaries and its and their securities.
 
Section 6.05.  Payment of Obligations.  Pay, discharge or otherwise satisfy as
the same shall become due and payable (a) all material tax liabilities,
assessments and governmental charges or levies upon it or its assets, unless the
same are being contested in good faith by



--------------------------------------------------------------------------------

Table of Contents
70


appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary, except to the
extent the failure to pay or discharge the same could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
(b) all lawful claims that, if unpaid, would by Law become a Lien upon its
assets.
 
Section 6.06.  Preservation of Existence, Etc.
 
(a)          Other than as to Dormant Subsidiaries, preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, except in a transaction permitted by
Section 7.04 or 7.05 and except, other than with respect to the Borrower, to the
extent the failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;
 
(b)          take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent the failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and
 
(c)          preserve or renew all of its registered IP Rights, except to the
extent the failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
Section 6.07.  Maintenance of Properties.  Except with respect to Dormant
Subsidiaries and except where the failure to do so could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(a) maintain, preserve and protect all of its properties and equipment that are
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, and (b) make all necessary repairs thereto and
renewals and replacements thereof in accordance with prudent industry practice.
 
Section 6.08.  Maintenance of Insurance.  Maintain, with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties in such amounts (after giving effect to any
self-insurance (including with captive insurance companies) compatible with the
following standards), with such deductibles and covering such risks as are
customarily carried by companies engaged in the same or similar businesses and
owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.
 
Section 6.09.  Compliance with Laws.  Comply with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except where such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or where the failure to comply therewith could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
Section 6.10.  Books and Records.  Maintain proper books of record and account,
in which full, true and correct entries shall be made of all material financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be, in a manner that permits the preparation of
financial statements in accordance with GAAP.


--------------------------------------------------------------------------------

Table of Contents
71


 
Section 6.11.  Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at reasonable times during normal business hours, in reasonable
intervals and upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights under this Section 6.11 and the Administrative Agent shall not exercise
such rights more often than twice during any calendar year and any one such time
shall be at the Borrower’s expense; provided further, that when an Event of
Default exists the Administrative Agent or any Lender may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice to the Borrower.  The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s accountants.
 
Section 6.12.  Use of Proceeds.  Use the proceeds of the Loans solely to repay
amounts outstanding under the Term Credit Agreement, to pay fees and expenses
related to the Transactions and for working capital and other general corporate
purposes of the Borrower and its Subsidiaries not in contravention of any Law or
of any Loan Document; and use Letters of Credit solely to support obligations of
the Borrower and its Subsidiaries incurred in the ordinary course of business.
 
Section 6.13.  Information Regarding the ABL Collateral; Additional
Subsidiaries.   (a) Furnish to the Collateral Agent prompt written notice of any
change in (i) any Loan Party’s legal name, as reflected in its Organization
Documents, (ii) any Loan Party’s jurisdiction of organization or corporate
structure and (iii) any Loan Party’s identity, Federal Taxpayer Identification
Number or organization number, if any, assigned by the jurisdiction of its
organization, and not effect or permit any such change unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the ABL Collateral.
 
(b)          If any material assets constituting ABL Collateral are acquired, or
any deposit accounts described in the definition of the term Guarantee and
Collateral Requirement are established, by any Loan Party (or held by any Person
becoming a Loan Party) after the Closing Date (other than assets that become
subject to the Lien created by the ABL Guarantee and Collateral Agreement upon
acquisition thereof, but only if such Lien thereon shall be perfected), notify
the Collateral Agent thereof and, if requested by the Collateral Agent, cause
such assets or accounts to be subjected to a Lien securing the Obligations and
take such actions as shall be necessary or reasonably requested by the
Collateral Agent to grant and perfect such Liens, all at the expense of the Loan
Parties.
 
(c)          If any additional Subsidiary (other than a Dormant Subsidiary or a
Foreign Subsidiary) is formed or acquired after the Closing Date or if any
Domestic Subsidiary ceases to



--------------------------------------------------------------------------------

Table of Contents
72


be a Dormant Subsidiary, notify, within 10 Business Days after such Subsidiary
is formed or acquired or ceases to be a Dormant Subsidiary, as the case may be,
the Collateral Agent thereof and, promptly thereafter, cause the Guarantee and
Collateral Requirement to be satisfied with respect to such Subsidiary.
 
Section 6.14.  Compliance with Environmental Laws.  Except to the extent the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, comply, and cause all lessees and
other Persons operating or occupying its properties to comply, with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties in accordance with the requirements of all
applicable Environmental Laws; provided, however, that neither the Borrower nor
any of its Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action (a) to the extent that its obligation to do so
is being contested in good faith and by proper proceedings diligently pursued
and appropriate reserves are being maintained in accordance with GAAP with
respect to such circumstances or (b) where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
Section 6.15.  Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent or the Collateral Agent may reasonably require from time to
time in order to cause the Guarantee and Collateral Requirement to be and remain
satisfied and assure, convey, grant, assign, transfer, preserve, protect and
confirm more effectively unto the Administrative Agent or the Collateral Agent,
the rights granted or now or hereafter intended to be granted to such Persons
under any Loan Document or under any other instrument executed in connection
with any Loan Document to which any Loan Party is or is to be a party.
 
Section 6.16.  Certain Post-Closing Collateral Obligations.  As promptly as
practicable, and in any event within 60 days, after the Closing Date, deliver
all Deposit Account Control Agreements that would have been required to be
delivered on the Closing Date but for the last sentence of Section 4.01, in each
case except to the extent otherwise agreed to by the Collateral Agent pursuant
to the last two sentences of the definition of the term Guarantee and Collateral
Requirement.
 
Section 6.17.  Collateral Reporting.  (a) Provide to the Administrative Agent
the following documents:
 
(i)                 as soon as practicable, and in any event within 15 calendar
days, after the end of each fiscal month, a Borrowing Base Certificate, executed
and certified on behalf of the Borrower as accurate and complete in all material
respects by a Responsible Officer of the Borrower, together with all exhibits,
schedules and other supporting information as is provided in the form of such
certificate or as the Administrative Agent shall reasonably request;



--------------------------------------------------------------------------------

Table of Contents
73


 
(ii)                 during the continuance of an Availability Triggering Event,
as soon as practicable, and in any event within two Business Days, after the end
of the 15th calendar day and the last day of each fiscal month, a certificate
signed by a Responsible Officer of the Borrower, in form and detail reasonably
satisfactory to the Administrative Agent, setting forth the aggregate Accounts
of the Borrower and the Designated Subsidiaries as of such date and the
aggregate sales and collections on accounts receivable of the Borrower and the
Designated Subsidiaries for the two-week period ending on such date, together
with such supporting information as the Administrative Agent shall reasonably
request;
 
(iii)                 as soon as practicable, and in any event within 30
calendar days, after the end of each fiscal quarter of the Borrower, (A) a
summary perpetual inventory report with respect to the Inventory of the Borrower
and the Designated Subsidiaries, (B) a summary inventory report, setting forth
the Inventory of the Borrower and the Designated Subsidiaries by location and
category (and including the amounts of Inventory and the value thereof at any
leased locations and at premises of warehousers, processors or other third
parties from time to time in possession of any ABL Collateral), (C) a summary of
aging of accounts receivable of the Borrower and the Designated Subsidiaries,
together with a reconciliation to the previous fiscal month’s aging and general
ledger, and (D) a summary aging of accounts payable of the Borrower and the
Designated Subsidiaries (and including information indicating the amounts owing
to owners and lessors of leased premises, warehouses, processors and other third
parties from time to time in possession of any ABL Collateral); and
 
(iv)                 such other information with respect to the ABL Collateral
as the Administrative Agent shall reasonably request from time to time.
 
(b)         If the Borrower’s or any Designated Subsidiary’s records or reports
with respect to the ABL Collateral are prepared or maintained by an accounting
service, contractor, shipper or other agent, each of the Borrower and the
Designated Subsidiaries hereby irrevocably authorizes such service, contractor,
shipper or agent to deliver such records, reports, and related documents to the
Administrative Agent and to follow the Administrative Agent’s instructions with
respect to further services at any time that an Event of Default has occurred
and is continuing.
 
Section 6.18.  Evaluations of the Borrowing Base and Related Assets.  Permit any
representatives designated by the Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) to conduct from time to time evaluations of the Borrower’s computation of
the Borrowing Base and the assets included in the Borrowing Base (and such other
assets and properties of the Borrower or the Subsidiaries as the Administrative
Agent may reasonably require), including field examinations and appraisals of
such assets, all at reasonable times and upon reasonable advance notice to the
Borrower.  Notwithstanding the foregoing, it is agreed that not more than one
field examination and one appraisal may be conducted in any 12-month period
(unless the unused availability under the



--------------------------------------------------------------------------------

Table of Contents
74


Borrowing Base shall be less than $50,000,000 (without giving effect to the
Availability Block), in which case not more than two field examinations and
appraisals may be conducted in any 12-month period).  The Administrative Agent
may, in its discretion, at any time when (a) the aggregate amount of the
Revolving Exposures minus (b) the Accounts Borrowing Base Availability at such
time shall be less than 25% of the Inventory Borrowing Base Availability at such
time, waive the collateral appraisal of Eligible Inventory.
 


ARTICLE VII
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan, any LC
Disbursement or any interest or fees payable hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding (other than any
Letter of Credit the obligations of the Borrower under which shall have been
cash collateralized or supported by letters of credit of other banks naming the
applicable LC Issuer as the beneficiary in a manner satisfactory to such LC
Issuer), the Borrower shall not, nor shall it permit any Subsidiary to, directly
or indirectly:
 
Section 7.01.  Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its properties or assets, whether now owned or hereafter acquired, other
than the following (“Permitted Liens”):
 
(a)         Liens created under any Loan Document;
 
(b)         Liens existing on the Closing Date and set forth on
Schedule 7.01(b), and any renewals or extensions thereof; provided that (i) such
Liens shall apply only to the assets to which they apply on the Closing Date and
(ii) such Liens shall secure only (A) those obligations that they secure on the
Closing Date and (B) refinancings, refundings, renewals and extensions of such
secured obligations permitted hereunder so long as the aggregate principal
amount of obligations secured under this Section 7.01(b) does not exceed at any
time the sum of (x) the principal amount of the obligations secured by such
Liens on the Closing Date and (y) the aggregate amount of reasonable premiums
paid, and fees and expenses reasonably incurred, in connection with such
refinancings, refundings, renewals and extensions;
 
(c)         Liens for Taxes, fees, assessments or other governmental charges
that are not overdue by more than 30 days or, if more than 30 days overdue,
(i) that are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or (ii) with respect to which in the aggregate the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;
 
(d)         statutory Liens of landlords, warehousemen, mechanics, materialmen,
repairmen or other like Liens arising in the ordinary course of business that
secure obligations that are not overdue by more than 30 days or, if more than 30
days overdue, (i) that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or (iii) with respect to which in the aggregate
the failure to make payment could not reasonably be expected to have a Material
Adverse Effect;



--------------------------------------------------------------------------------

Table of Contents
75


(e)         pledges and deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA, or (ii) securing
insurance premiums or reimbursement obligations under insurance policies, in
each case payable to insurance carriers that provide insurance to the Borrower
or any of its Subsidiaries;
 
(f)          pledges and deposits made in the ordinary course of business to
secure the performance of bids, trade contracts and leases (other than
Indebtedness), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds, performance and completion guarantees and other obligations
of a like nature (including those to secure health, safety and environmental
obligations);
 
(g)         easements, rights-of-way, restrictions, encroachments, protrusions
and other similar encumbrances and minor title defects affecting real property
that do not secure Indebtedness, that are incurred in the ordinary course of
business and that do not materially and adversely affect the use of the property
subject thereto for its intended purpose;
 
(h)          Liens securing judgments for the payment of money that have not
resulted in an Event of Default under Section 8.01(h);
 
(i)          Liens securing Indebtedness permitted under Section 7.02(c);
provided that (i) such Liens do not at any time encumber any assets other than
the assets financed by such Indebtedness or, if applicable, subject to such
Capitalized Lease and the proceeds and product thereof and accessions thereto
and (ii) the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the assets being encumbered at the time
such assets became so encumbered; provided further, however, that in the event
purchase money obligations are owed to any Person with respect to financing of
more than one purchase of equipment, Liens securing such purchase money
obligations shall be permitted to extend to all equipment so financed by such
Person;
 
(j)          Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $15,000,000; provided
that any such Liens that extend to or cover any ABL Collateral shall not secure
Indebtedness or other obligations in an aggregate principal amount at any time
outstanding in excess of $10,000,000;
 
(k)         Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit or commodity trading or brokerage accounts or other funds
maintained with a creditor depository institution, provided that such accounts
and funds are not primarily intended by the Borrower or any Subsidiary to
provide collateral to the depository institution or the commodity intermediary;
 
(l)          Liens on property of any Subsidiary in favor of the Borrower or any
Subsidiary Loan Party;
 
(m)        Liens on property of any Foreign Subsidiary securing Indebtedness of
such Foreign Subsidiary permitted under Section 7.02(e);



--------------------------------------------------------------------------------

Table of Contents
76


(n)         (i) leases, licenses, subleases and sublicenses granted in the
ordinary course of business and that do not (A) interfere in any material
respect with the business of the Borrower or any of its material Subsidiaries or
(B) secure any Indebtedness for borrowed money or (ii) the rights reserved or
vested in any Person by the terms of any lease, license, franchise, grant or
permit held by the Borrower or any of its Subsidiaries, or by Law to terminate
any such lease, license, franchise, grant or permit or to require annual or
periodic payments as a condition to the continuance thereof;
 
(o)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
 
(p)          Liens consisting of (i) agreements to Dispose of any property in a
Disposition permitted under Section 7.05 and (ii) earnest money deposits made by
the Borrower or any of its Subsidiaries in connection with any letter of intent
or purchase agreement entered into in connection with an Investment permitted
under Section 7.03;
 
(q)          any Lien existing on (i) any asset prior to the acquisition thereof
by the Borrower or any Subsidiary or (ii) any asset of any Person that becomes a
Subsidiary (or is merged into or consolidated with any Subsidiary) after the
date hereof prior to the time such Person becomes a Subsidiary (or is so merged
or consolidated); provided that (A) such Lien does not extend to or cover any
other assets (other than the proceeds or products of the assets originally
subject thereto and, in the case of Liens referred to in clause (ii),
after-acquired assets subjected to a Lien pursuant to requirements existing at
the time such Person became a Subsidiary (or was so merged or consolidated),
other than any such after-acquired assets that would not have been subject to
such Lien but for such Person becoming a Subsidiary (or so being merged or
consolidated)), (ii) such Lien was not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary (or so
being merged or consolidated), as the case may be, and (iii) the Indebtedness
secured thereby is permitted under Section 7.02(i);
 
(r)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business;
 
(s)          Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.03;
 
(t)          Liens securing Indebtedness and other obligations under the Term
Credit Agreement; provided that the Borrower, the Collateral Agent and the
institution serving as collateral agent pursuant to the Term Credit Agreement
shall have entered into the ABL Intercreditor Agreement;
 
(u)          Liens that are contractual rights of set-off under agreements
entered into with customers of the Borrower or any Subsidiary in the ordinary
course of business; and
 
(v)          Liens securing IRB Debt permitted by Section 7.02(n), provided that
Liens extend to and cover only the capital assets and improvements financed with
such IRB Debt.
 
Section 7.02.  Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:



--------------------------------------------------------------------------------

Table of Contents
77
 
(a)          Indebtedness constituting (i) Investments permitted under
Section 7.03(c), provided that (A)  any such Indebtedness of a Loan Party to a
Subsidiary that is not a Subsidiary Loan Party shall be subordinated to the
Obligations on terms no less favorable to the Lenders than the terms set forth
on Exhibit G, as reasonably determined by the Administrative Agent, and (B) no
Domestic Subsidiary of the Borrower shall Guarantee obligations of the Borrower
under the Term Credit Agreement unless such Domestic Subsidiary shall have
Guaranteed the Obligations, and (ii) Guarantees by the Borrower of (A)
Indebtedness of any Foreign Subsidiary permitted under Section 7.02(e) or (B)
Indebtedness of any Foreign Subsidiary under a Qualified Foreign Credit
Facility;
 
(b)          Indebtedness under the Loan Documents;
 
(c)          Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations to finance the purchase, repair or
improvement of fixed or capital assets; provided, however, that the aggregate
amount of such Indebtedness at any time outstanding shall not exceed
$15,000,000;
 
(d)          Indebtedness (other than Indebtedness of Foreign Subsidiaries) in
an aggregate principal amount at any time outstanding not to exceed $25,000,000;
 
(e)          Indebtedness of Foreign Subsidiaries to Persons other than the
Borrower and its Subsidiaries in an aggregate principal amount at any time
outstanding not to exceed $25,000,000, it being understood that any such
Indebtedness may be incurred under a Qualified Foreign Credit Facility, subject
to the limitation set forth in the definition of such term;
 
(f)          Guarantees resulting from endorsement of negotiable instruments in
the ordinary course of business;
 
(g)          obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Borrower or its Subsidiaries or in connection with judgments that
have not resulted in an Event of Default under Section 8.01(h);
 
(h)          Indebtedness outstanding on the date hereof and set forth on
Schedule 7.02(h) and any refinancings, refundings, renewals or extensions
thereof, provided that (i) the principal amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension and by an amount equal to any existing commitments unutilized
thereunder and (ii) the direct or any contingent obligor with respect thereto is
not changed as a result of or in connection with such refinancing, refunding,
renewal or extension; provided further that (A) the final maturity and the
weighted average life to maturity thereof is no shorter than that of the
Indebtedness being refinanced, refunded, renewed or extended and (B) the terms
relating to collateral (if any) and subordination (if any), and other material
terms (other than interest rates) taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and
 



--------------------------------------------------------------------------------

Table of Contents
78


of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable in any material respect to the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended;
 
(i)          Indebtedness of any Person that becomes a Subsidiary (or is merged
into or consolidated with any Subsidiary) after the date hereof as a result of a
Permitted Acquisition or is assumed by the Borrower or any of its Subsidiaries
in connection with any Permitted Acquisition (provided that (i) such
Indebtedness was not incurred in contemplation of such Permitted Acquisition and
(ii) the aggregate principal amount of Indebtedness permitted by this
Section 7.02(i) shall not exceed $20,000,000 at any time outstanding), and any
refinancings, refunding, renewal or extension thereof that would have been
permitted under Section 7.02(h) had such Indebtedness been permitted under such
Section;
 
(j)          Indebtedness in respect of netting services, overdraft protections
and similar arrangements in each case in connection with cash management and
deposit accounts;
 
(k)          Indebtedness consisting of (i) the financing of insurance premiums
in the ordinary course of business or (ii) take or pay obligations contained in
supply arrangements not to exceed $100,000,000 in the aggregate;
 
(l)          Indebtedness incurred by the Borrower or any of its Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business in respect of workers compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance, other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims and other
Indebtedness in respect of bankers’ acceptance, letter of credit, warehouse
receipts or similar facilities entered into in the ordinary course of business;
provided that upon the drawing of such letters of credit or the incurrence of
such Indebtedness, such obligations are reimbursed within five Business Days
following such drawing or incurrence;
 
(m)          Indebtedness under the Term Credit Agreement in an aggregate
principal amount not to exceed, at any time, $1,600,000,000 minus the Facilities
Reduction Amount at such time (with the amount of any such Indebtedness
denominated other than in Dollars to be determined as the Equivalent in Dollars
thereof as of the date of the incurrence thereof);
 
(n)          IRB Debt in an aggregate principal amount at any time outstanding
not to exceed $20,000,000; and
 
(o)          all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (n) above.
 
Section 7.03.  Investments.  Make or hold any Investments, except:
 
(a)          Investments in Cash Equivalents;
 
(b)          advances to officers, directors and employees of the Borrower and
its Subsidiaries (i) for travel, entertainment, relocation and analogous
ordinary business purposes, in an



--------------------------------------------------------------------------------

Table of Contents
79


aggregate amount not to exceed $5,000,000 at any time outstanding, and (ii) in
connection with such Person’s purchase of Equity Interests of the Borrower, in
an aggregate amount not to exceed $5,000,000 at any time outstanding, in each
case determined without regard to any write-downs or write-offs of such
advances;
 
(c)          Investments by the Borrower in any Subsidiary and by any Subsidiary
in any other Subsidiary or in the Borrower (except Investments in Equity
Interests of the Borrower), provided that the aggregate amount of Investments
made since the Term Facility Closing Date by the Loan Parties in Subsidiaries
that are not Subsidiary Loan Parties shall not exceed the sum of
(i) $50,000,000, (ii) $25,000,000 (provided that Investments made in reliance on
this clause (ii) shall be used (or, with respect to Investments made prior to
the date hereof, shall have been used) by the recipient thereof, promptly upon
the receipt thereof, to repay Indebtedness of such recipient or its Subsidiaries
(subject to, in the case of any such Indebtedness that is a revolving extension
of credit, a corresponding permanent reduction in related commitments)) and
(iii) the aggregate amount of dividends paid, or loans or advances repaid, by
the Foreign Subsidiaries to, and Investments made by the Foreign Subsidiaries
in, the Loan Parties since the Term Facility Closing Date; providedfurther that,
if any such Investment by the Loan Parties in Subsidiaries that are not
Subsidiary Loan Parties shall result in the aggregate amount of such Investments
(other than Investments made in reliance on clause (ii) above) exceeding
$15,000,000, then, at the time of the making of such Investment, and after
giving effect thereto, (A) no Event of Default shall have occurred and be
continuing and (B) unless otherwise consented to by the Administrative Agent,
the sum of (x) the Excess Availability and (y) the Unrestricted Cash of the Loan
Parties shall be at least $25,000,000;
 
(d)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers made in the ordinary course of business;
 
(e)          Guarantees permitted by Section 7.02;
 
(f)          Investments existing on the date hereof and set forth on
Schedule 7.03(f);
 
(g)          Investments by the Borrower in Swap Contracts;
 
(h)          the purchase or other acquisition of all of the Equity Interests
in, or all or substantially all of the property and assets constituting a line
of business, a business unit or division of, any Person that, upon the
consummation thereof, will be owned by the Borrower or a Wholly-Owned Subsidiary
(including as a result of a merger or consolidation between such Person and any
Subsidiary); provided that no such purchase or other acquisition may be made
prior to September 30, 2007 and with respect to each such purchase or other
acquisition made thereafter:
 
(i)                 all actions required to be taken under Section 6.13 with
respect to any Subsidiary that is the surviving or continuing Person in any such
merger or consolidation, or any such purchased or otherwise acquired assets,
shall have been taken;
 
(ii)                 the lines of business of the Person or assets to be so
purchased or otherwise acquired shall be reasonably related or similar to one or
more lines of business that are the principal lines of businesses of the
Borrower and its Subsidiaries;



--------------------------------------------------------------------------------

Table of Contents
80
 
(iii)                 (A) the total cash and noncash consideration (excluding
the fair market value of all Equity Interests of the Borrower (other than any
such Equity Interests that would give rise to Indebtedness) issued or
transferred to the sellers thereof, but including all indemnities, earnouts and
other contingent payment obligations to, and the aggregate amounts paid or to be
paid under noncompete, consulting and other affiliated agreements with, the
sellers thereof, all write-downs of property and assets and reserves for
liabilities with respect thereto and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Borrower
and its Subsidiaries for any such purchase or other acquisition, when aggregated
with the total cash and noncash consideration (determined as set forth above)
paid by or on behalf of the Borrower and its Subsidiaries for all other
purchases and other acquisitions made by the Borrower and its Subsidiaries
pursuant to this Section 7.03(h), shall not exceed $25,000,000 in any fiscal
year of the Borrower or (B) such Investment is made solely with the Equity
Interests of the Borrower (other than any such Equity Interests that would give
rise to Indebtedness);
 
(iv)                 immediately before and immediately after giving effect to
any such purchase or other acquisition, no Event of Default shall have occurred
and be continuing; and
 
(v)                 the Borrower shall have delivered to the Administrative
Agent, at least five Business Days prior to the date on which any such purchase
or other acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this Section 7.03(h)
have been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition;
 
(i)          so long as no Event of Default shall have occurred and be
continuing or would result therefrom, other Investments not exceeding
$25,000,000 in the aggregate since the Term Facility Closing Date (with all such
Investments valued at the time of Investment at the cash amount thereof, if in
cash, the fair market value thereof as determined by the board of directors of
the Borrower, if in property, and at the maximum amount thereof if in
Guarantees);
 
(j)          bank deposits made in the ordinary course of business;
 
(k)          promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;
 
(l)          Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices; and
 
(m)          Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of any Person and
in settlement of obligations of, or other disputes with, such Persons arising in
the ordinary course of business and upon the foreclosure with respect to any
secured Investment or other transfer of title with respect to any secured
Investment.


--------------------------------------------------------------------------------

Table of Contents
81


Section 7.04.  Fundamental Changes.  Merge or consolidate with or into another
Person, except that, so long as no Event of Default shall have occurred and be
continuing or would result therefrom, (a) any Subsidiary may merge or
consolidate with (i) the Borrower, provided that the Borrower shall be the
continuing or surviving Person, other than in connection with a merger the
purpose of which is to reincorporate the Borrower in another state of the United
States so long as (A) the surviving Person expressly assumes all of the
obligations of the Borrower under the Loan Documents in a manner reasonably
satisfactory to the Administrative Agent and (B) the Borrower shall have
complied with its obligations under Section 6.13(a), or (ii) any other
Subsidiary; provided that (A) in a merger or consolidation involving the
Borrower or a Designated Subsidiary, each Person party to such merger or
consolidation (if not the Borrower) shall be a Designated Subsidiary, (B) in a
merger or consolidation of any Wholly-Owned Subsidiary with another Subsidiary,
the continuing or surviving Person shall be a Wholly-Owned Subsidiary and (C) in
a merger or consolidation of any Subsidiary Loan Party with another Subsidiary,
the continuing or surviving Person shall be a Subsidiary Loan Party; and (b) in
connection with any Permitted Acquisition, a Subsidiary may merge or consolidate
with any other Person, provided that the continuing or surviving Person shall be
a Wholly-Owned Subsidiary.
 
Section 7.05.  Dispositions.  Make any Disposition, except:
 
(a)           Dispositions of no longer useful or used, surplus, obsolete or
worn out assets in the ordinary course of business;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of equipment (i) in a transaction where such
equipment is exchanged for credit against the purchase price of similar
replacement equipment or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement equipment;
 
(d)           Dispositions of cash or Cash Equivalents;
 
(e)           Dispositions of property by any Subsidiary to the Borrower or by
the Borrower or any Subsidiary to any other Subsidiary; provided that (i) if the
transferor of such property is a Loan Party, the transferee thereof shall be a
Loan Party and (ii) to the extent such transaction constitutes an Investment,
such transaction is permitted under Section 7.03;
 
(f)           Dispositions permitted under Section 7.06;
 
(g)           Disposition of (i) the Home and Garden division of the Borrower,
in whole or in part, (ii) assets constituting one or more other divisions or
lines of business of the Borrower and its Subsidiaries and (iii) any
manufacturing plants or facilities, in each case, made as part of a debt
reduction program of the Borrower; provided that at least 75% of the
consideration received by the Borrower and its Subsidiaries in any such
Disposition shall be in the form of cash and Cash Equivalents;



--------------------------------------------------------------------------------

Table of Contents
82


(h)           Dispositions not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition, no Event of Default shall
have occurred and be continuing or would result therefrom, (ii) the aggregate
book value of all property Disposed of in reliance on this Section 7.03(h) shall
not exceed $35,000,000 in any fiscal year of the Borrower or $100,000,000 since
the Term Facility Closing Date and (iii) at least 75% of the consideration
received by the Borrower and its Subsidiaries in any such Disposition shall be
in the form of cash and Cash Equivalents;
 
(i)           Dispositions of property pursuant to sale and leaseback
transactions; provided that (i) at the time of entering into such transaction,
no Event of Default shall have occurred and be continuing or would result
therefrom, (ii) the aggregate fair market value of all property Disposed of in
reliance on this Section 7.03(i) shall not exceed $15,000,000 (which amount may,
with prior approval by the Administrative Agent, be increased to $25,000,000)
since the Term Facility Closing Date and (iii) at least 75% of the consideration
received by the Borrower and its Subsidiaries in any such Disposition shall be
in the form of cash and Cash Equivalents;
 
(j)           (i) sales or discounts of accounts receivable without recourse
arising in the ordinary course of business in connection with the compromise or
collection thereof (but not as part of any securitization or factoring
arrangement) and (ii) sales or transfers of accounts receivable and related
rights by any Foreign Subsidiary pursuant to customary receivables financing
facilities or factoring arrangements;
 
(k)           transfers of property that is the subject of a Casualty Event upon
receipt of insurance or other proceeds arising from such Casualty Event;
 
(l)           Dispositions of Equity Interests in Dormant Subsidiaries;
 
(m)           Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to, any buy/sell arrangement or any similar
binding arrangement between joint venture parties, in each case, that is in
effect on the Closing Date;
 
(n)           Dispositions of accounts receivable pursuant to retailer-mandated
factoring programs in an aggregate amount not to exceed $15,000,000 since the
Term Facility Closing Date;
 
(o)           Dispositions set forth on Schedule 7.05; and
 
(p)           Dispositions in the ordinary course of business consisting of
abandonment of IP Rights that, in the good faith determination of the Borrower
or any Subsidiary, are uneconomical, negligible, obsolete or otherwise not
material in the conduct of its business;
 
provided, however, that any Disposition pursuant to Sections 7.05(a), (b), (c),
(g), (h), (i), (n) and (o) shall be made at least for the fair market value of
the assets Disposed.



--------------------------------------------------------------------------------

Table of Contents
83


Section 7.06.  Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, except that:
 
(a)           each Subsidiary may make Restricted Payments to the Borrower or
any Subsidiary or, in the case of any Subsidiary that is not a Wholly-Owned
Subsidiary, to any other Person that owns a direct Equity Interest in such
Subsidiary, ratably in accordance with such Person’s ownership of the type of
Equity Interest in respect of which such Restricted Payment is being made;
 
(b)           the Borrower and each of its Subsidiaries may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;
 
(c)           the Borrower and each of its Subsidiaries may purchase, redeem or
otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issuance of new common Equity Interests of such
Person (other than any such issuance to the Borrower or a Subsidiary);
 
(d)           so long as no Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower and its Subsidiaries may
repurchase, retire or otherwise acquire for value common stock or options with
respect to common stock held by directors, officers, consultants or employees of
the Borrower or any of its Subsidiaries (or any persons that formerly held any
such position), or by the estate, family member, spouse or former spouse of any
of the foregoing Persons, in each case, (i) pursuant to the exercise by any
holder thereof of a right under the equity incentive plans of the Borrower and
its Subsidiaries to require such repurchase in connection with any Taxes payable
by such holder as a result of vesting, or lapse of restrictions on transfer, of
such common stock or options or (ii) in connection with the termination of
employment, death or disability of any such director, officer, consultant or
employee (or any person that formerly held any such position); provided that
such Restricted Payments shall not exceed $5,000,000 in the aggregate in any
calendar year and the price paid for any such common stock or option shall not
exceed the market value of such common stock or option at the time paid; and
 
(e)           so long as no Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make cash payments in
lieu of issuing fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for Equity
Interests of the Borrower or its Subsidiaries, provided that any such cash
payment shall not be for the purpose of evading the limitations set forth in
this Section 7.06 (as determined in good faith by the board of directors of the
Borrower (or any authorized committee thereof)).
 
Section 7.07.  Change in Nature of Business.  Engage in any material line of
business substantially different from the lines of business conducted by the
Borrower and its Subsidiaries on the Closing Date or any business reasonably
related or ancillary thereto.
 
Section 7.08.  Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than



--------------------------------------------------------------------------------

Table of Contents
84


(a) on terms substantially as favorable to the Borrower or such Subsidiary as
would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
(b) transactions among the Borrower and its Subsidiaries, (c) dividends,
redemptions, repurchases and other transactions permitted under Section 7.06,
(d) customary fees payable to any directors of the Borrower and its Subsidiaries
and reimbursement of reasonable out-of-pocket costs of the directors of the
Borrower and its Subsidiaries, (e) employment and severance arrangements between
the Borrower or its Subsidiaries and their respective officers and employees
entered into in the ordinary course of business, (f) the payment of customary
fees and indemnities to directors, officers and employees of the Borrower and
its Subsidiaries in the ordinary course of business and (g) transactions
pursuant to any agreement in effect on the Closing Date and set forth on
Schedule 7.08, as any such agreement may be amended, supplemented or otherwise
modified, provided that the terms thereof following any such amendment,
supplement or modifications are not, individually or in the aggregate, more
adverse in any material respect to the Loan Parties or the Lenders than the
terms thereof in effect on the Closing Date.
 
Section 7.09.  Burdensome Agreements. Enter into, incur or permit to exist any
Contractual Obligation that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Borrower or any
Subsidiary or to Guarantee Indebtedness of the Borrower or any Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by Law or by any Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on
Schedule 7.09 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.
 
Section 7.10.  Use of Proceeds.  Use the proceeds of any Credit Extension to
purchase or carry margin stock (within the meaning of Regulation U of the FRB),
to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose, in each
case, in violation of Regulation T or U of the FRB.  
 
Section 7.11.  Amendment of Certain Documents.   (a) Amend, supplement or
otherwise modify any of its Organization Documents, except to the extent any of
the foregoing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(b)          Amend, supplement or otherwise modify any Indenture, the Term
Credit Agreement or any other agreement, instrument or document governing any
Material Indebtedness, except to the extent any of the foregoing is not adverse
to the interests of the



--------------------------------------------------------------------------------

Table of Contents
85


Lenders under the Loan Documents in any material respect and except in
connection with any refinancing, refunding, renewal or extension of any Material
Indebtedness permitted under Section 7.02(h).  Without limiting the generality
of the foregoing, the Company hereby agrees that it shall not take any action
under the Term  Credit Agreement if, after giving effect thereto, the Facilities
Reduction Amount shall be less than it was immediately prior thereto.
 
Section 7.12.  Accounting Changes.  Make any change in (i) accounting policies
or reporting practices, except as required or permitted by GAAP, or (ii) its
fiscal year, except with the prior written approval of the Administrative Agent.
 
Section 7.13.  Prepayments, Etc. of Subordinated Indebtedness.  Pay or make, or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any subordinated Indebtedness (including the Subordinated Notes),
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any subordinated Indebtedness, except:
 
(a)          regularly scheduled or other mandatory interest and principal
payments as and when due in respect of any such Indebtedness, other than any
payments prohibited by the subordination provisions thereof;
 
(b)          refinancings of such Indebtedness to the extent permitted under
Section 7.02; and
 
(c)          prepayment of Indebtedness of any Loan Party owed to any other Loan
Party.
 
Section 7.14.  Speculative Transactions.  Enter into any Swap Contract, other
than Swap Contracts entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities.
 
Section 7.15.  Senior Debt Status.  Designate any Indebtedness (other than the
Indebtedness under the Loan Documents or under the Term Credit Agreement) of the
Borrower or any of its Subsidiaries as “Designated Senior Debt” under and as
defined in any of the Indentures.
 
ARTICLE VIII

 
EVENTS OF DEFAULT AND REMEDIES
 
Section 8.01.  Events of Default.  Any of the following shall constitute an
“Event of Default”:
 
(a)           Non-Payment.  Any Loan Party shall fail (i) to pay when due any
amount of principal of any Loan or any reimbursement obligation in respect of
any LC Disbursement, (ii) to pay within three days after the same becomes due,
any interest on any Loan or on any LC Disbursement or any fee due hereunder or
(iii) to pay within five days after the same becomes due any other amount
payable hereunder or under any other Loan Document;



--------------------------------------------------------------------------------

Table of Contents
86


(b)           Specific Covenants.  The Borrower (i) fails to perform or observe
any covenant or agreement contained in Section 6.03(a), 6.06(a) (with respect to
maintenance of existence of the Borrower to the extent required thereunder) or
6.11 or in Article VII or (ii) fails to perform or observe any covenant or
agreement contained in Section 6.01(a), 6.01(b), 6.17(a) and 6.18 and such
failure continues unremedied for 15 days;
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the date on which such Loan Party knew or
should have known of such failure;
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made;
 
(e)           Cross-Default.  (i) Any Loan Party (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) in respect of any Material Indebtedness (other than
Indebtedness hereunder) and such failure shall continue after the applicable
grace period or (B) fails to observe or perform any other agreement or condition
relating to any Material Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which failure or such other event is to cause, or to permit the
holder or holders of Material Indebtedness to cause (after the applicable grace
period, with the giving of notice if required), such Material Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Material Indebtedness to be made, prior to its stated maturity; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount;
 
(f)           Insolvency Proceedings, Etc.  Any Loan Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
days; or any proceeding under any Debtor Relief Law relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for 60 days, or an order
for relief is entered in any such proceeding;
 
(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due or (ii) any



--------------------------------------------------------------------------------

Table of Contents
87


writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
 
(h)           Judgments.  One or more judgments or orders for the payment of
money in an aggregate amount in excess of the Threshold Amount (to the extent
not covered by third-party insurance as to which the insurer has been notified
of the potential claim and does not dispute coverage) is rendered against the
Borrower or any of its Subsidiaries and the same shall remain undischarged for a
period of 45 consecutive days during which execution shall not be effectively
stayed;
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Foreign Plan,
Pension Plan or Multiemployer Plan that has resulted or could reasonably be
expected to result in liability of the Borrower under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC, or similar liabilities of the
Borrower or any Subsidiary under a Foreign Plan, in each case where such
liability could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan, or a similar event occurs with respect to
any Foreign Plan, in each case where such failure could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect;
 
(j)           Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder, including as a result of a
transaction permitted under Section 7.04 or 7.05, or satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document (other than the ABL Intercreditor Agreement); or
the Borrower or the “Required Lenders” under the Term Credit Agreement (or the
administrative agent thereunder acting on behalf of such “Required Lenders”)
contests in any manner the validity or enforceability of any provision of the
ABL Intercreditor Agreement; or any Loan Party denies that it has any or further
liability or obligation under any provision of any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document;
 
(k)           Change of Control.  There occurs any Change of Control;
 
(l)           Senior Debt Status.  The Obligations shall cease to be “Senior
Debt” and “Designated Senior Debt” for purposes of any of the Indentures, or any
Loan Party shall so assert in writing; or
 
(m)           Collateral Document.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.13 shall for any reason (other than
pursuant to the terms thereof, including as a result of a transaction permitted
under Section 7.05) cease to create a valid and perfected Lien on and security
interest in the Collateral purported to be covered thereby, or any Loan Party
shall so assert in writing.



--------------------------------------------------------------------------------

Table of Contents
88


Section 8.02.  Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
 
(a)           declare the Commitment of each Lender to be terminated, whereupon
such Commitments shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)           require that the Borrower cash collateralize the LC Exposure in
accordance with Section 2.03(l); and
 
(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;
 
provided, however, that upon the occurrence any Event of Default with respect to
the Borrower described in Section 8.01(f), the Commitments shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to cash collateralize the LC Exposure as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
ARTICLE IX
 
ADMINISTRATIVE AGENT
 
Section 9.01.  Appointment of Agents.  GSCP is hereby appointed as the
Syndication Agent hereunder, and each Lender hereby authorizes GSCP to act as
the Syndication Agent in accordance with the terms hereof and the other Loan
Documents.  Wachovia is hereby appointed as the administrative agent and as the
collateral agent hereunder and under the other Loan Documents, and each Lender
hereby authorizes Wachovia to act as the administrative agent and as the
collateral agent in accordance with the terms hereof and of the other Loan
Documents.  Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Loan Documents, as
applicable.  The provisions of this Article IX are solely for the benefit of the
Agents and the Lenders (and, in the case of Section 9.09, the Arrangers), and no
Loan Party shall have any rights as a third party beneficiary of any of the
provisions thereof.  In performing its functions and duties hereunder, each
Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for the Borrower or any of its Subsidiaries.  The Syndication
Agent, without consent of or notice to any party hereto, may assign any and all
of its rights or obligations hereunder to any of its Affiliates.  As of the
Closing Date, GSCP, in its capacity as the Syndication Agent, shall have no
obligations under this Agreement or any other Loan Document, but shall be
entitled to all benefits of this Article IX.



--------------------------------------------------------------------------------

Table of Contents
89


Section 9.02.  Powers and Duties.  Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental
thereto.  Each Agent shall have only those duties and responsibilities as are
expressly specified herein and in the other Loan Documents.  Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees.  No Agent shall have, by reason hereof or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender; and
nothing herein or in any of the other Loan Documents, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any obligations
in respect hereof or any of the other Loan Documents except as expressly set
forth herein or therein.
 
Section 9.03.  General Immunity.
 
(a)          No Responsibility for Certain Matters.  No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or of any other
Loan Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to the Lenders or by or on behalf of
any Loan Party or any Lender to any Agent or any Lender in connection with the
Loan Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Loan Party or any other Person liable for
the payment of any Obligations, nor shall any Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents or as
to the use of the proceeds of the Loans or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing.  Anything contained herein to the contrary
notwithstanding, the Administrative Agent shall not have any liability arising
from confirmations of the amount of outstanding Revolving Exposure or the
component amounts thereof.
 
(b)          Exculpatory Provisions.  No Agent or any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Loan Documents,
except to the extent caused by such Agent’s gross negligence or willful
misconduct.  Each Agent shall be entitled to refrain from any act or the taking
of any action (including the failure to take an action) in connection herewith
or any of the other Loan Documents or from the exercise of any power, discretion
or authority vested in it hereunder or thereunder unless and until such Agent
shall have received instructions in respect thereof from the Required Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.01) and, upon receipt of such instructions from the Required Lenders
(or such other Lenders, as the case may be), such Agent shall be entitled to act
or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions.  Without
prejudice to the generality of the foregoing, (i) each Agent shall be entitled
to rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons and shall be entitled to rely and
shall



--------------------------------------------------------------------------------

Table of Contents
90


be protected in relying on opinions and judgments of attorneys (who may be
attorneys for the Borrower and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Loan
Documents in accordance with the instructions of the Required Lenders (or such
other Lenders as may be required to give such instructions under Section 10.01).
 
(c)          Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one or more sub-agents appointed by such
Agent.  Each Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through its Affiliates.  The
exculpatory, indemnification and other provisions of this Section 9.03 and of
Section 9.06 shall apply to the respective Affiliates of the Agents and shall
apply to their respective activities in connection with the syndication of the
Facility as well as activities as an Agent.  All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.03 and of Section 9.06 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named
herein.  Notwithstanding anything herein to the contrary, with respect to each
sub-agent appointed by any Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to the Agent that has appointed such
sub-agent, and not to any Loan Party, any Lender or any other Person, and no
Loan Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
 
Section 9.04.  Agents Entitled to Act as Lender.  The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, any Agent in its individual capacity as a Lender
hereunder.  With respect to its participation in the Loans and the Letters of
Credit, each Agent shall have the same rights and powers hereunder as any other
Lender and may exercise the same as if it were not performing the duties and
functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include each Agent in its individual
capacity.  Any Agent and its Affiliates may accept deposits from, lend money to,
own securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with the Borrower or any of its Affiliates as if it
were not performing the duties specified herein, and may accept fees and other
consideration from the Borrower and any of its Affiliates for services in
connection herewith and otherwise without having to account for the same to the
Lenders.
 
Section 9.05.  Lenders’ Representations, Warranties and Acknowledgments.
 
(a)           Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of the Borrower
and its Subsidiaries in connection with Credit Extensions hereunder and that it
has made and shall continue to make



--------------------------------------------------------------------------------

Table of Contents
91


its own appraisal of the creditworthiness of the Borrower and its
Subsidiaries.  No Agent shall have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of the Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to the Lenders.
 
(b)           Each Lender, by delivering its signature page to this Agreement
and funding its Loans on the Closing Date, or delivering its signature page to
an Assignment and Acceptance, shall be deemed to have acknowledged receipt of,
and consented to and approved, each Loan Document and each other document
required to be approved by any Agent or Lenders, as applicable, on the Closing
Date.
 
Section 9.06.  Right to Indemnity.  Each Lender, in proportion to its Applicable
Percentage thereof, severally agrees to indemnify each Agent, to the extent that
such Agent shall not have been reimbursed by any Loan Party, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in exercising its powers, rights and remedies
or performing its duties hereunder or under the other Loan Documents or
otherwise in its capacity as such Agent in any way relating to or arising out of
this Agreement or the other Loan Documents; provided, no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct.  If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Applicable Percentage thereof; and provided further, this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.
 
Section 9.07.  Successor Agents.  The Administrative Agent may resign at any
time by giving 30 days’ prior written notice thereof to the Lenders and the
Borrower.  Upon any such notice of resignation, the Required Lenders shall have
the right to appoint a successor Administrative Agent that shall have been
approved by the Borrower (such approval not to be unreasonably withheld).  Upon
the acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall promptly
(i) transfer to such applicable successor Agent all sums and other items of ABL
Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the



--------------------------------------------------------------------------------

Table of Contents
92


performance of the duties of such successor Administrative Agent under the Loan
Documents, and (ii) in the case of a retiring Administrative Agent, execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  Any resignation of Wachovia or its successor as the
Administrative Agent pursuant to this Section 9.07 shall also constitute the
resignation of Wachovia or its successor as the Collateral Agent.  After any
retiring Agent’s resignation hereunder as an Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was such Agent hereunder.  Any successor Administrative
Agent appointed pursuant to this Section 9.07 shall, upon its acceptance of such
appointment, become the successor Collateral Agent for all purposes hereof.
 
Section 9.08.  Collateral Documents and Related Collateral Matters.
 
(a)             Concerning Collateral Agent.  Each Secured Party hereby further
authorizes the Collateral Agent, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the ABL Collateral and the Collateral Documents; provided that the
Collateral Agent shall owe no fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Swap Contract.  Subject to Section 10.01,
without further written consent or authorization from any Secured Party, the
Collateral Agent may execute any documents or instruments necessary to (i) in
connection with a Disposition of assets permitted by this Agreement, release any
Lien encumbering any item of ABL Collateral that is the subject of such
Disposition or to which Required Lenders (or such other Lenders as may be
required to give such consent under Section 10.01) have otherwise consented or
(ii) release any Subsidiary Loan Party from its obligations under the ABL
Guarantee and Collateral Agreement or any other Collateral Document in
connection with a Disposition (including by merger or consolidation) of all of
the Equity Interests of any Subsidiary Loan Party in accordance with the terms
hereof or any other transaction with respect to which the Required Lenders (or
such other Lenders as may be required to give such consent under Section 10.01)
have otherwise consented.
 
(b)             Right to Realize on ABL Collateral and Enforce
Guaranty.  Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent, the Collateral Agent
and each other Secured Party hereby agrees that (i) no Secured Party shall have
any right individually to realize upon any of the ABL Collateral or to enforce
any Guarantee of the Obligations, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties, in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by the Collateral Agent, on behalf of the Secured
Parties, and (ii) in the event of a foreclosure by the Collateral Agent on any
of the ABL Collateral pursuant to a public or private sale or other disposition,
the Collateral Agent or any Lender may be the purchaser or licensor of any or
all of such ABL Collateral at any such sale or other disposition, and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making



--------------------------------------------------------------------------------

Table of Contents
93


settlement or payment of the purchase price for all or any portion of the ABL
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.  Each Secured Party, whether
or not a party hereto, will be deemed, by its acceptance of the benefits of the
ABL Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the foregoing provisions.
 
(c)             Field Audit, Examination Reports and other Information;
Disclaimer by Lenders.  By signing this Agreement, each Lender and each LC
Issuer:
 
(i)                 is deemed to have requested that the Administrative Agent
furnish such Lender, promptly after it becomes available, a copy of each field
audit or examination report and report with respect to the Borrowing Base
prepared or received by the Administrative Agent (each field audit or
examination report and report with respect to the Borrowing Base being referred
to herein as a “Report”), appraisals with respect to the ABL Collateral and
financial statements with respect to the Borrower and its Subsidiaries received
by the Administrative Agent;
 
(ii)                 expressly agrees and acknowledges that no Agent (A) makes
any representation or warranty as to the accuracy of any Report, appraisal or
financial statement or (B) shall be liable for any information contained in any
Report, appraisal or financial statement;
 
(iii)                 expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Administrative Agent or any other
Person performing any audit or examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel; and
 
(iv)                 agrees to keep all Reports confidential and strictly for
its internal use in accordance with the terms of Section 10.07 hereof, and not
to distribute or use any Report in any other manner.
 
(d)              The Collateral Agent shall have no obligation whatsoever to any
Lender, LC Issuer or any other Person to investigate, confirm or assure that the
ABL Collateral exists or is owned by any Loan Party or is cared for, protected
or insured or has been encumbered, or that any particular items of ABL
Collateral meet the eligibility criteria applicable in respect of the Loans or
Letters of Credit hereunder, or whether any particular reserves are appropriate,
or that the liens and security interests granted to the Collateral Agent
pursuant hereto or any of the Loan Documents or otherwise have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
the Collateral Agent under this Agreement or in any of the other Loan Documents,
it being understood and agreed that in respect of the ABL Collateral, or any
act, omission or event related thereto, subject to the other terms and
conditions contained herein, the Collateral Agent may act in any manner it may
deem appropriate, in its discretion, given the Collateral Agent’s own interest
in the ABL Collateral as a Lender and that the Collateral Agent shall have no
duty or liability whatsoever to any other Lender or LC Issuer.



--------------------------------------------------------------------------------

Table of Contents
94


(e)             Agency for Perfection.  Each Lender and LC Issuer hereby
appoints the Collateral Agent and each other Lender and LC Issuer as agent and
bailee for the purpose of perfecting the security interest in and liens upon the
ABL Collateral of the Collateral Agent in assets which, in accordance with
Article 9 of the UCC, can be perfected only by possession (or where the security
interest of a secured party with possession has priority over the security
interest of another secured party) and the Collateral Agent and each Lender and
LC Issuer hereby acknowledges that it holds possession of any such Collateral
for the benefit of the Collateral Agent as secured party.  Should any Lender or
LC Issuer obtain possession of any such ABL Collateral, such Lender shall notify
the Collateral Agent thereof and, promptly upon the Collateral Agent’s request
therefor, shall deliver such ABL Collateral to the Collateral Agent or in
accordance with the Collateral Agent’s instructions.
 
Section 9.09.  No Arranger Duties.  Anything herein to the contrary
notwithstanding, no Arranger shall have any duties or responsibilities under
this Agreement or any of the other Loan Documents solely in its capacity as an
Arranger.
 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.01.  Amendments, Waivers, Etc.  No amendment or waiver of any
provision of this Agreement or of any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or, in the case of any Loan
Document other than this Agreement, the applicable Loan Party or Loan Parties
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it is given; provided, however, that no such amendment, waiver or
consent shall:
 
(a)           extend or increase the Commitment of any Lender without the
written consent of such Lender (it being understood that a waiver of any
condition precedent set forth in Article IV, or waiver of any Default or Event
of Default, mandatory prepayment or mandatory reduction of the Commitments,
shall not constitute an extension or increase of the Commitment of any Lender);
 
(b)           postpone the maturity of any Loan, the required date of
reimbursement of any LC Disbursement or any date for payment of interest or fees
(including the Participation Fees) payable hereunder, or forgive, waive or
excuse any such payment, repayment or reimbursement or any amount thereof, in
each case without the written consent of each Lender directly affected thereby
(it being understood that a waiver of any Default or Event Default shall not
constitute a postponement of any date fixed for the payment of principal,
interest or fees);
 
(c)           reduce the principal amount of, or the rate of interest specified
herein on, any Loan or LC Disbursement, or reduce the Participation Fees or any
other fees or premiums



--------------------------------------------------------------------------------

Table of Contents
95


payable hereunder, in each case without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Participation Fees at
the Default Rate;
 
(d)           change Section 2.13(f) or 2.14 in a manner that would alter the
pro rata sharing of payments required thereby without the prior written consent
of each Lender, or change Section 4.02 of the ABL Guarantee and Collateral
Agreement in a manner that would alter the priority of payment specified
therein;
 
(e)           change any provision of this Section 10.01 or the percentage set
forth in the definition of the term Required Lenders or any other provision
hereof or of any other Loan Document specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights thereunder or
make any determination or grant any consent thereunder, without the written
consent of each Lender;
 
(f)           release all or substantially all of the ABL Collateral from the
Liens of the Collateral Documents in any transaction or series of related
transactions, without the written consent of each Lender (it being understood
that a transaction permitted under Section 7.05 shall not be deemed to
constitute a release of all or substantially all of the ABL Collateral from the
Liens of the Collateral Documents);
 
(g)           release all or substantially all of the Subsidiary Loan Parties
from their Guarantees under the ABL Guarantee and Collateral Agreement (except
as expressly provided in Section 9.08) or limit their liability in respect of
such Guarantees, without the written consent of each Lender (it being understood
that a transaction permitted under Section 7.05 shall not be deemed to
constitute a release of all or substantially all of the Guarantees under the ABL
Guarantee and Collateral Agreement); or
 
(h)           increase the advance rates used in computing the Borrowing Base,
or reduce the Dollar amount specified in the definition of the term
“Availability Block”,
 
in each case without the written consent of the Administrative Agent and each
Lender; and provided further that (i) no amendment, waiver or consent shall,
unless in writing and signed by an LC Issuer or the Swingline Lender in addition
to the Lenders required above, affect the rights or duties of such LC Issuer or
the Swingline Lender, respectively, under this Agreement or any other Loan
Document and (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent, the Collateral Agent or the Syndication
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent, the Collateral Agent or the Syndication Agent, as the
case may be, under this Agreement or any other Loan Document.
 
In the event that (a) the Borrower or the Administrative Agent has requested the
Lenders to consent to a departure from or waiver of any provision of any Loan
Document or to agree to any amendment thereof, (b) the consent, waiver or
amendment in question requires under this Section 10.01 the agreement of all
affected Lenders or all Lenders and (c) the Required Lenders and the
Administrative Agent have agreed to such consent, waiver or



--------------------------------------------------------------------------------

Table of Contents
96


amendment, then any Lender that does not agree to such consent, waiver or
amendment shall be deemed to be a “Non-Consenting Lender.”  The Borrower shall
be entitled to replace any Non-Consenting Lender in accordance with the
provisions of Section 10.12.
 
Section 10.02.  Notices and Other Communications.
 
(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.02(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail, electronic mail or sent by
facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
 
(i)           if to the Borrower, any other Loan Party, any Agent or any LC
Issuer, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and
 
(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
Notices sent by hand or overnight courier service shall be deemed to have been
given when received; notices mailed by certified or registered mail shall be
deemed to have been given four Business Days after deposit in the mails postage
prepaid; and notices sent by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient); provided that no notice to any Agent shall be
effective until received by such Agent; provided further that any such notice or
other communication shall at the request of any Agent be provided to any
sub-agent appointed by it pursuant to Section 9.03(c) hereto, as designated by
such Agent from time to time. Notices delivered through electronic
communications to the extent provided in Section 10.02(b) shall be effective as
provided in such Section.
 
(b)          Electronic Communications.  Notices, communications, information,
documents and other materials delivered or furnished to the Lenders and the LC
Issuers hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or any LC Issuer pursuant to Article II if such
Lender or such LC Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to each of them hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of



--------------------------------------------------------------------------------

Table of Contents
97


an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.
 
(c)          The Platform.  The Platform and any Approved Electronic
Communications are provided “as is” and “as available”.  None of the Agents or
any of their respective officers, directors, employees, agents, advisors or
representatives (the “Agent Affiliates”) warrant the accuracy, adequacy or
completeness of the Approved Electronic Communications or the Platform, and each
of the Agents expressly disclaims liability for errors or omissions in the
Platform and the Approved Electronic Communications.  No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects is made by any Agent or any Agent
Affiliates in connection with the Platform or the Approved Electronic
Communications.  Each of the Loan Parties understands that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, and
agrees and assumes the risks associated with such electronic distribution,
except to the extent caused by the willful misconduct or gross negligence of the
Administrative Agent.  Each of the Loan Parties, the Lenders, the LC Issuers and
the other Agents agree that the Administrative Agent may, but shall not be
obligated to, store any Approved Electronic Communications on the Platform in
accordance with the Administrative Agent’s customary document retention
procedures and policies.
 
(d)          Change of Address, Etc.  The Borrower, any Agent or any LC Issuer
may change its address, facsimile number, electronic mail address or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each Lender may change its address, facsimile number,
electronic mail address or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent and, if
applicable, each LC Issuer.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
 
(e)          Reliance by Administrative Agent, LC Issuers and Lenders. The
Agents, the LC Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Committed Loan Notices) purportedly given by
or on behalf of an authorized representative of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify each Agent, each LC Issuer, each Lender
and the Related Parties of each of the foregoing from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower, other than losses,
costs, expenses and liabilities resulting from the gross negligence or willful
misconduct



--------------------------------------------------------------------------------

Table of Contents
98


of such Person.  All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.
 
Section 10.03.  No Waiver; Cumulative Remedies.  No failure by any Lender, any
LC Issuer or any Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or thereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
provided hereunder and under each other Loan Document are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law or
otherwise.
 
Section 10.04.  Expenses; Indemnity; Damage Waiver.
 
(a)          Costs and Expenses.  The Borrower agrees to pay promptly (i) all
the actual and reasonable costs and expenses of preparation of the Loan
Documents and any consents, amendments, waivers or other modifications thereto;
(ii) all the costs of furnishing all opinions by counsel for the Borrower and
the other Loan Parties; (iii) the reasonable fees, expenses and disbursements of
counsel to the Agents and to either Arranger in connection with the negotiation,
preparation, execution and administration of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by the Borrower; (iv) all the actual costs and
reasonable expenses of creating, perfecting and recording Liens in favor of the
Collateral Agent, for the benefit of the Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to any Agent and of counsel providing any opinions that any Agent or
Required Lenders may request in respect of the ABL Collateral or the Liens
created pursuant to the Collateral Documents; (v) all the actual costs and
reasonable fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers; (vi) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by the Collateral Agent
and its counsel) in connection with the custody or preservation of any of the
ABL Collateral; (vii) all the reasonable fees (including reasonable and
customary internally allocated fees and expenses of employees of the
Administrative Agent (which shall be determined on a basis consistent with that
disclosed by the Administrative Agent to the Borrower prior to the date hereof)
and fees and expenses of any third parties retained by the Administrative Agent
to conduct any evaluation or appraisal contemplated by Section 6.18) incurred or
charged by the Administrative Agent in connection with evaluations conducted
pursuant to Section 6.18; (viii) all other actual and reasonable costs and
expenses incurred by any Agent or any Arranger in connection with the
syndication of the Loans and Commitments and the negotiation, preparation and
execution of the Loan Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (ix) after
the occurrence of a Default, all costs and expenses, including reasonable
attorneys’ fees (excluding allocated costs of internal counsel) and costs of
settlement, incurred by any Agent, Lenders and LC Issuers in enforcing any
Obligations of or in collecting any payments due from any Loan Party hereunder
or under the other Loan Documents by reason of such Default (including in



--------------------------------------------------------------------------------

Table of Contents
99


connection with the sale, lease or license of, collection from, or other
realization upon any of the ABL Collateral or the enforcement of any Guarantee
of the Obligations) or in connection with any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy cases or proceedings.
 
(b)          Indemnification by the Borrower.  In addition to the payment of
expenses pursuant to Section 10.04(a), whether or not the transactions
contemplated hereby shall be consummated, the Borrower agrees to defend (subject
to Indemnitees’ selection of counsel), indemnify, pay and hold harmless, each
Agent, each Arranger, each Lender and each LC Issuer, and the officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents
and Affiliates of any of the foregoing (each, an “Indemnitee”), from and against
any and all Indemnified Liabilities; provided that the Borrower shall have no
obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of such Indemnitee.  To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.04(b) may be unenforceable in whole or in part because they violate
any Law or public policy, the Borrower shall contribute the maximum portion that
they are permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.
 
(c)          Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages  (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and the Borrower hereby waives, releases and agrees not to
sue upon any such claim or any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.
 
(d)          Payments.  All amounts due under this Section 10.04 shall be
payable not later than ten Business Days after demand therefor.
 
(e)          Survival.  The agreements in this Section 10.04 shall survive the
resignation or removal of any Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.
 
Section 10.05.  Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any LC Issuer or any
Lender, or the Administrative Agent, any LC Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such LC Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part



--------------------------------------------------------------------------------

Table of Contents
100


thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each LC Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.  The obligations of the Lenders and the LC Issuers under clause (b)
of the preceding sentence shall survive the payment in full of the Obligations
and the termination of this Agreement.
 
Section 10.06.  Successors and Assigns.
 
(a)          Generally.  This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders and the Agents.  No
rights or obligations of the Borrower hereunder nor any interest therein may be
assigned or delegated by the Borrower without the prior written consent of each
Lender.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement
 
(b)          Register.  The Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at the Administrative Agent’s Office a register
for the recordation of the names and addresses of Lenders and the Commitments
and Loans of each Lender from time to time (the “Register”).  The Register shall
be available for inspection by the Borrower or any Lender (with respect to any
entry relating to such Lender’s Commitments or Loans) at any reasonable time and
from time to time upon reasonable prior notice.  The Administrative Agent shall
record, or shall cause to be recorded, in the Register the Commitments and
Loans, in accordance with the provisions of this Section 10.06, and each
repayment or prepayment in respect of the principal amount of the Loans or any
portion thereof, and any such recordation shall be conclusive and binding on the
Borrower and each Lender, absent manifest error; provided that failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or the Borrower’s obligations hereunder.  The Borrower
hereby designates Wachovia to serve as the Borrower’s agent solely for purposes
of maintaining the Register as provided in this Section 10.06(b), and the
Borrower hereby agrees that, to the extent Wachovia serves in such capacity,
Wachovia and its officers, directors, employees, agents, sub-agents and
Affiliates shall constitute “Indemnitees.”
 
(c)          The Borrower, the Agents and the Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitments or Loans shall be effective,
in each case, unless and until recorded in the Register following receipt of an
Assignment and Assumption effecting the assignment thereof, together with the
required forms and certificates regarding tax matters and any fees payable in
connection with such assignment, in each case, as provided in
Section 10.06(e).  Each assignment shall be recorded in the Register on the
Business Day the Assignment and Assumption is received by the Administrative
Agent, if received by 12:00 p.m., and on the



--------------------------------------------------------------------------------

Table of Contents
101


following Business Day if received after such time, prompt notice thereof shall
be provided to the Borrower and a copy of such Assignment and Assumption shall
be maintained, as applicable.  The date of such recordation of an assignment
shall be referred to herein as the “Assignment Effective Date”.  Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitment or Loans.
 
(d)          Right to Assign.  Each Lender shall have the right at any time to
assign to any Eligible Assignee all or a portion of its rights and obligations
under this Agreement, including all or a portion of its Commitment and Loans or
of any other Obligations; provided that (i) except in the case of assignments
made by GSCP or Wachovia, the Administrative Agent and each LC Issuer must give
its prior written consent to such assignment (which consent shall not be
unreasonably withheld), (ii) except in the case of an assignment to a Person
meeting the criteria of clause (a) of the definition of the term Eligible
Assignee, or any assignment made at a time when an Event of Default shall have
occurred and be continuing, the Borrower must give its prior written consent to
such assignment (which consent shall not be unreasonably withheld), (iii) except
in the case of an assignment to a Person meeting the criteria of clause (a) of
the definition of the term Eligible Assignee or an assignment of the entire
remaining amount of the assigning Lender’s Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, (iv) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement and (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
 
(e)          Mechanics.  Assignments and assumptions of Loans and Commitments
shall be effected by manual execution and delivery to the Administrative Agent
of an Assignment and Assumption.  Assignments made pursuant to the foregoing
provision shall be effective as of the Assignment Effective Date.  In connection
with all assignments there shall be delivered to the Administrative Agent such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment and
Assumption may be required to deliver pursuant to Section 3.01(f), together with
payment to the Administrative Agent of a registration and processing fee of
$3,500 (except that no such registration and processing fee shall be payable (i)
in connection with an assignment by or to GSCP or Wachovia or any Affiliate
thereof or (ii) in the case of an Assignee that is already a Lender or is an
Affiliate or Related Fund of a Lender or a Person under common management with a
Lender).
 
(f)          Representations and Warranties of Assignee.  Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans represents and warrants as of the Closing Date or as of
the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the Commit­ments and Loans; and (iii) it will make or invest in its
Commitment and Loans for its own account in the ordinary course and without a
view to distribution of such Commitment or Loans within the meaning of the
Securities Laws (it being understood that,



--------------------------------------------------------------------------------

Table of Contents
102


subject to the provisions of this Section 10.06, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control).
 
(g)          Effect of Assignment.  Subject to the terms and conditions of this
Section 10.06, as of the Assignment Effective Date with respect to any
Assignment and Assumption, (i) the assignee thereunder shall have the rights and
obligations of a Lender hereunder to the extent of its interest in the Loans and
Commitments as reflected in the Register and shall thereafter be a party hereto
and a Lender for all purposes hereof; (ii) the assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned to
the assignee, relinquish its rights (other than any rights which expressly
survive the termination hereof) and be released from its obligations hereunder
(and, in the case of an assignment covering all or the remaining portion of an
assigning Lender’s rights and obligations hereunder, such Lender shall cease to
be a party hereto on the Assignment Effective Date; provided, anything contained
in any of the Loan Documents to the contrary notwithstanding, (A) an LC Issuer
shall continue to have all rights and obligations thereof with respect to
Letters of Credit issued by it hereunder until the cancellation or expiration of
such Letters of Credit and the reimbursement of any amounts drawn thereunder and
(B) such assigning Lender shall continue to be entitled to the benefit of all
indemnities hereunder as specified herein with respect to matters arising out of
the prior involvement of such assigning Lender as a Lender hereunder); and (iii)
the Commitments and Applicable Percentages shall be modified to reflect such
assignment.
 
(h)          Participations.
 
(i)                 Each Lender shall have the right at any time to sell one or
more participations to any Person (other than the Borrower, any of its
Subsidiaries or any of its other Affiliates) in all or any part of its
Commitments, Loans or other Obligations.
 
(ii)                  The holder of any such participation, other than an
Affiliate of the Lender granting such participation, shall not be entitled to
require such Lender to take or omit to take any action hereunder, except with
respect to any amendment, waiver or consent described in the first proviso to
Section 10.01 that affects such participant.
 
(iii)                 The Borrower agrees that each participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.06(d); provided that (A) a participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant and (B) a participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 3.01 unless
the Borrower is notified of the participation sold to such participant and such
participant agrees, for the benefit of the Borrower, to comply with Section 3.01
as though it were a Lender; provided further that, except as specifically set
forth in clauses (A) and (B) of this sentence, nothing herein shall require any
notice to the Borrower or any other Person in connection with the sale of any
participation.  To the extent permitted by Law, each participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
(1) such Participant agrees to be subject to Section 2.13 as though it were a
Lender and (2) the Borrower is notified of the participation sold to such
participant.



--------------------------------------------------------------------------------

Table of Contents
103


(i)          Certain Other Assignments and Participations.  In addition to any
other assignment or participation permitted pursuant to this Section 10.06, any
Lender may assign and/or pledge all or any portion of its Loans and the other
Obligations owed to such Lender, if any, to secure obligations of such Lender,
including to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the FRB and any operating circular issued by such Federal
Reserve Bank; provided that no Lender, as between the Borrower and such Lender,
shall be relieved of any of its obligations hereunder as a result of any such
assignment and pledge; and provided further, that in no event shall the
applicable Federal Reserve Bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.
 
Section 10.07.  Confidentiality.  Each Agent, each Lender and each LC Issuer
shall hold all non-public information regarding the Borrower and its
Subsidiaries and their businesses identified as such by the Borrower and
obtained by such Agent, Lender or LC Issuer pursuant to the requirements hereof
in accordance with such Agent’s, Lender’s or LC Issuer’s customary procedures
for handling confidential and non-public information of such nature, it being
understood and agreed by the Borrower that, in any event, the Agents, the
Lenders and the LC Issuers may make (a) disclosures of such information to their
respective Affiliates and to their respective agents and advisors (and to other
Persons authorized by such Agent, such Lender or such LC Issuer to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 10.07), (b) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Commitments or Loans or any participations therein or by
any direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to the Loan Parties and
their obligations (provided that such assignees, transferees, participants,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 10.07 or other provisions at least as restrictive as
this Section 10.07)), (c) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential and non-public
information relating to the Loan Parties received by it from any Agent or any
Lender, and (d) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable Law, each Agent, each
Lender and each LC Issuer shall make reasonable efforts to notify the Borrower
of any request by NAIC or any governmental agency or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Person by such governmental
agency), or pursuant to any legal or judicial process, for disclosure of any
such non-public information prior to disclosure of such information.  In
addition, each Agent, each Lender and each LC Issuer may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents.
 
Section 10.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each LC Issuer is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits
 

--------------------------------------------------------------------------------

Table of Contents
 
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or such LC Issuer to or for the credit or the account of any Loan
Party against any and all of the Obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
LC Issuer, irrespective of whether or not such Lender or such LC Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or such LC Issuer different from
the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender and each LC Issuer under this Section
10.08 are in addition to other rights and remedies (including other rights of
setoff) that such Lender and such LC Issuer may have.  Each Lender and each LC
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not be deemed to affect the validity of such setoff and application.
 
Section 10.09.  Counterparts; Effectiveness; Integration.  (a)  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or by an
electronically mailed scanned copy shall be effective as delivery of a manually
executed counterpart of this Agreement.  Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.
 
(b)          This Agreement, the other Loan Documents and the Fee Letter
constitute the entire agreement among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.
 
Section 10.10.  Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent,
each Lender and each LC Issuer, regardless of any investigation made by any
Agent, any Lender or any LC Issuer or on their behalf and notwithstanding that
any Agent, any Lender or any LC Issuer may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
Section 10.11.  Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


--------------------------------------------------------------------------------

Table of Contents
105


 
Section 10.12.  Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay or delivers to such
Lender and the Administrative Agent a certificate setting forth reasons as to
why it reasonably anticipates that it will be required to pay, and such Lender
and the Administrative Agent agree with such reasons, any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, if any Lender ceases to make Eurodollar Rate Loans as a result
of a condition described in Section 3.02 or 3.04, if any Lender is a
Non-Consenting Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the other Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
 
(a)          the Borrower or such assignee shall have paid to the Administrative
Agent the registration and processing fee specified in Section 10.06(e);
 
(b)          such Lender shall have received payment of an amount equal to the
sum of (i) the outstanding principal amount of its Loans and all interest
accrued thereon, (ii) all accrued and unpaid Participation Fees owing to such
Lender and (iii) all other amounts payable to such Lender hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of the amounts referred to in clauses (i) and (ii)) or
the Borrower (in the case of the amounts referred to in clause (iii));
 
(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)          such assignment does not conflict with applicable Law.
 
A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment cease to apply.
 
Section 10.13.  Governing Law; Jurisdiction; Etc.
 
(a)          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)          SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND



--------------------------------------------------------------------------------

Table of Contents
106


ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT, ANY LENDER OR
ANY LC ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)          WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 (OTHER
THAN BY EMAIL OR OTHER ELECTRONIC COMMUNICATION).  NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW
 
Section 10.14.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



--------------------------------------------------------------------------------

Table of Contents
107
 
 
Section 10.15.  Patriot Act.  Each Lender and each Agent (for itself and not on
behalf of any Lender) hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law on October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower and each Subsidiary Loan Party, which
information includes the name and address of the Borrower and the Subsidiary
Loan Parties and other information that will allow such Lender or Agent, as
applicable, to identify the Loan Parties in accordance with such Act.
 
Section 10.16.  Concerning the ABL Intercreditor Agreement.  The Lenders and the
LC Issuers acknowledge that obligations of the Borrower under the Term Credit
Agreement are secured by Liens on assets of the Borrower and its Subsidiaries
that constitute ABL Collateral.  Each Lender and LC Issuer hereby irrevocably
authorizes and directs the Administrative Agent and the Collateral Agent to
execute and deliver the ABL Intercreditor Agreement and any documents relating
thereto, in each case, on behalf of such Lender or such LC Issuer and without
any further consent, authorization or other action by such Lender or such LC
Issuer, and agrees that no Lender or LC Issuer shall have any right of action
whatsoever against the Administrative Agent or the Collateral Agent as a result
of any action taken by such Agent pursuant to this Section 10.16.  The
Administrative Agent and the Collateral Agent shall have the benefit of the
provisions of Article IX with respect to all actions taken by them pursuant to
this Section 10.16 to the full extent thereof.
 
Section 10.17.  Joint and Several Liability of Loan Parties.   (a) In order to
induce the Lenders and the LC Issuers to extend credit hereunder, and
recognizing that (i) the Loan Parties are engaged in an integrated business and
(ii) proceeds of Loans made hereunder and Letters of Credit issued hereunder
will be available to each Loan Party for working capital and other general
corporate purposes, each Loan Party is entering into the ABL Guarantee and
Collateral Agreement and agrees that, by virtue of the undertakings set forth
therein, it will be jointly and severally liable for all the Obligations,
including the principal of and interest on all Loans made, and reimbursement
obligations in respect of Letters of Credit issued, hereunder.  Each Loan Party
further agrees that the Obligations may be extended or renewed, in whole or in
part, or amended or modified, without notice to or further assent from it, and
that it will remain bound hereunder notwithstanding any such extension or
renewal, or amendment or modification, of any Obligation.
 
(b)          Each Loan Party waives presentment to, demand of payment from and
protest to any other Loan Party of any of the Obligations, and also waives
notice of acceptance of its obligations and notice of protest for nonpayment.
 
(c)          Each Loan Party further agrees that its agreement under this
Section 10.17 constitutes a promise of payment when due (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by any
Secured Party to any balance of any deposit account or credit on the books of
any Secured Party in favor of any Loan Party or any other Person.



--------------------------------------------------------------------------------

Table of Contents
108


(d)          The obligations of each Loan Party under this Section 10.17 shall
not be subject to any reduction, limitation, impairment or termination for any
reason, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Obligations, any impossibility in the performance of the
Obligations or otherwise.  Without limiting the generality of the foregoing, the
obligations of the Loan Parties under this Section 10.17 shall not be discharged
or impaired or otherwise affected by (i) the failure of any Agent or any other
Secured Party to assert any claim or demand or to enforce any remedy under this
Agreement or any other agreement, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement or any other agreement (other than the indefeasible payment in full in
cash of all the Obligations and except to the extent that such Obligations have
been explicitly modified pursuant to an amendment or waiver that has become
effective in accordance with Section 10.01), (iii) any default, failure or
delay, willful or otherwise, in the performance of any of the Obligations or
(iv) any other act or omission that may or might in any manner or to any extent
vary the risk of such Loan Party or otherwise operate as a discharge of such
Loan Party as a matter of law or equity.
 
(e)          Each Loan Party further agrees that its obligations under this
Section 10.17 shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation is rescinded
or must otherwise be restored by any Agent or any other Secured Party upon the
bankruptcy or reorganization of any other Loan Party or otherwise.
 
(f)          In furtherance of the foregoing and not in limitation of any other
right which any Agent or any other Secured Party may have at law or in equity
against any Loan Party by virtue of this Section 10.17, upon the failure of any
other Loan Party to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Loan Party hereby promises to and will, upon receipt of written demand by
any Agent, forthwith pay, or cause to be paid, in cash the amount of such unpaid
Obligation.
 
(g)          If by virtue of the provisions set forth herein, any Loan Party is
required to pay and shall pay Obligations of another Loan Party, all rights of
such Loan Party against such other Loan Party arising as a result thereof by way
of right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations.



--------------------------------------------------------------------------------

Table of Contents
109


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
SPECTRUM BRANDS, INC., as the Borrower
         
By:
 /s/ Anthony L. Genito  
Name:
 Anthony L. Genito  
Title:
 Senior Vice President and Chief Financial Officer



 
 
 
 
        [Credit Agreement]


--------------------------------------------------------------------------------

Table of Contents
110


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
ROV HOLDING, INC., as a Loan Party
         
By:
 /s/ Anthony L. Genito  
Name:
 Anthony L. Genito  
Title:
 Vice President and Treasuruer

 
 
 
        [Credit Agreement]




--------------------------------------------------------------------------------

Table of Contents
111
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
ROVCAL, INC., as a Loan Party
         
By:
 /s/ Anthony L. Genito  
Name:
 Anthony L. Genito  
Title:
 Vice President and Treasuruer



 
 
        [Credit Agreement]

 

--------------------------------------------------------------------------------

Table of Contents
112


 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
UNITED INDUSTRIES CORPORATION, as a Loan Party
         
By:
 /s/ Robert Prather  
Name:
 Robert Prather  
Title:
 Treasurer and Chief Financial Officer



 
 
 
        [Credit Agreement]


--------------------------------------------------------------------------------

Table of Contents
113
 
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
SPECTRUM NEPTUNE US HOLDCO CORPORATION, as a Loan Party
         
By:
 /s/ Anthony L. Genito  
Name:
 Anthony L. Genito  
Title:
 Vice President, Treasurer and Chief Finanical Officer



 
 
 
        [Credit Agreement]


--------------------------------------------------------------------------------

Table of Contents
114


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
SCHULTZ COMPANY, as a Loan Party
         
By:
 /s/ Robert Prather  
Name:
 Robert Prather  
Title:
 Treasurer and Chief Financial Officer



 
 
        [Credit Agreement]

 

--------------------------------------------------------------------------------

Table of Contents
115
 
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
UNITED PET GROUP, INC., as a Loan Party
         
By:
 /s/ Joe Gil  
Name:
 Joe Gil  
Title:
 Vice President Finance and Treasurer

 
 
 
        [Credit Agreement]




--------------------------------------------------------------------------------

Table of Contents
116


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
DB ONLINE, LLC, as a Loan Party
         
By:
 /s/ Joe Gil  
Name:
 Joe Gil  
Title:
 Vice President Finance and Treasurer



 
 
        [Credit Agreement]



--------------------------------------------------------------------------------

Table of Contents
117


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
SOUTHERN CALIFORNIA FOAM, INC., as a Loan Party
         
By:
 /s/ Joe Gil  
Name:
 Joe Gil  
Title:
 Vice President Finance and Treasurer

 
 
 
 
        [Credit Agreement]


--------------------------------------------------------------------------------

Table of Contents
118


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
AQUARIA, INC., as a Loan Party
         
By:
 /s/ Joe Gil  
Name:
 Joe Gil  
Title:
 Vice President Finance and Treasurer



 
 
        [Credit Agreement]

 

--------------------------------------------------------------------------------

Table of Contents
119


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
AQUARIUM SYSTEMS, INC., as a Loan Party
         
By:
 /s/ Joe Gil  
Name:
 Joe Gil  
Title:
 Vice President Finance and Treasurer



 
 
        [Credit Agreement]

 

--------------------------------------------------------------------------------

Table of Contents
120


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
PERFECTO MANUFACTURING, INC., as a Loan Party
         
By:
 /s/ Joe Gil  
Name:
 Joe Gil  
Title:
 Vice President Finance and Treasurer



 
 
 
        [Credit Agreement]



--------------------------------------------------------------------------------

Table of Contents
121


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
TETRA HOLDING (US), INC., as a Loan Party
         
By:
 /s/ Joe Gil  
Name:
 Joe Gil  
Title:
 Vice President Finance and Treasurer



 
 
        [Credit Agreement]

 

--------------------------------------------------------------------------------

Table of Contents
122


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as the Administrative
Agent, Collateral Agent and an LC Issuer
         
By:
 /s/ Joseph L. White  
Name:
 Joseph L. White  
Title:
 Director








 
GOLDMAN SACHS CREDIT PARTNERS L.P., individually and as the Syndication Agent
         
By:
 /s/ Bruce H. Mendelsohn  
Name:
 Bruce H. Mendelsohn  
Title:
 Authorized Signatory

 
 
 
 
 
 
        [Credit Agreement]

 

--------------------------------------------------------------------------------

Table of Contents
123




 
LENDER SIGNATURE PAGE TO THE SPECTRUM BRANDS, INC. CREDIT AGREEMENT DATED AS OF
SEPTEMBER 28, 2007
       Allied Irish Banks, p.l.c.          
By:
/s/ Albert D. Perez
   
Name:      Albert D. Perez
Title:         Vice President
 
 
 
For Any Institution requiring a second signature line:
         
By:
/s/ Eanna Mulkerc
   
Name:     Eanna Mulkerc
Title:        Assistant Vice President
   

 
 

 
        [Credit Agreement]



--------------------------------------------------------------------------------

Table of Contents
124





 

 
LENDER SIGNATURE PAGE TO THE SPECTRUM BRANDS, INC. CREDIT AGREEMENT DATED AS OF
SEPTEMBER 28, 2007
       Name of Institution:  Bank of America, NA          
By:
/s/ Lisa Freeman
   
Name:      Lisa Freeman
Title:         Senior Vice President

 
 
 

 
 
        [Credit Agreement]



--------------------------------------------------------------------------------

Table of Contents
125



 



 
LENDER SIGNATURE PAGE TO THE SPECTRUM BRANDS, INC. CREDIT AGREEMENT DATED AS OF
SEPTEMBER 28, 2007
       Name of Institution: The CIT GROUP/ COMMERCIAL SERVICES, INC.          
By:
/s/ M. Kim Carpenter
   
Name:        M. Kim Carpenter
Title:           Vice President
                   
For any Institution requiring a second signature line:
       
By:
     
Name:
Title:

 



 
 
        [Credit Agreement]



--------------------------------------------------------------------------------

Table of Contents
126




 



 
LENDER SIGNATURE PAGE TO THE SPECTRUM BRANDS, INC. CREDIT AGREEMENT DATED AS OF
SEPTEMBER 28, 2007
       Name of Institution: General Electric Capital Corporation          
By:
/s/ Todd. M. Anderson
   
Name:      Todd. M. Anderson
Title:         Duly Authorized Signatory
                   
For any Institution requiring a second signature line:
 
 
By:
       
Name:
Title:
 




 
 
        [Credit Agreement]



--------------------------------------------------------------------------------

Table of Contents
127






 



 
LENDER SIGNATURE PAGE TO THE SPECTRUM BRANDS, INC. CREDIT AGREEMENT DATED AS OF
SEPTEMBER 28, 2007
       Name of Institution: LASALLE BUSINESS CREDIT, LLC          
By:
/s/ Thomas J. Brennan
   
Name:       Thomas J. Brennan
Title:           First Vice President
           



 

 
 
        [Credit Agreement]



--------------------------------------------------------------------------------

Table of Contents
128




 

 
LENDER SIGNATURE PAGE TO THE SPECTRUM BRANDS, INC. CREDIT AGREEMENT DATED AS OF
SEPTEMBER 28, 2007
     
Landsbanki Commercial Finance, a division of Landsbanki Islands hf. 
           
/s/ Tracy Turner
   
Tracy Turner
Client Relations Director
               
/s/ Rebecca MacKenzie
   
Rebecca MacKenzie
Associate Director – Analyst

 
 

 
 
        [Credit Agreement]



--------------------------------------------------------------------------------

Table of Contents
129

 


 

 
LENDER SIGNATURE PAGE TO THE SPECTRUM BRANDS, INC. CREDIT AGREEMENT DATED AS OF
SEPTEMBER 28, 2007
       Wells Fargo Foothill, LLC          
By:
 /s/ Rina Shinoda
   
Name:       Rina Shinoda
Title:          Vice President
                   
For any Institution requiring a second signature line:
       
By:
     
Name:
Title:                      

 
 
 
 
[Credit Agreement]    
 
 

--------------------------------------------------------------------------------